Exhibit 10.1

 

EXECUTION VERSION

 

$2,300,000,000 Three-Year Revolving Credit Agreement

 

dated as of

 

October 9, 2012

 

among

 

INTERNATIONAL LEASE FINANCE CORPORATION,

 

THE BANKS (as defined herein),

 

CITIBANK, N.A.
as Administrative Agent,

 

CITIGROUP GLOBAL MARKETS INC.
JPMORGAN SECURITIES LLC
MERRILL LYNCH, PIERCE FENNER & SMITH INCORPORATED

BARCLAYS BANK PLC

MORGAN STANLEY SENIOR FUNDING, INC.

RBC CAPITAL MARKETS
as Lead Arrangers and Book Runners,

and

 

BANK OF AMERICA, N.A.
JPMORGAN CHASE BANK, N.A.
as Syndication Agents

 

BARCLAYS BANK PLC

MORGAN STANLEY SENIOR FUNDING, INC.

ROYAL BANK OF CANADA

as Documentation Agents

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

SECTION 1.

CERTAIN DEFINITIONS

5

Section 1.1.

Terms Generally

5

Section 1.2.

Specific Terms

5

 

 

SECTION 2.

COMMITTED LOANS AND COMMITTED NOTES

18

Section 2.1.

Agreement to Make Committed Loans

18

Section 2.2.

Procedure for Committed Loans

19

Section 2.3.

Maturity of Committed Loans

20

Section 2.4.

Optional Conversion of Committed Loans

20

 

 

SECTION 3.

INTEREST AND FEES

20

Section 3.1.

Interest Rates

20

Section 3.2.

Interest Payment Dates

21

Section 3.3.

Setting and Notice of Committed Loan Rates

21

Section 3.4.

Commitment Fee

22

Section 3.5.

Agent’s Fees

22

Section 3.6.

Computation of Interest and Fees

22

 

 

SECTION 4.

REDUCTION OR TERMINATION OF THE COMMITMENTS; REPAYMENT; PREPAYMENTS

22

Section 4.1.

Voluntary Termination or Reduction of the Commitments

22

Section 4.2.

Voluntary Prepayments

23

Section 4.3.

Defaulting Banks

24

 

 

SECTION 5.

MAKING AND PRORATION OF PAYMENTS; SET-OFF; TAXES

25

Section 5.1.

Making of Payments

25

Section 5.2.

Pro Rata Treatment; Sharing

25

Section 5.3.

Set-off

25

Section 5.4.

Taxes, etc.

26

 

 

SECTION 6.

INCREASED COSTS AND SPECIAL PROVISIONS FOR LIBOR RATE LOANS

29

Section 6.1.

Increased Costs

29

Section 6.2.

Basis for Determining Interest Rate Inadequate or Unfair

31

Section 6.3.

Changes in Law Rendering Certain Loans Unlawful

31

Section 6.4.

Funding Losses

32

Section 6.5.

Discretion of Banks as to Manner of Funding

32

Section 6.6.

Conclusiveness of Statements; Survival of Provisions

32

 

 

SECTION 7.

REPRESENTATIONS AND WARRANTIES

32

Section 7.1.

Organization, etc.

33

Section 7.2.

Authorization; Consents; No Conflict

33

Section 7.3.

Validity and Binding Nature

33

Section 7.4.

Financial Statements

33

 

i

--------------------------------------------------------------------------------


 

Section 7.5.

Litigation and Contingent Liabilities

34

Section 7.6.

Employee Benefit Plans

34

Section 7.7.

Investment Company Act

34

Section 7.8.

Regulation U

34

Section 7.9.

Information

34

Section 7.10.

Compliance with Applicable Laws, etc.

35

Section 7.11.

Insurance

35

Section 7.12.

Taxes

35

Section 7.13.

Use of Proceeds

35

Section 7.14.

Pari Passu

35

Section 7.15.

OFAC and FCPA

35

 

 

SECTION 8.

COVENANTS

36

Section 8.1.

Reports, Certificates and Other Information

36

Section 8.2.

Existence

38

Section 8.3.

Nature of Business

38

Section 8.4.

Books, Records and Access

39

Section 8.5.

Insurance

39

Section 8.6.

Repair

39

Section 8.7.

Taxes

39

Section 8.8.

Compliance

39

Section 8.9.

Sale of Assets

39

Section 8.10.

Consolidated Indebtedness to Shareholder’s Equity

39

Section 8.11.

Interest Coverage Ratio

40

Section 8.12.

[Intentionally Omitted]

40

Section 8.13.

Restricted Payments

40

Section 8.14.

Liens

40

Section 8.15.

Use of Proceeds

43

Section 8.16.

Additional Material Indebtedness

43

 

 

SECTION 9.

CONDITIONS TO LENDING

43

Section 9.1.

Conditions Precedent to All Committed Loans

43

Section 9.2.

Conditions to the Availability of the Commitments

44

 

 

SECTION 10.

EVENTS OF DEFAULT AND THEIR EFFECT

45

Section 10.1.

Events of Default

45

Section 10.2.

Effect of Event of Default

47

 

 

SECTION 11.

THE AGENT

47

Section 11.1.

Authorization and Authority

47

Section 11.2.

Agent Individually

48

Section 11.3.

Indemnification

49

Section 11.4.

Action on Instructions of the Required Banks

49

Section 11.5.

Payments

49

Section 11.6.

Duties of Agent; Exculpatory Provisions

50

Section 11.7.

Reliance by Agent

51

Section 11.8.

Delegation of Duties

52

 

ii

--------------------------------------------------------------------------------


 

Section 11.9.

Resignation of Agent

52

Section 11.10.

Non-Reliance on Agent and Other Banks

53

Section 11.11.

The Register; the Committed Notes

53

Section 11.12.

No Other Duties, etc

54

 

 

SECTION 12.

GENERAL

54

Section 12.1.

Waiver; Amendments

54

Section 12.2.

Notices

55

Section 12.3.

Computations

56

Section 12.4.

Assignments; Participations

57

Section 12.5.

Costs, Expenses and Taxes

61

Section 12.6.

Confidentiality

61

Section 12.7.

Indemnification

62

Section 12.8.

Regulation U

63

Section 12.9.

Extension of Termination Dates; Removal of Banks; Substitution of Banks

63

Section 12.10.

Captions

65

Section 12.11.

Governing Law; Jurisdiction; Severability

65

Section 12.12.

Counterparts; Effectiveness

66

Section 12.13.

Further Assurances

66

Section 12.14.

Successors and Assigns

66

Section 12.15.

Judgment

66

Section 12.16.

Waiver of Jury Trial

67

Section 12.17.

No Fiduciary Relationship

67

Section 12.18.

USA Patriot Act

67

 

iii

--------------------------------------------------------------------------------


 

SCHEDULES AND EXHIBITS

 

Schedule I

Schedule of Banks

Schedule II

Fees and Margins

Schedule III

Address for Notices

Exhibit A

Form of Committed Loan Request

Exhibit B

Form of Committed Note

Exhibit C

Form of Compliance and Pricing Certificate

Exhibit D

Form of Assignment and Assumption Agreement

Exhibit E

Form of Request for Extension of Termination Date

Exhibit F

Form of U.S. Tax Compliance Certificate

 

iv

--------------------------------------------------------------------------------

 


 

THREE-YEAR REVOLVING CREDIT AGREEMENT

 

THREE-YEAR REVOLVING CREDIT AGREEMENT (this “Agreement”), dated as of October 9,
2012, among INTERNATIONAL LEASE FINANCE CORPORATION, a California corporation
(herein called the “Company”), the Banks (as defined herein) party hereto from
time to time and CITIBANK, N.A. (herein, in its individual corporate capacity,
together with its successors and permitted assigns, called “Citibank”), as
administrative agent for the Banks (herein, in such capacity, together with its
successors and permitted assigns in such capacity, called the “Agent” or
“Administrative Agent”).

 

W I T N E S S E T H:

 

WHEREAS, the Company has requested the Banks to lend up to $2,300,000,000 to the
Company on a three year revolving basis for general corporate purposes;

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the parties hereto agree as follows:

 

SECTION 1.                                                        CERTAIN
DEFINITIONS.

 

Section 1.1.            Terms Generally.  The definitions ascribed to terms in
this Section 1 and elsewhere in this Agreement shall apply equally to both the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include”, “includes” and “including” shall be deemed
to be followed by the phrase “without limitation”.  Unless expressly provided
for herein or the context requires otherwise, (a) any definition of or reference
to any agreement, instrument or other document herein shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified, in each case in accordance with its
terms and (b) any reference herein to any Person shall be construed to include
such Person’s successors and permitted assigns. The words “hereby”, “herein”,
“hereof”, “hereunder” and words of similar import refer to this Agreement as a
whole (including any exhibits and schedules hereto) and not merely to the
specific Section, paragraph or clause in which such word appears.  All
references herein to Sections, Exhibits and Schedules shall be deemed references
to Sections of and Exhibits and Schedules to this Agreement unless the context
shall otherwise require.

 

Section 1.2.            Specific Terms.  When used herein, the following terms
shall have the following meanings:

 

“Act” has the meaning set forth in Section 12.18.

 

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Company or any
of its Subsidiaries (i) acquires all or substantially all of the assets of any
firm, corporation, limited liability company or other Person, or business unit
or division thereof, whether through purchase of assets, merger or otherwise or
(ii) directly or indirectly acquires (in one transaction or as the most recent
transaction in a series of transactions) at least a majority (in number of votes
for the members of the board of directors) of the capital stock of a Person.

 

--------------------------------------------------------------------------------


 

“Activities” has the meaning set forth in Section 11.2(b).

 

“Additional Indebtedness Lien Covenant” has the meaning set forth in
Section 8.16.

 

“Additional Material Indebtedness” has the meaning set forth in Section 8.16.

 

“Administrative Agent” has the meaning set forth in the Preamble.

 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with such Person.  A Person shall be deemed to control another Person if
such first Person possesses, directly or indirectly, the power to direct or
cause the direction of the management and policies of such other Person, whether
through ownership of stock, by contract or otherwise.

 

“Agent” has the meaning set forth in the Preamble.

 

“Agent’s Group” has the meaning set forth in Section 11.2(b).

 

“Aggregate Commitment” means $2,300,000,000, as reduced by any reduction in the
Commitments made from time to time pursuant to Section 4.1 or Section 12.9.

 

“Agreement” has the meaning set forth in the Preamble.

 

“AIG” means American International Group, Inc., a Delaware corporation.

 

“AIG Reorganization Transaction” has the meaning set forth in Section 8.2.

 

“Anniversary Date” has the meaning set forth in Section 12.9(a).

 

“Arranger” means, each of Citigroup Global Markets Inc., JPMorgan Securities
LLC, Merrill Lynch, Pierce Fenner & Smith Incorporated, Barclays Bank PLC,
Morgan Stanley Senior Funding, Inc. and RBC Capital Markets in their respective
capacities as each of Lead Arranger and Bookrunner, Bank of America, N.A. and
JPMorgan Chase Bank, N.A., in their respective capacities as Syndication Agent
and Barclays Bank PLC, Morgan Stanley Senior Funding, Inc. and Royal Bank of
Canada, in their respective capacities as Documentation Agent.

 

“Assignee” has the meaning set forth in Section 12.4.1.

 

“Authorized Officer” of the Company means any of the following:  the Chairman of
the Board, the Chief Executive Officer, the Vice Chairman, the President, the
Chief Financial Officer, the Treasurer, the Assistant Treasurer and the
Controller of the Company.

 

“Bank Appointment Period” has the meaning set forth in Section 11.9.

 

“Bank Parties” has the meaning set forth in Section 12.7.

 

“Banks” means the financial institutions identified as Banks on the signature
pages hereto and their respective successors and permitted assignees.

 

--------------------------------------------------------------------------------


 

“Base LIBOR” means, with respect to any Loan Period for a LIBOR Rate Loan, an
interest rate per annum equal to the rate per annum obtained by dividing (a) the
rate per annum (rounded upward to the nearest whole multiple of 1/100 of 1% per
annum) appearing on Reuters Screen LIBOR01 Page (or any successor page, the
“Reuters Page”) as the London interbank offered rate for deposits in Dollars at
approximately 11:00 A.M. (London time) two Business Days prior to the first day
of such Loan Period for a term comparable to such Loan Period or, if for any
reason such rate is not available, the average (rounded upward to the nearest
whole multiple of 1/100 of 1% per annum, if such average is not such a multiple)
of the rate per annum at which deposits in Dollars are offered by the principal
office of each of the Reference Banks in London, England to prime banks in the
London interbank market at 11:00 A.M. (London time) two Business Days before the
first day of such Loan Period in an amount substantially equal to such Reference
Bank’s LIBOR Rate Loan to be outstanding during such Loan Period and for a
period equal to such Loan Period by (b) a percentage equal to 100% minus the
Eurodollar Reserve Percentage for such Loan Period.

 

“Base Rate” means for any day a fluctuating interest rate per annum equal to the
applicable rate margin set forth for Base Rate Loans in the row entitled
“Margins” on Schedule II plus the highest of (a) the Federal Funds Rate for such
day plus 1/2 of 1%, (b) the rate of interest in effect for such day as publicly
announced from time to time by Citibank as its “base rate” and (c) the LIBOR
Rate that would be payable on such day for a LIBOR Rate Loan with a one-month
Loan Period plus 1% less the applicable rate margin set forth for Base Rate
Loans in the row entitled “Margins” on Schedule II.  The “base rate” is a rate
set by Citibank based upon various factors including Citibank’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate.  Any change in such rate announced by Citibank shall take
effect at the opening of business on the day specified in the public
announcement of such change.

 

“Base Rate Loan” means any Committed Loan which bears interest at the Base Rate.

 

“Business Day” means any day of the year on which banks are not required or
authorized by law to close in New York City and Los Angeles and, if the
applicable Business Day relates to notices, determinations, fundings and
payments in connection with any LIBOR Rate Loan, a day on which dealings are
carried on in the London interbank market.

 

“Capitalized Lease” means any lease under which any obligations of the lessee
are, or are required to be, capitalized on a balance sheet of the lessee in
accordance with generally accepted accounting principles in the United States of
America; provided, however, that notwithstanding the foregoing, if any change in
the generally accepted accounting principles in the United States of America
shall occur after the date hereof, the treatment of Capitalized Leases shall be
evaluated as if such change had not been made.

 

“Capitalized Rentals” means, as of the date of any determination, the amount at
which the obligations of the lessee, due and to become due under all Capitalized
Leases under

 

--------------------------------------------------------------------------------


 

which the Company or any Subsidiary is a lessee, are reflected as a liability on
a consolidated balance sheet of the Company and its Subsidiaries.

 

“Citibank” has the meaning set forth in the Preamble.

 

“Citigroup Parties” has the meaning set forth in Section 12.2(f).

 

“Closing Date” has the meaning set forth in Section 9.2.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Commitments” means the Banks’ commitments to make Committed Loans hereunder;
and “Commitment” as to any Bank means the amount set forth opposite such Bank’s
name on Schedule I (as reduced in accordance with Section 4.1, or as
periodically revised in accordance with Section 12.4 or Section 12.9).

 

“Committed Loan” means a loan in Dollars that is a Base Rate Loan or LIBOR Rate
Loan made pursuant to Section 2 (each of which shall be a “Type” of Committed
Loan).

 

“Committed Loan Request” has the meaning set forth in Section 2.2(a).

 

“Committed Note” means a promissory note of the Company, substantially in the
form of Exhibit B, duly completed, evidencing Committed Loans to the Company, as
such note may be amended, modified or supplemented or supplanted pursuant to
Section 12.4.1 from time to time.

 

“Communications” has the meaning set forth in Section 12.2(b).

 

“Company” has the meaning set forth in the Preamble.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profit Taxes.

 

“Consolidated Indebtedness” means, as of the date of any determination, the
total amount of Indebtedness less the amount of current and deferred income
taxes and rentals received in advance of the Company and its Subsidiaries
determined on a consolidated basis in accordance with generally accepted
accounting principles in the United States of America, and excluding (i) the
amount that is (a) the aggregate amount outstanding of Hybrid Capital Securities
multiplied by (b) the Hybrid Capital Securities Percentage, (ii) adjustments in
relation to Indebtedness denominated in any currency other than Dollars and any
related derivative liability, in each case to the extent arising from currency
fluctuations (such exclusions to apply only to the extent the resulting
liability is hedged by the Company or such Subsidiary), (iii) net obligations of
any Person under any swap contracts that are not yet due and payable, and
(iv) trade payables outstanding in the ordinary course of business, but not
overdue by more than 90 days.

 

--------------------------------------------------------------------------------


 

“Consolidated Interest Expense” means for any measurement period, and without
duplication, interest expense in respect of all Indebtedness for borrowed money
accrued during such measurement period by the Company and its Subsidiaries on a
consolidated basis, as determined under generally accepted accounting principles
in the United States of America.

 

“Consolidated Tangible Net Assets” means, as of the date of any determination,
the total amount of assets (less depreciation and valuation reserves and other
reserves and items deductible from the gross book value of specific asset
amounts under generally accepted accounting principles) which under generally
accepted accounting principles would be included on a balance sheet of the
Company and its Subsidiaries, after deducting therefrom (i) all liability items
except Indebtedness (whether incurred, assumed or guaranteed) for borrowed money
maturing by its terms more than one year from the date of creation thereof or
which is extendible or renewable at the sole option of the obligor in such
manner that it may become payable more than one year from the date of creation
thereof, shareholder’s equity and amounts of deferred income taxes and (ii) all
good will, trade names, trademarks, patents, unamortized debt discount and
expense and other like intangibles, which in each case would be so included on
such balance sheet.

 

“Convert”, “Conversion” and “Converted” each refers to a conversion of Committed
Loans of one Type into Committed Loans of the other Type pursuant to
Section 2.4.

 

“Covered Taxes” means all Taxes, including all liabilities (including, without
limitation, any penalties, interest and other additions to tax) with respect
thereto, imposed on or with respect to any payment made by or on account of any
obligation of the Company under any Loan Document other than the following Taxes
imposed on or with respect to, or required to be withheld or deducted from a
payment to,  the Agent, a Bank, Assignee or Participant, including all
liabilities (including, without limitation, any penalties, interest and other
additions to tax) with respect thereto:  (i) Taxes imposed on or measured by net
income of the Agent, a Bank, Assignee or Participant under this Agreement and
franchise taxes, branch profits taxes, minimum taxes and taxes computed under
alternative methods (at least one of which is based on net income), in each
case, (A) imposed by the jurisdiction under the laws of which such Agent, Bank,
Assignee or Participant under this Agreement is organized or resident for tax
purposes or any political subdivision thereof or (B) imposed by the jurisdiction
of such Agent, Bank, Assignee or Participant’s principal office, or in the case
of any Bank, its Funding Office or any political subdivision thereof or (C) that
are Other Connection Taxes, (ii) any withholding Taxes imposed by the United
States of America or any political subdivision thereof pursuant to a law in
effect (1) on the date that such Agent, Bank or Assignee becomes a party to this
Agreement, or that such Participant acquires any interest in any Committed
Loans, Commitment or any other interest of any Bank hereunder, or (2) on the
date of a change in the jurisdiction of such Agent, Bank, Assignee or
Participant’s Funding Office, except in each case, to the extent that (A) such
Agent, Bank, Assignee or Participant (or its assignor or participating bank, if
any) was entitled, immediately before the date of such change in the
jurisdiction of such Funding Office or, in the case of an Assignee or
Participant the date such Assignee became a party hereto or such Participant
acquired its participation, to receive additional amounts from the Company with
respect to such Taxes pursuant to Section 5.4 or (B) such change in the
jurisdiction of the applicable Funding Office (or assignment) was made pursuant
to a request by the Company under Section 5.4(h) or Section 12.9, (iii) any U.S.
federal withholding Taxes imposed under

 

--------------------------------------------------------------------------------


 

FATCA, and (iv) any Taxes that would not have been imposed but for the failure
by such Agent, Bank, Assignee or Participant, as applicable, to provide any
application forms, certificates, documents or other evidence required under
Sections 5.4(b), 5.4(c), 5.4(d) and 5.4(e) (subject to Section 5.4(g)) (items
(i)-(iv) of this definition referred to collectively as, “Excluded Taxes”).

 

“Debtor Relief Law” means title 11 of the United States Code, as in effect from
time to time, and all other liquidation, conservatorship, bankruptcy, assignment
for the benefit of creditors, moratorium, rearrangement, receivership,
insolvency, reorganization, or similar debtor relief laws of the United States
or other applicable jurisdictions from time to time in effect and affecting the
rights of creditors generally.

 

“Defaulted Commitments” has the meaning set forth in Section 4.1(b).

 

“Defaulting Bank” means, at any time, any Bank that at such time (a) has failed
to perform any of its funding obligations hereunder, including in respect of its
Committed Loans within two Business Days of the date required to be funded by it
hereunder, (b) has notified the Company or the Agent that it does not intend to
comply with its funding obligations or has made a public statement to that
effect with respect to its funding obligations hereunder or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after written request by the Agent or the Company (based on
its reasonable belief that such Bank may not fulfill its funding obligations
hereunder), to confirm in writing or a manner satisfactory to the Agent and the
Company that it will comply with its funding obligations hereunder, or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had a receiver, conservator,
trustee, administrator, intervenor, sequestrator, assignee for the benefit of
creditors or similar Person under any applicable Debtor Relief Law charged with
reorganization or liquidation of its business or a custodian appointed for it,
or (iii) taken any action in furtherance of, or indicated its consent to,
approval of or acquiescence in any such proceeding or appointment; provided,
that, a Bank shall not be a Defaulting Bank solely by virtue of the control,
ownership or acquisition of any equity interest in that Bank or any direct or
indirect parent company thereof by a Governmental Authority, so long as such
ownership interest does not result in or provide such Bank with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Bank (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Bank.  Any determination that a Bank is a
Defaulting Bank under clauses (a) through (d) above will be made by the Agent in
its reasonable discretion acting in good faith. If the Company believes in good
faith that a Bank should be determined by the Agent to be a Defaulting Bank and
so notifies Agent, citing the reasons therefor, the Agent shall determine in its
reasonable discretion acting in good faith whether or not such Bank is a
Defaulting Bank. The Agent will promptly send to all parties hereto a copy of
any notice to the Company provided for in this definition.

 

“Disqualified Person” means any Person engaged primarily in the aircraft leasing
business or aviation advisory business or that is an air carrier, in each case
to the extent designated in writing as a “Disqualified Person” hereunder by the
Company to the Agent from time to time.

 

--------------------------------------------------------------------------------


 

“Dollar” and “$” refer to the lawful money of the United States of America.

 

“EBITDA” means for any period, (a) the sum, without duplication, of (i) net
income (or net loss), (ii) Consolidated Interest Expense, (iii) income tax
expense, (iv) depreciation and depletion expense, (v) amortization expense,
(vi) extraordinary, unusual or nonrecurring losses to the extent the foregoing
have been deducted in determining such net income, (vii) any non-cash items
(including without limitation write-downs and impairment of property, plant,
equipment and intangibles and other long-lived assets, including aircraft, and
the impact of purchase accounting, including stock based compensation expense,
derivative expense and fair value adjustments) to the extent deducted in
determining net income, and (viii) the amount of any extraordinary, unusual or
nonrecurring non-cash restructuring charges, less (b) the sum, without
duplication, of (i) extraordinary, unusual or nonrecurring gains to the extent
added in determining net income, and (ii) all non-cash items to the extent
included in determining net income). For the purposes of calculating
Consolidated EBITDA for any four quarter period, such calculation shall be made
(i) after giving effect to any Acquisition consummated during such period and
(ii) assuming that such Acquisition occurred at the beginning of such period;
provided, that any pro forma calculation made by the Company either (i) based on
Regulation S-X or (ii) as calculated in good faith and set forth in an officer’s
certificate of the Company, in reasonable detail, (and in the case of this
clause (ii), based on audited financials of the target company) shall be
acceptable.

 

“ECA Financing” means any financing provided or supported by one or more
government export credit agencies.

 

“Eligible Assignee” means (i) any Bank, and any Affiliate of any Bank and
(ii)(a) a commercial bank organized under the laws of the United States or any
state thereof, (b) a savings and loan association or savings bank organized
under the laws of the United States or any state thereof, (c) a commercial bank
organized under the laws of any other country or a political subdivision
thereof; provided, that, with respect to clause (c) hereof, (1) such bank is
acting through a branch or agency located in the United States or (2) such bank
organized under the laws of a country that is a member of the Organization for
Economic Cooperation and Development or a political subdivision of such country
and (d) a finance company, insurance company, mutual fund, leasing company or
other financial institution or fund (whether a corporation, partnership or other
entity) which is engaged in making, purchasing or otherwise investing in
commercial loans in the ordinary course of its business, and having total assets
in excess of $250,000,000; provided, that, except with the prior written consent
of the Company, no Eligible Assignee shall be a Disqualified Person.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“ERISA Affiliate” means any corporation, trade or business that is, along with
the Company or any Subsidiary, a member of a controlled group of corporations or
a controlled group of trades or businesses, as described in Sections 414(b) and
414(c), respectively, of the Code or Section 4001 of ERISA (and Sections
414(m) and 414(o) of the Code for purposes of provisions relating to Section 412
of the Code).

 

--------------------------------------------------------------------------------


 

“Eurodollar Reserve Percentage” means for any day in any Loan Period for any
LIBOR Rate Loan that percentage in effect on such day as prescribed by the Board
of Governors of the Federal Reserve System (or any successor thereto) or other
U.S. government agency for determining the reserve requirement (including,
without limitation, any marginal, basic, supplemental or emergency reserves) for
a member bank of the Federal Reserve System in New York City with deposits
exceeding one billion dollars in respect of eurocurrency funding liabilities.

 

“Event of Default” means any of the events described in Section 10.1.

 

“Excluded Taxes” has the meaning set forth in the definition of “Covered Taxes”.

 

“Eximbank” means the Export-Import Bank of the United States.

 

“Existing Credit Agreement” means that certain $2,000,000,000 Three-Year
Revolving Credit Agreement dated as of January 31, 2011, as amended from time to
time, among the Company, certain financial institutions party thereto and
Citibank N.A. as administrative agent thereunder.

 

“FATCA” means Sections 1471-1474 of the Code as of the date of this Agreement
(or any amended or successor version that is substantially comparable and not
materially more onerous to comply with), any current or future Treasury
regulations issued thereunder or official and precedential interpretations
thereof and any agreements entered into pursuant to Section 1471(b)(1) of the
Code.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three Federal funds brokers of
recognized standing selected by it.

 

“Funding Date” means the date on which any Committed Loan is scheduled to be
disbursed.

 

“Funding Office” means, with respect to any Bank, any office or offices of such
Bank or Affiliate or Affiliates of such Bank through which such Bank shall fund
or shall have funded any Committed Loan.  A Funding Office may be, at such
Bank’s option, either a domestic or foreign office of such Bank or a domestic or
foreign office of an Affiliate of such Bank.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

 

“Granting Bank” has the meaning set forth in Section 12.4.

 

--------------------------------------------------------------------------------


 

“Guaranties” by any Person means, without duplication, all obligations (other
than endorsements in the ordinary course of business of negotiable instruments
for deposit or collection) of such Person guaranteeing or in effect guaranteeing
any Indebtedness, dividend or other obligation of any other Person (the “Primary
Obligor”) in any manner, whether directly or indirectly, including, without
limitation, all obligations incurred through an agreement, contingent or
otherwise, by such Person:  (a) to purchase such Indebtedness or obligation or
any property or assets constituting security therefor, (b) to advance or supply
funds (i) for the purchase or payment of such Indebtedness or obligation or
(ii) to maintain working capital or other balance sheet condition or otherwise
to advance or make available funds for the purchase or payment of such
Indebtedness or obligation, (c) to lease property or to purchase securities or
other property or services primarily for the purpose of assuring the owner of
such Indebtedness or obligation of the ability of the Primary Obligor to make
payment of the Indebtedness or obligation or (d) otherwise to assure the owner
of the Indebtedness or obligation of the Primary Obligor against loss in respect
thereof; provided, however, that the obligation described in clause (c) shall
not include (i) obligations of a buyer under an agreement with a seller to
purchase goods or services entered into in the ordinary course of such buyer’s
and seller’s businesses unless such agreement requires that such buyer make
payment whether or not delivery is ever made of such goods or services and
(ii) remarketing agreements where the remaining debt on an aircraft does not
exceed the aircraft’s net book value, determined in accordance with industry
standards, except that clause (c) shall apply to the amount of remaining debt
under a remarketing agreement that exceeds the net book value of the aircraft. 
For the purposes of all computations made under this Agreement, a Guaranty in
respect of any Indebtedness for borrowed money shall be deemed to be
Indebtedness equal to the principal amount of such Indebtedness for borrowed
money which has been guaranteed, and a Guaranty in respect of any other
obligation or liability or any dividend shall be deemed to be Indebtedness equal
to the maximum aggregate amount of such obligation, liability or dividend.

 

“Hybrid Capital Securities” means any hybrid capital securities issued by the
Company from time to time whose proceeds are accorded a percentage of equity
treatment by one or more Rating Organizations.

 

“Hybrid Capital Securities Percentage” means the greater of (i) 50% and (ii) the
lowest percentage accorded equity treatment for the Company’s Hybrid Capital
Securities among the Rating Organizations, as determined by such Rating
Organizations from time to time.

 

“Indebtedness” of any Person means and includes, without duplication, all
obligations of such Person which in accordance with generally accepted
accounting principles in the United States of America shall be classified upon a
balance sheet of such Person as liabilities of such Person, and in any event
shall include all:

 

(a)           obligations of such Person for borrowed money or which have been
incurred in connection with the acquisition of property or assets (other than
security and other deposits on flight equipment),

 

(b)           obligations secured by any Lien or other charge upon property or
assets owned by such Person, even though such Person has not assumed or become
liable for the payment of such obligations,

 

--------------------------------------------------------------------------------


 

(c)           obligations created or arising under any conditional sale, or
other title retention agreement with respect to property acquired by such
Person, notwithstanding the fact that the rights and remedies of the seller,
lender or lessor under such agreement in the event of default are limited to
repossession or sale of property,

 

(d)           Capitalized Rentals of such Person under any Capitalized Lease,

 

(e)           obligations evidenced by bonds, debentures, notes or other similar
instruments, and

 

(f)            Guaranties by such Person of Indebtedness of any other Person, to
the extent required pursuant to the definition thereof.

 

“Indemnified Liabilities” has the meaning set forth in Section 12.7.

 

“Information” has the meaning set forth in Section 12.6.

 

“Information Memorandum” has the meaning set forth in Section 7.9.

 

“Interest Coverage Ratio” means the ratio of (a) EBITDA of the Company and its
Subsidiaries, determined on a consolidated basis, to (b) Consolidated Interest
Expense, for each of the items in clauses (a) and (b) above, of or by the
Company and its Subsidiaries during the four consecutive fiscal quarters most
recently ended for which financial statements have been delivered pursuant to
Section 8.1.

 

“IRS” means the United States Internal Revenue Service.

 

“LIBOR Rate” means with respect to Committed Loans that are LIBOR Rate Loans,
Base LIBOR plus the applicable rate margin set forth for LIBOR Rate Loans in the
row entitled “Margins” on Schedule II.

 

“LIBOR Rate Loan” means any Committed Loan which bears interest at a LIBOR Rate.

 

“Lien” means any mortgage, pledge, lien, security interest or other charge,
encumbrance or preferential arrangement, including the retained security title
of a conditional vendor or lessor.  For avoidance of doubt, the parties hereto
acknowledge that the filing of a financing statement under the Uniform
Commercial Code does not, in and of itself, give rise to a Lien.

 

“Litigation Actions” means all litigation, claims and arbitration proceedings,
proceedings before any Governmental Authority or investigations which are
pending or, to the knowledge of the Company, threatened in writing against or
affecting, the Company or any Subsidiary.

 

“Loan Documents” means this Agreement and the Committed Notes.

 

--------------------------------------------------------------------------------


 

“Loan Period” means with respect to any LIBOR Rate Loan, the period commencing
on such LIBOR Rate Loan’s Funding Date or the date of the Conversion of any Base
Rate Loan into such LIBOR Rate Loan and ending 1, 2, 3 or 6 months thereafter as
selected by the Company pursuant to Section 2.2(a); provided, however, that:

 

(a)                                  if a Loan Period would otherwise end on a
day which is not a Business Day, such Loan Period shall end on the next
succeeding Business Day (unless, in the case of a LIBOR Rate Loan, such next
succeeding Business Day would fall in the next succeeding calendar month, in
which case such Loan Period shall end on the next preceding Business Day),

 

(b)                                 in the case of a Loan Period for any LIBOR
Rate Loan, if there exists no day numerically corresponding to the day such
Committed Loan was made in the month in which the last day of such Loan Period
would otherwise fall, such Loan Period shall end on the last Business Day of
such month, and

 

(c)                                  on the date of the making of any Committed
Loan by a Bank, the Loan Period for such Committed Loan shall not extend beyond
the then-scheduled Termination Date for such Bank; provided, that a Loan Period
may be shortened by the Company to end on the then-scheduled Termination Date,
regardless of the duration of such Loan Period.

 

“Material Adverse Effect” means (i) any material adverse effect on the business,
properties, condition (financial or otherwise) or operations of the Company and
its Subsidiaries, taken as a whole since any stated reference date or from and
after the date of determination, as the case may be, (ii) any material adverse
effect on the ability of the Company to perform its material obligations
hereunder and under the Committed Notes or (iii) any material adverse effect on
the legality, validity, binding effect or enforceability of any material
provision of this Agreement or any Committed Note.

 

“Multiemployer Plan” has the meaning assigned to such term in Section 3(37) of
ERISA.

 

“Non-Defaulting Bank” means, at any time, a Bank that is not a Defaulting Bank.

 

“Non-U.S. Bank” has the meaning set forth in Section 5.4(b).

 

“Notice Office” means the office of Citibank which, as of the date hereof, is
located at 1615 Brett Road, New Castle, DE 19720; telecopy number 302-894-6005;
telephone number 302-894-6120; e-mail address global.loans.support@citi.com.

 

“Other Connection Taxes” means, with respect to any Bank, Agent, Assignee or
Participant, Taxes imposed as a result of a present or former connection between
such Bank, Agent, Assignee or Participant and the jurisdiction imposing such Tax
(other than connections arising solely from such Bank, Agent, Assignee or
Participant having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

--------------------------------------------------------------------------------


 

“Participant” has the meaning set forth in Section 12.4.2.

 

“Participant Register” has the meaning set forth in Section 5.4(h).

 

“Payment Office” means the office of the Agent which, as of the date hereof, is
at 1615 Brett Road, New Castle, DE 19720, account number 36852248.

 

“PBGC” means the Pension Benefit Guaranty Corporation and any entity succeeding
to any or all of its functions under ERISA.

 

“Percentage” means as to any Bank the ratio, expressed as a percentage, that
such Bank’s Commitment as set forth opposite such Bank’s name on Schedule I, as
periodically revised in accordance with Section 12.4 or 12.9 and, as applicable,
from time to time in accordance with Section 4.3(a), bears to the Aggregate
Commitment or, if the Commitments have been terminated, the ratio, expressed as
a percentage, that the aggregate principal amount of such Bank’s outstanding
Committed Loans bears to the aggregate principal amount of all outstanding
Committed Loans.

 

“Person” means an individual or a corporation, partnership, trust, incorporated
or unincorporated association, limited liability company, joint venture, joint
stock company, government (or an agency or political subdivision thereof) or
other entity of any kind.

 

“Plan” means, at any date, any employee pension benefit plan (as defined in
Section 3(2) of ERISA) which is subject to Title IV of ERISA (other than a
Multiemployer Plan) and to which the Company or any ERISA Affiliate may have any
liability, including any liability by reason of having been a substantial
employer within the meaning of Section 4063 of ERISA at any time during the
preceding five years, or by reason of being deemed to be a contributing sponsor
under Section 4069 of ERISA.

 

“Platform” has the meaning set forth in Section 12.2(c).

 

“Pricing Certificate” means a certificate of an Authorized Officer of the
Company certifying the ratio of Consolidated Indebtedness to Shareholder’s
Equity as at the last day of any fiscal quarter and setting forth the
calculation of such ratio in reasonable detail.

 

“Primary Currency” has the meaning set forth in Section 12.15(c).

 

“Primary Obligor” has the meaning set forth in the definition of “Guaranties”.

 

“Public Bank” has the meaning set forth in Section 12.2(d).

 

“Rating Organizations” means the following nationally recognized rating
organizations:  Moody’s Investor Service, Standard & Poor’s Ratings Services, a
division of The McGraw-Hill Companies, Inc., and Fitch Ratings, Inc.

 

“Reference Banks” means Citibank, N.A., Bank of America, N.A. and JPMorgan Chase
Bank, N.A.

 

--------------------------------------------------------------------------------


 

“Register” has the meaning set forth in Section 11.11(a).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

“Reportable Event” means an event described in Section 4043(c) of ERISA with
respect to a Plan other than those events as to which the 30-day notice period
is waived under subsection .22, .23, .25, .27 or .28 of PBGC Regulation
Section 4043.

 

“Required Banks” means Non-Defaulting Banks having an aggregate Percentage of
more than 50%; provided, that, the Committed Loans and Commitments of any
Defaulting Bank shall be excluded from the determination of Required Banks.

 

“Reuters Page” has the meaning set forth in the definition of “Base LIBOR”.

 

“Shareholder’s Equity” means, as of any date of determination for the Company
and its Subsidiaries on a consolidated basis, shareholders’ equity (including
(a) capital stock, (b) additional paid-in capital, (c) the amount that is
(i) the aggregate amount outstanding of Hybrid Capital Securities multiplied by
(ii) the Hybrid Capital Securities Percentage, and (d) retained earnings after
deducting treasury stock) as of such date determined in accordance with
generally accepted accounting principles in the United States of America.

 

“Significant Subsidiary” means any Subsidiary which is so defined pursuant to
Rule 1-02 of Regulation S-X promulgated by the Securities and Exchange
Commission.

 

“SPV” has the meaning set forth in Section 12.4.

 

“Subsidiary” means any Person of which or in which the Company and its other
Subsidiaries own directly or indirectly 50% or more of:

 

(a)                                  the combined voting power of all classes of
stock having general voting power under ordinary circumstances to elect a
majority of the board of directors of such Person, if it is a corporation,

 

(b)                                 the capital interest or profits interest of
such Person, if it is a partnership, limited liability company, joint venture or
similar entity, or

 

(c)                                  the beneficial interest of such Person, if
it is a trust, association or other unincorporated organization.

 

“Successor Bank” has the meaning set forth in Section 12.9(c).

 

“Taxes” means all income, excise and other taxes, and all assessments, fees,
imposts, duties and other governmental charges or levies, imposed by any
Governmental Authority, including any interest, addition to tax or penalties
applicable thereto.

 

“Terminating Bank” has the meaning set forth in Section 12.9(c).

 

--------------------------------------------------------------------------------


 

“Termination Date” means, with respect to any Bank, the earliest to occur of
(i) October 9, 2015 or such later date as may be agreed to by such Bank pursuant
to Section 12.9(a), or if such day is not a Business Day, the next preceding
Business Day, (ii) the date on which the Commitments shall terminate pursuant to
Section 10.2 or the Commitments shall be reduced to zero pursuant to Section 4.1
and (iii) the date specified as such Bank’s Termination Date pursuant to
Section 12.9(b), or, if such day is not a Business Day, the next preceding
Business Day; in all cases, subject to the provisions of Section 12.9(d).

 

“Type” has the meaning set forth in the definition of “Committed Loan”.

 

“Unmatured Event of Default” means any event which if it continues uncured will,
with lapse of time or notice or lapse of time and notice, constitute an Event of
Default.

 

“U.S. Bank” has the meaning set forth in Section 5.4(c).

 

“U.S. Tax Compliance Certificate” has the meaning set forth in Section 5.4(b).

 

“Wholly-owned Subsidiary” means any Person of which or in which the Company and
its other Wholly-owned Subsidiaries own directly or indirectly 100% of:

 

(a)                                  the issued and outstanding shares of stock
(except shares required as directors’ qualifying shares),

 

(b)                                 the capital interest or profits interest of
such Person, if it is a partnership, limited liability company, joint venture or
similar entity, or

 

(c)                                  the beneficial interest of such Person, if
it is a trust, association or other unincorporated organization.

 

SECTION 2.                                                        COMMITTED
LOANS AND COMMITTED NOTES.

 

Section 2.1.                                   Agreement to Make Committed
Loans.  On the terms and subject to the conditions of this Agreement, each Bank,
severally and for itself alone, agrees to make loans (herein collectively called
“Committed Loans” and individually each called a “Committed Loan”) on a
revolving basis from time to time from the date hereof until such Bank’s
Termination Date in such Bank’s Percentage of such aggregate amounts as the
Company may from time to time request as provided in Section 2.2; provided,
that, (a) the aggregate principal amount of all outstanding Committed Loans of
any Bank shall not at any time exceed the amount set forth opposite such Bank’s
name on Schedule I (as reduced in accordance with Section 4.1, Section 12.4 or
Section 12.9), (b) the aggregate principal amount of all outstanding Committed
Loans of all Banks shall not at any time exceed the then Aggregate Commitment,
and (c) at no time shall there be more than 15 Committed Loans outstanding. 
Within the limits of this Section 2.1, the Company may from time to time borrow,
prepay and reborrow Committed Loans on the terms and conditions set forth in
this Agreement.

 

--------------------------------------------------------------------------------


 

Section 2.2.                                   Procedure for Committed Loans.

 

(a)                                  Committed Loan Requests.  The Company shall
give the Agent irrevocable telephonic notice at the Notice Office (promptly
confirmed in writing on the same day), not later than 10:30 a.m., New York City
time, (i) at least three Business Days prior to the Funding Date in the case of
LIBOR Rate Loans or (ii) on the Funding Date in the case of Base Rate Loans, of
each requested Committed Loan, and the Agent shall promptly advise each Bank
thereof and, in the case of a LIBOR Rate Loan, if the Reuters Page is not
available, request each Reference Bank to notify the Agent of its applicable
rate (as contemplated in the definition of Base LIBOR).  Each such notice to the
Agent (a “Committed Loan Request”) shall be substantially in the form of
Exhibit A and shall specify (i) the Funding Date (which shall be a Business
Day), (ii) the aggregate amount of the Committed Loans requested (in an amount
permitted under clause (b) below), (iii) whether each Committed Loan shall be a
LIBOR Rate Loan or a Base Rate Loan and (iv) if a LIBOR Rate Loan, the Loan
Period therefor (subject to the limitations set forth in the definition of Loan
Period).  After giving effect to all Committed Loans and all conversions of
Committed Loans from one Type to the other there shall not be more than ten Loan
Periods in effect with respect to Committed Loans.

 

(b)                                 Amount and Increments of Committed Loans. 
Each Committed Loan Request shall contemplate Committed Loans in a minimum
aggregate amount of $10,000,000 or a higher integral multiple of $1,000,000, not
to exceed in the aggregate (for all requested Committed Loans) the excess of the
then Aggregate Commitment over the aggregate principal amount of all outstanding
Committed Loans, calculated as of the relevant Funding Date.

 

(c)                                  Funding of Committed Loans.

 

(i)                                     Not later than 12:30 p.m., New York City
time, on the Funding Date of a Committed Loan, each Bank shall, subject to this
Section 2.2(c), provide the Agent at its Notice Office with immediately
available funds covering such Bank’s Committed Loan (provided, that, a Bank’s
obligation to provide funds to the Agent shall be deemed satisfied by such
Bank’s delivery to the Agent at its Notice Office not later than 12:30 p.m., New
York City time, of a Federal reserve wire confirmation number covering the
proceeds of such Bank’s Committed Loan) and the Agent shall pay over such funds
to the Company not later than 2:00 p.m., New York City time, on such day if the
Agent shall have received the documents required under Section 9 with respect to
such Committed Loan and the other conditions precedent to the making of such
Committed Loan shall have been satisfied not later than 10:00 a.m., New York
City time, on such day.  If the Agent does not receive such documents or such
other conditions precedent have not been satisfied prior to such time, then
(A) the Agent shall not pay over such funds to the Company, (B) the Company’s
Committed Loan Request related to such Committed Loan shall be deemed cancelled
in its entirety, (C) in the case of Committed Loan Requests relative to LIBOR
Rate Loans, the Company shall be liable to each Bank in accordance with
Section 6.4 and (D) the Agent shall return the amount previously provided to the
Agent by each Bank on the next following Business Day.

 

(ii)                                The Company agrees, notwithstanding its
previous delivery of any documents required under Section 9 with respect to a
particular Committed Loan, immediately to notify the Agent of any failure by it
to satisfy the conditions precedent to the making of such

 

--------------------------------------------------------------------------------


 

Committed Loan.  The Agent shall be entitled to assume, after it has received
each of the documents required under Section 9 with respect to a particular
Committed Loan, that each of the conditions precedent to the making of such
Committed Loan has been satisfied absent actual knowledge to the contrary
received by the Agent prior to the time of the receipt of such documents. 
Unless the Agent shall have notified the Banks prior to 10:30 a.m., New York
City time, on the Funding Date of any Committed Loan that the Agent has actual
knowledge that the conditions precedent to the making of such Committed Loan
have not been satisfied, the Banks shall be entitled to assume that such
conditions precedent have been satisfied.

 

(d)                                 Repayment of Committed Loans.  If any Bank
is to make a Committed Loan hereunder on a day on which the Company is to repay
(or has elected to prepay, pursuant to Section 4.2) all or any part of any
outstanding Committed Loan held by such Bank, the proceeds of such new Committed
Loan shall be applied to make such repayment and only an amount equal to the
positive difference, if any, between the amount being borrowed and the amount
being repaid shall be requested by the Agent to be made available by such Bank
to the Agent as provided in Section 2.2(c).

 

Section 2.3.                                   Maturity of Committed Loans. 
Except for a Base Rate Loan, which shall mature on the Termination Date, a
Committed Loan made by a Bank shall mature on the last day of the Loan Period
applicable to such Committed Loan, but in no event later than the Termination
Date for such Bank; provided, that, a LIBOR Rate Loan maturing at the end of a
Loan Period may at the end of such Loan Period, pursuant to Section 3.1(b),
become a Base Rate Loan.

 

Section 2.4.                                   Optional Conversion of Committed
Loans.  The Company may on any Business Day, upon notice given to the Agent not
later than 11:00 A.M. (New York City time) on the third Business Day prior to
the date of the proposed Conversion and subject to the provisions of Sections
3.1, Convert all Committed Loans of one Type comprising the same Borrowing into
Committed Loans of the other Type; provided, however, that any Conversion of
LIBOR Rate Loans into Base Rate Loans shall be made only (x) on the last day of
an Interest Period for such LIBOR Rate Loans or (y) on any day other than the
last day of an Interest Period for such LIBOR Rate Loans so long as the Company
pays the amounts payable pursuant to Section 6.4(a), any Conversion of Base Rate
Loans into LIBOR Rate Loans shall be in an amount not less than the minimum
amount specified in Section 2.2(b) and no Conversion of any Committed Loans
shall result in more separate Committed Loans than permitted under
Section 2.2(a); provided, further, that upon the occurrence and during the
continuance of any Event of Default no Conversion of Base Rate Loans into LIBOR
Rate Loans shall be permitted.  Each such notice of a Conversion shall, within
the restrictions specified above, specify (i) the date of such Conversion,
(ii) the Committed Loans to be Converted, and (iii) if such Conversion is into
LIBOR Rate Loans, the duration of the initial Loan Period for each such
Committed Loan.  Each notice of Conversion shall be irrevocable and binding on
the Company.

 

SECTION 3.                                                        INTEREST AND
FEES.

 

Section 3.1.                                   Interest Rates.  The Company
hereby promises to pay interest on the unpaid principal amount of each Committed
Loan for the period commencing on

 

--------------------------------------------------------------------------------


 

the Funding Date for such Committed Loan until such Committed Loan is paid in
full, as follows:

 

(a)                                  if such Committed Loan is a Base Rate Loan,
at a rate per annum equal to the Base Rate from time to time in effect;
provided, however, that upon the occurrence and during the continuance of any
Event of Default, such Committed Loan that is a Base Rate Loan shall bear
interest on the unpaid principal amount thereof at a rate per annum (calculated
on the basis of a 365-day year for the actual number of days elapsed) equal to
the Base Rate from time to time in effect plus 2% per annum; and

 

(b)                                 if such Committed Loan is a LIBOR Rate Loan,
at a rate per annum equal to the LIBOR Rate applicable to the Loan Period for
such Loan; provided, however, that upon the occurrence and during the
continuance of any Event of Default, such Committed Loan that is a LIBOR Rate
Loan shall, at the end of the applicable Loan Period then in effect, bear
interest on the unpaid principal amount thereof at a rate per annum (calculated
on the basis of a 360-day year for the actual number of days involved) equal to
the Base Rate from time to time in effect (but not less than the interest rate
in effect for such Committed Loan immediately prior to maturity of such
Committed Loan) plus 2% per annum.

 

Section 3.2.                                   Interest Payment Dates.  Except
for Base Rate Loans, as to which accrued interest shall be payable on the last
day of each calendar quarter and on the Termination Date, accrued interest on
each Committed Loan shall be payable in arrears on the last day of the one, two
or three month, as applicable, Loan Period therefor and with respect to each
LIBOR Rate Loan with a Loan Period of six months, on the day that is three
months after the first day of such Loan Period (or, if there is no day in such
third month numerically corresponding to such first day of the Loan Period, on
the last Business Day of such month).  Upon the occurrence and during the
continuance of any Event of Default, accrued interest on any Committed Loan
shall be payable on demand.  If any interest payment date falls on a day that is
not a Business Day, such interest payment date shall be postponed to the next
succeeding Business Day and the interest paid shall cover the period of
postponement (except that if the Committed Loan is a LIBOR Rate Loan and the
next succeeding Business Day falls in the next succeeding calendar month, such
interest payment date shall be the immediately preceding Business Day).

 

Section 3.3.                                   Setting and Notice of Committed
Loan Rates.

 

(a)                                  The applicable interest rate for each
Committed Loan hereunder shall be determined by the Agent in accordance with
this Agreement and notice thereof shall be given by the Agent promptly to the
Company and to each Bank.  Each determination of the applicable interest rate by
the Agent shall be conclusive and binding upon the parties hereto in the absence
of demonstrable error.

 

(b)                                 In the case of LIBOR Rate Loans, each
Reference Bank agrees to use its best efforts to notify the Agent in a timely
fashion of its applicable rate after the Agent’s request (if any) therefor under
Section 2.2(a) (as contemplated in the definition of Base LIBOR).  If as to any
Loan Period the Reuters Page is not available and any one or more of the
Reference Banks is unable or for any reason fails to notify the Agent of its
applicable rate by 11:30 a.m., New York

 

--------------------------------------------------------------------------------


 

City time, two Business Days before the Funding Date, then the applicable LIBOR
Rate shall be determined on the basis of the rate or rates of which the Agent is
given notice by the remaining Reference Bank or Banks by such time.  If the
Reuters Page is not available and none of the Reference Banks notifies the Agent
of the applicable rate prior to 11:30 a.m., New York City time, two Business
Days before the Funding Date, then (i) the Agent shall promptly notify the other
parties thereof and (ii) at the option of the Company the Committed Loan Request
delivered by the Company pursuant to Section 2.2(a) with respect to such Funding
Date shall be cancelled or shall be deemed to have specified a Base Rate Loan.

 

(c)                                  The Agent shall, upon written request of
the Company or any Bank, deliver to the Company or such Bank a statement showing
the computations used by the Agent in determining the interest rate applicable
to any LIBOR Rate Loan.

 

Section 3.4.                                   Commitment Fee.  The Company
agrees to pay to the Agent for the accounts of the Banks pro rata in accordance
with their respective Percentages an annual commitment fee computed by
multiplying the average daily amount of the unused Aggregate Commitment by the
applicable percentage determined with respect to such commitment fee in
accordance with Schedule II hereto.  Such fee shall be payable quarterly in
arrears on the last Business Day of March, June, September and December of each
year (beginning with the last Business Day of December, 2012) until the
Commitments have expired or have been terminated and on the date of such
expiration or termination (and, in the case of any Terminating Bank, such Bank’s
Termination Date), in each case for the period then ending for which such
commitment fee has not previously been paid; provided, that, no Defaulting Bank
shall be entitled to receive any commitment fee in respect of its Commitment for
any period during which that Bank is a Defaulting Bank (and the Company shall
not be required to pay such fee that otherwise would have been required to have
been paid to that Defaulting Bank).

 

Section 3.5.                                   Agent’s Fees.  The Company agrees
promptly to pay to the Agent such fees as may be agreed from time to time by the
Company and the Agent.

 

Section 3.6.                                   Computation of Interest and
Fees.  Interest on LIBOR Rate Loans, and commitment fees shall be computed for
the actual number of days elapsed on the basis of a 360-day year; and interest
on Base Rate Loans shall be computed for the actual number of days elapsed on
the basis of a 365/366 day year, as the case may be.  The interest rate
applicable to each LIBOR Rate Loan and Base Rate Loan shall change
simultaneously with each change in the LIBOR Rate or the Base Rate, as
applicable.

 

SECTION 4.                                                    REDUCTION OR
TERMINATION OF THE COMMITMENTS; REPAYMENT; PREPAYMENTS.

 

Section 4.1.                                   Voluntary Termination or
Reduction of the Commitments.  (a) The Company may at any time on at least 3
Business Days’ prior notice received by the Agent (which shall promptly on the
same day or on the next Business Day advise each Bank thereof) permanently
reduce the amount of the Commitments (such reduction to be pro rata among the
Banks according to their respective Percentages) to an amount not less than the

 

--------------------------------------------------------------------------------


 

aggregate principal amount of all outstanding Committed Loans.  Any such
reduction shall be in the amount of $5,000,000 or an integral multiple of
$1,000,000 in excess thereof.  Concurrently with any such reduction, the Company
shall prepay the principal of any Committed Loans outstanding to the extent that
the aggregate amount of such Committed Loans outstanding shall then exceed the
Aggregate Commitment, as so reduced.  The Company may from time to time on like
notice terminate the Commitments upon payment in full of all Committed Loans,
all interest accrued thereon, all fees and all other obligations of the Company
hereunder. Any notice of reduction or termination in full of the Commitments
hereunder may state that such notice is conditioned upon the effectiveness of
other credit facilities or capital raising, in which case such notice may be
revoked by the Company (by notice to the Agent on or prior to the specified
effective date) if such condition is not satisfied.

 

(b)                                 Termination of Defaulting Bank.  The Company
shall be entitled at any time to (i) terminate the unused Commitment of any Bank
that is a Defaulting Bank (the “Defaulted Commitments”) upon prior notice of not
less than one Business Day to the Agent (which shall promptly notify the Banks
thereof), and/or (ii) replace all of the Commitments or the Defaulted
Commitments of any Bank that is a Defaulting Bank with Commitments of a
Successor Bank, provided, that, (x) each such assignment shall be either an
assignment of all of the rights and obligations of the Defaulting Bank under
this Agreement or an assignment of a portion of such rights and obligations made
concurrently with another such assignment or other such assignments that
together cover all of the rights and obligations of the Defaulting Bank under
this Agreement with respect to all of the Commitments or the Defaulted
Commitments, as the case may be, and (y) concurrently with such assignment,
either the Company or one or more Successor Banks shall pay for the account of
such Defaulting Bank an aggregate amount at least equal to the aggregate
outstanding principal amount of the Committed Loans owing to such Defaulting
Bank, together with accrued interest thereon to the date of payment of such
principal amount and all other amounts payable to such Defaulting Bank under
this Agreement.  In either such event, the provisions of Section 4.3 shall apply
to all amounts thereafter paid by the Company or such Successor Bank for the
account of such Defaulting Bank under this Agreement (whether on account of
principal, interest, commitment fees or other amounts), provided, that, such
termination or assignment shall not be deemed to be a waiver or release of any
claim the Company, the Agent, or any Bank may have against such Defaulting Bank.

 

Section 4.2.                                   Voluntary Prepayments.  The
Company may voluntarily prepay Committed Loans without premium or penalty,
except as may be required pursuant to subsection (d) below, in whole or in part;
provided, that, (a) each prepayment shall be in an aggregate principal amount of
$5,000,000 or an integral multiple of $1,000,000 in excess thereof, (b) the
Company shall give the Agent at its Notice Office (which shall promptly advise
each Bank) not less than two Business Days’ prior notice thereof for prepayments
of LIBOR Rate Loans and same day notice thereof for prepayments of Base Rate
Loans specifying the Committed Loans to be prepaid and the date and amount of
prepayment, (c) any prepayment of principal of any Committed Loan shall include
accrued interest to the date of prepayment on the principal amount being prepaid
and (d) any prepayment of a LIBOR Rate Loan shall be subject to the provisions
of Section 6.4. Any notice of prepayment in full of all Committed Loans
hereunder or reduction of Commitments in full may state that such notice is
conditioned upon the effectiveness of other credit facilities or capital
raising, in which case such notice may be

 

--------------------------------------------------------------------------------


 

revoked by the Company (by notice to the Agent on or prior to the specified
effective date) if such condition is not satisfied.

 

Section 4.3.                                   Defaulting Banks.

 

(a)                                  No Commitment of any Bank shall be
increased or otherwise affected, and, except as otherwise expressly provided in
this Section 4.3 or otherwise specifically provided herein, performance by the
Company of its obligations shall not be excused or otherwise modified as a
result of the operation of this Section 4.3.  The rights and remedies against a
Defaulting Bank under this Section 4.3 are in addition to any other rights and
remedies which the Company, the Agent or any Bank may have against such
Defaulting Bank.

 

(b)                                 If the Company and the Agent agree in
writing in their reasonable determination that a Defaulting Bank should no
longer be deemed to be a Defaulting Bank, the Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein, that Bank will, to the extent applicable,
purchase that portion of outstanding Commitments of the other Banks or take such
other actions as the Agent may determine to be necessary to cause the
Commitments to be held on a pro rata basis by the Banks in accordance with their
respective Percentages, whereupon such Bank will cease to be a Defaulting Bank;
provided, that, no adjustments will be made retroactively or with duplication
with respect to fees accrued or payments made by or on behalf of the Company
while that Bank was a Defaulting Bank; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Bank to Bank will constitute a waiver or release of any claim of
any party hereunder arising from such Bank’s having been a Defaulting Bank.

 

(c)                                  Notwithstanding anything to the contrary
contained in this Agreement, any payment of principal, interest, commitment fees
or other amounts received by the Agent for the account of any Defaulting Bank
under this Agreement (whether voluntary or mandatory, at maturity or otherwise)
shall be applied at such time or times as may be determined by the Agent as
follows:  first, to the payment of any amounts owing by such Defaulting Bank to
the Agent hereunder; second, as the Company may request (so long as no Event of
Default shall have occurred and be continuing), to the funding of any Committed
Loan in respect of which that Defaulting Bank has failed to fund its portion
thereof as required by this Agreement, as determined by the Agent;  third, to
the payment of any amounts owing to the Banks as a result of any judgment of a
court of competent jurisdiction obtained by any Bank against such Defaulting
Bank as a result of such Defaulting Bank’s breach of its obligations under this
Agreement; fourth, so long as no Event of Default shall have occurred and be
continuing, to the payment of any amounts owing to the Company as a result of
any judgment of a court of competent jurisdiction obtained by the Company
against such Defaulting Bank as a result of such Defaulting Bank’s breach of its
obligations under this Agreement; and fifth, to such Defaulting Bank or as
otherwise directed by a court of competent jurisdiction; provided, that, if
(x) such payment is a payment of the principal amount of any Committed Loan in
respect of which such Defaulting Bank has not fully funded its appropriate
share, and (y) such Committed Loans were made at a time when the applicable
conditions set forth in Section 9 were satisfied or waived, such payment shall
be applied solely to pay the Committed Loans of all Non-Defaulting Banks on a
pro rata basis prior to being applied to the payment of any Committed Loans of
such

 

--------------------------------------------------------------------------------


 

Defaulting Bank and provided, further, that any amounts held as cash collateral
for funding obligations of a Defaulting Bank shall be returned to such
Defaulting Bank upon the termination of this Agreement and the satisfaction of
such Defaulting Bank’s obligations hereunder.  Any payments, prepayments or
other amounts paid or payable to a Defaulting Bank that are applied (or held) to
pay amounts owed by a Defaulting Bank or to post cash collateral pursuant to
this Section 4.3 shall be deemed paid to and redirected by such Defaulting Bank,
and each Bank irrevocably consents hereto.

 

SECTION 5.                                                        MAKING AND
PRORATION OF PAYMENTS; SET-OFF; TAXES.

 

Section 5.1.            Making of Payments.  Except as provided in
Section 2.2(d), payments (including those made pursuant to Section 4.1) of
principal of, or interest on, the Committed Loans and all payments of fees and
any other payments required to be made by the Company to the Agent hereunder
shall be made by the Company to the Agent in immediately available funds at its
Payment Office not later than 12:00 Noon, New York City time, on the date due;
and funds received after that hour shall be deemed to have been received by the
Agent on the next following Business Day.  Subject to Sections 3.4 and 4.3, the
Agent shall promptly remit to each Bank its share (if any) of each such
payment.  All payments under Section 6 and all payments required to be made
hereunder to any Person other than the Agent shall be made by the Company when
due directly to the Persons entitled thereto in immediately available funds.

 

Section 5.2.            Pro Rata Treatment; Sharing.

 

(a)           Except as required pursuant to Section 3.4, Section 4.3, Section 6
or Section 12.9, each payment or prepayment of principal of any Committed Loans,
each payment of interest on the Committed Loans and each payment of the
commitment fee shall be allocated pro rata among the Banks in accordance with
their respective Percentages.

 

(b)           If any Bank or other holder of a Committed Loan shall obtain any
payment or other recovery (whether voluntary, involuntary, by application of
offset or otherwise) on account of principal of, interest on or fees or other
amounts with respect to any Committed Loan in excess of the share of payments
and other recoveries (exclusive of payments or recoveries under Section 6 or
pursuant to Section 12.9) such Bank or other holder would have received if such
payment had been distributed pursuant to the provisions of Section 5.2(a), such
Bank or other holder shall purchase from the other Banks or holders, in a manner
to be specified by the Agent, such participations in the Committed Loans held by
them as shall be necessary so that all such payments of principal and interest
with respect to the Committed Loans shall be shared by the Banks and other
holders pro rata in accordance with their respective Percentages; provided,
however, that if all or any portion of the excess payment or other recovery is
thereafter recovered from such purchasing Bank or holder, the purchase shall be
rescinded and the purchase price restored to the extent of such recovery, but
without interest.

 

Section 5.3.            Set-off.  The Company agrees that the Agent, each
Arranger, each Bank, each Participant and any of their respective branches or
agencies, to the extent permitted by applicable law, has all rights of set-off
and banker’s lien provided by applicable law, and the Company further agrees
that at any time, (i) any amount owing by the Company

 

--------------------------------------------------------------------------------


 

under this Agreement is due to any such Person or (ii) any Event of Default
exists, each such Person, to the extent permitted by applicable law, may apply
to the payment of any amount payable hereunder any and all balances, credits,
deposits, accounts or moneys of the Company then or thereafter with such Person.

 

Section 5.4.            Taxes, etc. (a) All payments made by the Company to the
Agent, any Bank, any Assignee or any Participant under this Agreement and the
Committed Notes shall be made without any set off or counterclaim and free and
clear of and without deduction for or on account of any present or future
Covered Taxes (except to the extent that such withholding or deduction is
compelled by law).  If the Company is compelled by law to make any such
deductions or withholdings of any Taxes it will:

 

(i)            pay to the relevant authorities the full amount required to be so
withheld or deducted,

 

(ii)           pay such additional amounts as may be necessary in order that the
net amount received by the Agent, each Bank, each Assignee and each Participant
after such deductions or withholdings for Covered Taxes (including any required
deductions or withholdings of Covered Taxes on such additional amounts) shall
equal the amount such payee would have received had no such deductions or
withholdings been made, and

 

(iii)          promptly forward to the Agent (for delivery to such payee) an
official receipt or other documentation satisfactory to the Agent evidencing
such payment to such authorities.

 

Moreover, if any Covered Taxes are directly asserted against the Agent, any
Bank, any Assignee or any Participant, such payee may pay such Covered Taxes,
and, upon receipt of an official receipt or other reasonably satisfactory
documentation evidencing such payment, the Company shall promptly pay such
additional amount (including, without limitation, any reasonable expenses with
respect thereto) as may be necessary in order that the net amount received by
such payee after the payment of such Covered Taxes (including any Covered Taxes
on such additional amounts) shall equal the amount such payee would have
received had no such Covered Taxes been asserted (provided, that, the Agent, the
Banks, and any Assignee or Participant shall use reasonable efforts, to the
extent consistent with applicable laws and regulations, to minimize to the
extent possible any material amounts of such Covered Taxes if they can do so
without material cost or legal or regulatory disadvantage).  For purposes of
this Section 5.4, a distribution hereunder by the Agent or any Bank to or for
the account of any Bank, Assignee or Participant shall be deemed to be a payment
by the Company.  The Company’s agreement under this Section 5.4 shall survive
repayment of the Committed Loans, cancellation of the Committed Notes or any
termination of this Agreement.

 

(b)           In consideration of, and as a condition to, the Company’s
undertakings in Section 5.4(a), each Bank other than a Bank that is organized
and existing under the laws of the United States of America or any State thereof
or the District of Columbia (a “Non-U.S. Bank”) agrees to execute and deliver to
the Agent and the Company, on or prior to the date on which such Non-U.S. Bank
becomes a Bank under this Agreement, and at the time or times reasonably
requested by the Company or the Agent (i) to the extent it acts for its own
account with respect

 

--------------------------------------------------------------------------------


 

to any portion of any sums paid or payable to such Non-U.S. Bank under this
Agreement, two original copies of IRS Forms W-8BEN, W-8ECI or W-8EXP (or any
successor forms), as appropriate, properly completed and duly executed by such
Non-U.S. Bank, and, in the case of a Non-U.S. Bank claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, a certificate
substantially in the form of Exhibit H to the effect that such Non-U.S. Bank is
not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Company within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”), claiming complete exemption from (or a reduced rate of)
withholding and deduction of United States Federal Taxes, (ii) to the extent it
does not act or has ceased to act for its own account with respect to any
portion of any sums paid or payable to such Bank under this Agreement (for
example, in the case of a typical participation by such Non-U.S. Bank or where
such Non-U.S. Bank is a partnership), (1) for the portion of any such sums paid
or payable with respect to which such Non-U.S. Bank acts for its own account,
two original copies of the forms or statements required to be provided by such
Non-U.S. Bank under subsection (i) of this Section 5.4(b), properly completed
and duly executed by such Non-U.S. Bank and claiming complete exemption from (or
a reduced rate of) withholding and deduction of United States Federal Taxes, and
(2) for the portion of any such sums paid or payable with respect to which such
Non-U.S. Bank does not act or has ceased to act for its own account, two
original copies of IRS Form W-8IMY (or any successor forms), properly completed
and duly executed by such Non-U.S. Bank, together with IRS Form W-8BEN, IRS
Form W-8ECI, IRS Form W-8EXP (or any successor forms), a U.S. Tax Compliance
Certificate, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable, provided, that if the Non-U.S. Bank is a
partnership and one or more direct or indirect partners of such Non-U.S. Bank
are claiming the portfolio interest exemption, such Non-U.S. Bank may provide a
U.S. Tax Compliance Certificate on behalf of each such direct and indirect
partner, (iii) any other properly completed and duly executed form or forms
reasonably requested by the Company or the Agent as a basis for claiming
complete exemption from (or a reduced rate of) withholding and deduction of
Taxes, together with such supplementary documentation reasonably requested by
the Company or the Agent to permit the Company or the Agent to determine the
withholding (including backup withholding) or deduction required to be made and
whether such Non-U.S. Bank is subject to information reporting requirements.

 

(c)           Each Bank that is organized and existing under the laws of the
United States of America, any State thereof or the District of Columbia (a “U.S.
Bank”) agrees to execute and deliver to the Agent and the Company, on or before
the date of this Agreement or on or before the date such Bank becomes a Bank
hereunder (and from time to time thereafter upon the reasonable request of the
Company or the Agent) a copy of IRS Form W-9 (or any successor forms) properly
completed and duly executed by such U.S. Bank, and claiming that it is organized
and existing under the laws of the United States of America or any State thereof
or such other documentation or information prescribed by applicable law or
reasonably requested by the Company or the Agent as will enable the Company or
the Agent, as the case may be, to determine whether or not such U.S. Bank is
subject to backup withholding or information reporting requirements.

 

(d)           If a payment made to a Non-U.S. Bank under any Loan Document would
be subject to U.S. Federal withholding Tax imposed by FATCA if such Non-U.S.
Bank were to

 

--------------------------------------------------------------------------------


 

fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Non-U.S. Bank shall deliver to the Company and the Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Agent such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Company or the Agent as may be
necessary for the Company and the Agent to comply with their obligations under
FATCA and to determine that such Non-U.S. Bank has complied with such Non-U.S.
Bank’s obligations under FATCA or to determine the amount to deduct and withhold
from such payment.

 

(e)           Each Bank hereby agrees, from time to time after the initial
delivery by such Bank of any forms or other information pursuant to
Section 5.4(b) or 5.4(c), whenever a lapse in time or change in circumstances
renders such forms, certificates or other evidence so delivered obsolete or
inaccurate in any material respect, that such Bank shall promptly (and in all
events, prior to the next applicable payment date), deliver to the Agent and the
Company two original copies of any renewal, amendment or additional or successor
forms, properly completed and duly executed, together with any other certificate
or statement of exemption required by applicable law or regulation in order to
confirm or establish such Bank’s complete exemption from (or entitlement to a
reduced rate of) withholding and deduction of United States Federal Taxes with
respect to payments to such Bank under this Agreement, (ii) if applicable, in
the case of a change in law after the date on which such Bank became a Bank
hereunder that results in a withholding or deduction of United States Federal
Taxes on payments hereunder to such Bank, establish the status of such Bank as
other than a United States person for United States Federal tax purposes and, to
the extent entitled under an applicable treaty or other law, claim the benefit
of an exemption or a reduced rate of withholding and deduction of United States
Federal Taxes with respect to any such payments under an applicable tax treaty
of the United States, and/or (iii) if applicable, confirm or establish that such
Bank does not act for its own account with respect to any portion of any such
payments.

 

(f)            If the Company determines in good faith that a reasonable basis
exists for contesting a Covered Tax with respect to which the Company has paid
an additional amount under this Section 5.4, the Agent and the Banks, as
applicable, shall, subject to Section 5.4(g), cooperate with the Company in
challenging such Covered Tax at the Company’s expense if requested by the
Company (it being understood and agreed that neither the Agent nor any Bank
shall have any obligation to contest, or any responsibility for contesting, any
Tax).  If the Agent or a Bank has actual knowledge that it is entitled to
receive a refund (whether by way of a direct payment or by clearly identifiable
offset to an amount otherwise owed to the relevant taxing authority) in respect
of a Covered Tax with respect to which the Company has paid an additional amount
under this Section 5.4, it shall promptly notify the Company of the availability
of such refund (unless it was made aware of such refund by the Company) and
shall, within 30 days after the receipt of a request from the Company, apply for
such refund at the Company’s expense.  If the Agent or any Bank receives a
refund (whether by way of a direct payment or by clearly identifiable offset to
an amount otherwise owed to the relevant taxing authority) of any Covered Tax
with respect to which the Company has paid an additional amount under this
Section 5.4 which, in the reasonable good faith judgment of the Agent or such
Bank, as the case may be, is allocable to such payment made under this
Section 5.4, the amount of such refund (together with any interest received
thereon) shall be paid to the Company, but only to the extent of the

 

--------------------------------------------------------------------------------


 

additional amounts received from the Company, provided, that, in the case of a
Covered Tax the Company was required to deduct and withhold under this
Section 5.4, the Company deducted and withheld such Covered Tax in full as and
when required pursuant to this Section 5.4, provided, further, that if all or
any portion of such refund subsequently becomes unavailable or must be returned,
the Company shall repay to the Agent or Bank that paid over such refund to the
Company an amount equal to any portion of the refund that must be returned, plus
any interest, penalties or other charges imposed with respect thereto.

 

(g)           Notwithstanding any other provision of paragraphs (b), (c), (d) or
(e) of this Section 5.4, an Agent or Bank shall not be required to deliver any
form that such Agent or Bank is not legally able to deliver.  Nothing contained
in this Section 5.4 shall require any Agent, Bank, Assignee or Participant to
make available its tax returns (or any other information relating to its taxes
that it deems confidential) to the Company or any other Person.

 

(h)           Each Bank will, at the Company’s request, designate a different
Funding Office if such designation will avoid the need for, or reduce the amount
of, amounts required to be paid by the Company under this Section 5.4 and will
not, in such Bank’s sole discretion, be otherwise disadvantageous to such Bank.

 

(i)            The applicable Bank, acting solely for this purpose as a
non-fiduciary agent of the Company (solely for tax purposes), shall maintain a
register on which it enters the name and address of each Participant, and the
principal amounts (and stated interest) of each such Participant’s interest in
such Bank’s rights and/or obligations under this Agreement (the “Participant
Register”); provided, that, no Bank shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any Participant or any information relating to a Participant’s interest in any
Commitments, Committed Loans or its other obligations under any Loan Document)
except to the extent that such disclosure is necessary to establish that such
Commitment, Committed Loan or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations.  The entries in
the Participant Register shall be conclusive absent manifest error, and such
Bank shall treat each Person whose name is recorded in the Participant Register
as the owner of the applicable rights and/or obligations of such Bank under this
Agreement.

 

SECTION 6.                                                        INCREASED
COSTS AND SPECIAL PROVISIONS FOR LIBOR RATE LOANS.

 

Section 6.1.            Increased Costs.  (a) If after the date hereof, the
adoption of any applicable law, rule or regulation, or any change therein, or
any change in the interpretation or administration thereof by any Governmental
Authority, central bank or comparable agency charged with the interpretation or
administration thereof, or the making or issuance of any request or directive
(whether or not having the force of law) of any such authority, central bank or
comparable agency and compliance by any Bank (or any Funding Office of such
Bank) therewith, then, subject to the provisions of Section 5.4, which shall
provide the sole source of additional amounts payable to any Bank with respect
to the matters covered therein,

 

(A)          shall subject any Bank (or any Funding Office of such Bank) to any
present or future tax, duty or other charge with respect to its LIBOR Rate Loans
(except

 

--------------------------------------------------------------------------------


 

for (i) Covered Taxes, (ii) Taxes described in clauses (ii) through (iv) of the
definition of Excluded Taxes and (iii) Connection Income Taxes);

 

(B)           shall impose, modify or deem applicable any reserve (including,
without limitation, any reserve imposed by the Board of Governors of the Federal
Reserve System, but excluding any reserve included in the determination of
interest pursuant to Section 3.1), special deposit, assessment (including any
assessment for insurance of deposits) or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Bank (or any
Funding Office of such Bank); or

 

(C)           shall impose on any Bank (or any Funding Office of such Bank) any
other condition affecting its LIBOR Rate Loans, its Committed Notes or its
obligation to make or maintain LIBOR Rate Loans;

 

and the result of any of the foregoing is to increase the cost to (or to impose
an additional cost on) such Bank (or any Funding Office of such Bank) of making
or maintaining any LIBOR Rate Loan, or to reduce the amount of any sum received
or receivable by such Bank (or such Bank’s Funding Office) under this Agreement
or under its Committed Notes with respect thereto, then within 10 days after
demand by such Bank (which demand shall be accompanied by a statement setting
forth the basis of such demand), the Company shall pay directly to such Bank
such additional amount or amounts as will compensate such Bank for such
increased cost or such reduction (without duplication of any amounts which have
been paid or reimbursed).

 

(b)           If, after the date hereof, any Bank shall determine that the
adoption, effectiveness or phase-in of any applicable law, rule, guideline or
regulation regarding capital adequacy, or any change therein, or any change in
the interpretation or administration thereof by any Governmental Authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or the making or issuance of any request or directive
regarding capital adequacy (whether or not having the force of law) of any such
authority, central bank or comparable agency and compliance by any Bank (or any
Funding Office of such Bank or such Bank’s holding company) therewith, has or
would have the effect of reducing the rate of return on the capital of such Bank
or such Bank’s holding company as a consequence of its obligations hereunder to
a level below that which such Bank or such Bank’s holding company could have
achieved but for such adoption, change or compliance (taking into consideration
such Bank’s or such Bank’s holding company’s policies with respect to capital
adequacy), then, from time to time, within 10 days after demand by such Bank
(which demand shall be accompanied by a statement setting forth the basis of
such demand), the Company shall pay directly to such Bank such additional amount
or amounts as will compensate such Bank or such Bank’s holding company for such
reduction.

 

(c)           Each Bank shall promptly notify the Company and the Agent of any
event of which it has knowledge, occurring after the date hereof, which will
entitle such Bank to compensation pursuant to this Section 6.1 and will
designate a different Funding Office if such designation will avoid the need
for, or reduce the amount of, such compensation and will not, in such Bank’s
sole judgment, be otherwise disadvantageous to such Bank.  The Company shall not
be required to compensate a Bank pursuant to this Section 6.1 for any increased
costs incurred or reductions suffered more than nine months prior to the date
that such Bank notifies the Company

 

--------------------------------------------------------------------------------


 

of the change in law or other event occurring after the date hereof giving rise
to such increased costs or reductions, and of such Bank’s intention to claim
compensation therefor (except that, if the change in law or other such event is
retroactive, then the nine month period referred to above shall be extended to
include the period of retroactive effect thereof).

 

(d)           Notwithstanding anything to the contrary herein, it is understood
and agreed that any changes resulting from requests, rules, guidelines or
directives (x) issued in connection with the Dodd-Frank Wall Street Reform and
Consumer Protection Act or (y) promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III) shall, for the purposes of this Agreement, be
deemed to be adopted subsequent to the date hereof; provided, however, that no
Bank shall be entitled to receive any compensation or reimbursement hereunder
with respect to any such changes unless such requirements are generally
applicable to (and for which reimbursement is generally being sought by the
applicable Bank in respect of) credit transactions similar to this transaction
from borrowers similarly situated to the Company; provided, further, that no
Bank shall be required to disclose any confidential or proprietary information
in connection therewith.

 

Section 6.2.            Basis for Determining Interest Rate Inadequate or
Unfair.  If with respect to the Loan Period for any LIBOR Rate Loan:

 

(a)           the Reuters Page is not available and the Agent is advised by two
or more Reference Banks that deposits in Dollars (in the applicable amounts) are
not being offered to such Reference Banks in the relevant market for such Loan
Period, or the Agent otherwise determines (which determination shall be binding
and conclusive on all parties) that, by reason of circumstances affecting the
Base LIBOR market, adequate and reasonable means do not exist for ascertaining
the applicable LIBOR Rate; or

 

(b)           the Required Banks advise the Agent that the LIBOR Rate as
determined by the Agent will not adequately and fairly reflect the cost to such
Required Banks of maintaining or funding LIBOR Rate Loans for such Loan Period,
or that the making or funding of LIBOR Rate Loans has become impracticable as a
result of an event occurring after the date of this Agreement which in such
Required Banks’ opinion materially affects LIBOR Rate Loans,

 

then (i) the Agent shall promptly notify the other parties thereof and (ii) so
long as such circumstances shall continue, no Bank shall be under any obligation
to make any LIBOR Rate Loan or convert any Base Rate Loan into a LIBOR Rate
Loan.

 

Section 6.3.            Changes in Law Rendering Certain Loans Unlawful.  In the
event that any change in (including the adoption of any new) applicable laws or
regulations, or in the interpretation of applicable laws or regulations by any
Governmental Authority or other regulatory body charged with the administration
thereof, should make it (or in the good faith judgment of such Bank raise a
substantial question as to whether it is) unlawful for a Bank to make, maintain
or fund any LIBOR Rate Loan, then (a) such Bank shall promptly notify each of
the other parties hereto, (b) upon the effectiveness of such event and so long
as such unlawfulness shall continue, the obligation of such Bank to make LIBOR
Rate Loans shall be

 

--------------------------------------------------------------------------------


 

suspended and any request by the Company for LIBOR Rate Loans shall, as to such
Bank, be deemed to be a request for a Base Rate Loan, and (c) on the last day of
the current Loan Period for such Bank’s LIBOR Rate Loans (or, in any event, if
such Bank so requests on such earlier date as may be required by the relevant
law, regulation or interpretation) such Bank’s Committed Loans which are LIBOR
Rate Loans shall cease to be maintained as LIBOR Rate Loans and shall thereafter
bear interest at a floating rate per annum equal to the Base Rate.  If at any
time the event giving rise to such unlawfulness shall no longer exist, then such
Bank shall promptly notify the Company and the Agent.

 

Section 6.4.            Funding Losses.  The Company hereby agrees that upon
demand by any Bank (which demand shall be accompanied by a statement setting
forth the basis for the calculations of the amount being claimed) the Company
will indemnify such Bank against any net loss or expense which such Bank may
sustain or incur (including, without limitation, any net loss or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by such Bank to fund or maintain any LIBOR Rate Loan), as reasonably
determined by such Bank, as a result of (a) any payment or mandatory or
voluntary prepayment (including, without limitation, any payment pursuant to
Section 6.3 or 12.9(b) or any payment resulting from acceleration) or Conversion
of any LIBOR Rate Loan of such Bank on a date other than the last day of the
Loan Period for such Loan or (b) any failure of the Company to borrow any
Committed Loans on the originally scheduled Funding Date specified therefor
pursuant to this Agreement (including, without limitation, any failure to borrow
resulting from any failure to satisfy the conditions precedent to such
borrowing).  For this purpose, all notices to the Agent pursuant to this
Agreement shall be deemed to be irrevocable.

 

Section 6.5.            Discretion of Banks as to Manner of Funding. 
Notwithstanding any provision of this Agreement to the contrary (but subject to
Section 6.1(c)), each Bank shall be entitled to fund and maintain its funding of
all or any part of its Committed Loans in any manner it sees fit, it being
understood, however, that for the purposes of this Agreement all determinations
hereunder shall be made as if such Bank had actually funded and maintained each
LIBOR Rate Loan during the Loan Period for such LIBOR Rate Loan through the
purchase of deposits having a maturity corresponding to such Loan Period and
bearing an interest rate equal to the rate borne by such LIBOR Rate Loan for
such Loan Period.

 

Section 6.6.            Conclusiveness of Statements; Survival of Provisions. 
Determinations and statements of any Bank pursuant to this Section 6 shall be
conclusive absent demonstrable error, and each Bank may use reasonable averaging
and attribution methods in determining compensation pursuant to Section 6.1 or
6.4.  The provisions of this Section 6 shall survive termination of this
Agreement and payment of the Committed Loans.

 

SECTION 7.                                                       
REPRESENTATIONS AND WARRANTIES.

 

To induce the Banks to enter into this Agreement and to make Committed Loans
hereunder, the Company hereby makes the following representations and warranties
to the Agent and the Banks, which representations and warranties shall survive
the execution and delivery of this Agreement and the Committed Notes and the
disbursement of the initial Committed Loans hereunder:

 

--------------------------------------------------------------------------------


 

Section 7.1.            Organization, etc. (a) The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
California; (b) each corporate Subsidiary is a corporation duly organized,
validly existing and in good standing, to the extent applicable, under the laws
of the jurisdiction of its incorporation; (c) each other Subsidiary (if any) is
an entity duly organized and validly existing under the laws of the jurisdiction
of its organization; and (d) each of the Company and each Subsidiary has the
power to own its property and to carry on its business as now being conducted
and is duly qualified and in good standing as a foreign corporation or other
entity authorized to do business in each jurisdiction where, because of the
nature of its activities or properties, such qualification is required, except,
in each of cases (a), (b), (c) and (d) above, where the failure to be so
qualified or in good standing could not reasonably be expected to have a
Material Adverse Effect.

 

Section 7.2.            Authorization; Consents; No Conflict.  The execution and
delivery by the Company of this Agreement and the Committed Notes, the
borrowings hereunder and the performance by the Company of its obligations under
this Agreement and the Committed Notes (a) are within the corporate powers of
the Company, (b) have been duly authorized by all necessary corporate action on
the part of the Company, (c) have received all necessary approvals,
authorizations, consents, registrations, notices, exemptions and licenses (if
any shall be required) from Governmental Authorities and other Persons, except
for any such approvals, authorizations, consents, registrations, notices,
exemptions or licenses non-receipt of which could not reasonably be expected to
have a Material Adverse Effect, (d) do not and will not contravene or conflict
with any provision of (i) law, (ii) any judgment, decree or order to which the
Company or any Subsidiary is a party or by which the Company or any Subsidiary
is bound, (iii) the charter, by-laws or other organizational documents of the
Company or any Subsidiary or (iv) any provision of any agreement or instrument
binding on the Company or any Subsidiary, or any agreement or instrument of
which the Company is aware affecting the properties of the Company or any
Subsidiary, except with respect to (i), (ii) and (iv) above, for any such
contravention or conflict which could not reasonably be expected to have a
Material Adverse Effect and (e) do not and will not result in or require the
creation or imposition of any Lien on any of the Company’s or its Subsidiaries’
properties.

 

Section 7.3.            Validity and Binding Nature.  This Agreement is, and the
Committed Notes (if any) when duly executed and delivered will be, legal, valid
and binding obligations of the Company, enforceable against the Company in
accordance with their respective terms, subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws of general
applicability relating to or affecting creditors’ rights and to general equity
principles.

 

Section 7.4.            Financial Statements.  The Company’s audited
consolidated financial statements as at December 31, 2011, and unaudited
consolidated financial statements as at June 30, 2012, a copy of each of which
has been furnished to each Bank, have been prepared in conformity with generally
accepted accounting principles in the United States of America applied on a
basis consistent with that of the preceding fiscal year (other than as required
or permitted by generally accepted accounting principles in the United States of
America, subject, in the case of unaudited financial statements, to changes
resulting from audit and year-end adjustments and fairly present the financial
condition of the Company and its Subsidiaries as at such dates and the results
of their operations for the applicable time periods then ended.

 

--------------------------------------------------------------------------------


 

Section 7.5.            Litigation and Contingent Liabilities.  All Litigation
Actions, taken as a whole, could not reasonably be expected to have a Material
Adverse Effect.  As of the Closing Date, other than any liability incident to
such Litigation Actions or provided for or disclosed in the financial statements
referred to in Section 7.4, neither the Company nor any Subsidiary has any
contingent liabilities which are material to the business, credit, operations or
financial condition of the Company and its Subsidiaries taken as a whole.

 

Section 7.6.            Employee Benefit Plans.  Except as could not reasonably
be expected to have a Material Adverse Effect, each employee benefit plan (as
defined in Section 3(3) of ERISA) maintained or sponsored by the Company or any
Subsidiary complies in all material respects with all applicable requirements of
law and regulations.  During the term of this Agreement, (i) no steps have been
taken to terminate any Plan and no contribution failure has occurred with
respect to any Plan sufficient to give rise to a lien under Section 303(k) of
ERISA, (ii) no Reportable Event has occurred with respect to any Plan,  (iii) no
determination has been made that any Plan is in “at risk” status (within the
meaning of Section 303 of ERISA); and (iv) neither the Company nor any ERISA
Affiliate has either withdrawn or instituted steps to withdraw from any
Multiemployer Plan, except in any such case specified in clause (i), (ii),
(iii) and (iv) above, for actions which individually or in the aggregate could
not reasonably be expected to have a Material Adverse Effect.  Except as could
not reasonably be expected to have a Material Adverse Effect, no condition
exists or event or transaction has occurred in connection with any Plan which
could reasonably be expected to result in the incurrence by the Company or any
Subsidiary of any material liability, fine or penalty (imposed by Section 4975
of the Code or Section 502(i) of ERISA or otherwise).  Neither the Company nor
any ERISA Affiliate is a member of, or contributes to, any Multiemployer Plan as
to which the potential withdrawal liability based upon the most recent actuarial
report could reasonably be expected to have a Material Adverse Effect.  Except
as could not reasonably be expected to have a Material Adverse Effect, neither
the Company nor any Subsidiary has any contingent liability with respect to any
post retirement benefit under an employee welfare benefit plan (as defined in
Section 3(1) of ERISA), other than liability for continuation coverage described
in Part 6 of Title I of ERISA.

 

Section 7.7.            Investment Company Act.  The Company is not an
“investment company” or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.

 

Section 7.8.            Regulation U.  Neither the Company nor any Subsidiary is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of buying or carrying margin stock (within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
as amended from time to time).

 

Section 7.9.            Information.  All information with respect to the
Company contained in the August 2012 information memorandum (the “Information
Memorandum”) furnished by the Agent to the Banks and all other information
furnished by the Company to the Agent or any Bank, other than in each case
independent third party appraisals of aircraft and independent third party
generated industry information, is, to the best of the Company’s knowledge after
due inquiry, true and accurate in every material respect as of the date thereof,
and none of such information contains any material misstatement of fact or omits
to state any material fact necessary to make such information not misleading
when read together with the

 

--------------------------------------------------------------------------------


 

Company’s filing on Forms 10-K, 10-Q and (to the extent issued after the most
recent filing on Form 10-Q) 8-K with the Securities and Exchange Commission;
provided, that, with respect to projected and pro forma financial information,
the Company represents only that such information was prepared in good faith
based upon assumptions believed to be reasonable at the time of preparation and
delivery; it being understood that such projections may vary from actual results
and that such variances may be material.

 

Section 7.10.          Compliance with Applicable Laws, etc.  The Company and
its Subsidiaries are in compliance with the requirements of all applicable laws,
rules, regulations and orders of all Governmental Authorities (including,
without limitation, ERISA and all applicable environmental laws), except for
noncompliance that could not reasonably be expected to have a Material Adverse
Effect.  Neither the Company nor any Subsidiary is in default under any
agreement or instrument to which the Company or such Subsidiary is a party or by
which it or any of its properties or assets is bound, which default could
reasonably be expected to have a Material Adverse Effect on the business,
credit, operations or financial condition of the Company and its Subsidiaries
taken as a whole.  No Event of Default or Unmatured Event of Default has
occurred and is continuing.

 

Section 7.11.          Insurance.  Each of the Company and each Subsidiary
maintains, or, in the case of any property owned by the Company or any
Subsidiary and leased to lessees, has contractually required such lessees to
maintain, insurance with financially sound and reputable insurers to such extent
and against such hazards and liabilities as is commonly maintained, or caused to
be maintained, as the case may be, by companies similarly situated.

 

Section 7.12.          Taxes.  Each of the Company and each Subsidiary has filed
all material tax returns which are required to have been filed and has paid, or
made adequate provisions for the payment of, all of its Taxes which are due and
payable, except such Taxes, if any, as are being contested in good faith and by
appropriate proceedings and as to which such reserves or other appropriate
provisions as may be required by generally accepted accounting principles have
been established and except where failure to pay such Taxes, individually or in
the aggregate, cannot reasonably be expected to have a Material Adverse Effect.

 

Section 7.13.          Use of Proceeds.  The proceeds of the Committed Loans
will be used by the Company for general corporate purposes.

 

Section 7.14.          Pari Passu.  All obligations and liabilities of the
Company hereunder shall rank at least equally and ratably (pari passu) in
priority with all other unsubordinated, unsecured obligations of the Company to
any other creditor.

 

Section 7.15.          OFAC, Etc.. None of the Company or any Significant
Subsidiary is or will become a Person or entity described by section 1 of
Executive Order 13224 of September 24, 2001 Blocking Property and Prohibiting
Transactions with Persons Who, Commit, Threaten to Commit, or Support Terrorism
(12 C.F.R. 595), and none of the Company or any Significant Subsidiary is acting
for or on behalf of any Person on any list promulgated under the USA Patriot Act
Title III of 107 Public Law 56 (October 26, 2001).

 

--------------------------------------------------------------------------------


 

SECTION 8.             COVENANTS.

 

Until the expiration or termination of the Commitments, and thereafter until all
obligations of the Company hereunder and under the Committed Notes are paid in
full (other than unasserted contingent indemnification obligations), the Company
agrees that, unless at any time the Required Banks shall otherwise expressly
consent in writing, it will:

 

Section 8.1.            Reports, Certificates and Other Information.  Furnish to
the Agent with sufficient copies for each Bank which the Agent shall promptly
make available to each Bank:

 

8.1.1        Audited Financial Statements.  As soon as available, and in any
event within 95 days after each fiscal year of the Company, a copy of the
audited financial statements and annual audit report of the Company and its
Subsidiaries for such fiscal year prepared on a consolidated basis and in
conformity with generally accepted accounting principles in the United States of
America and certified by PricewaterhouseCoopers LLP or by another independent
certified public accountant of recognized national standing selected by the
Company.

 

8.1.2        Interim Reports.  As soon as available, and in any event within
50 days after each quarter (except the last quarter) of each fiscal year of the
Company, a copy of the unaudited financial statements of the Company and its
Subsidiaries for such quarter prepared in a manner consistent with the audited
financial statements referred to in Section 8.1.1 (except as required or
permitted by generally accepted accounting principles in the United States of
America, signed by an Authorized Officer and consisting of at least a balance
sheet as at the close of such quarter and statements of earnings and cash flows
for such quarter and for the period from the beginning of such fiscal year to
the close of such quarter.

 

8.1.3        Certificates.  (a) Contemporaneously with the furnishing of a copy
of each annual audit report and of each set of quarterly statements provided for
in this Section 8.1, deliver a certificate of the Company dated the date of
delivery of such annual report or such quarterly statements and signed by an
Authorized Officer, to the effect that no Event of Default or Unmatured Event of
Default has occurred and is continuing, or, if there is any such event,
describing it and the steps, if any, being taken to cure it and containing a
computation of, and showing compliance with, each of the financial ratios and
restrictions contained in this Section 8 and (b) contemporaneously with the
furnishing of each annual audit report and each set of quarterly statements
provided for in Section 8.1, deliver a Pricing Certificate; provided, that any
change to pricing determined after the Company delivers such Pricing Certificate
in connection with the audited financial statements pursuant to Section 8.1.1
shall apply retroactively to the date that is 50 days after the end of the
applicable fiscal year; provided, further, that if such retroactive application
would result in any increase in pricing, such retroactive increase will be
deemed not to result in any Event of Default or Unmatured Event of Default
hereunder.

 

--------------------------------------------------------------------------------


 

8.1.4        Certain Notices.  Forthwith upon learning of the occurrence of any
of the following, provide written notice thereof, describing the same and the
steps being taken by the Company or the Subsidiary affected with respect
thereto:

 

(i)            the occurrence of an Event of Default or an Unmatured Event of
Default;

 

(ii)           the institution of any Litigation Action; provided, that, the
Company need not give notice of any new Litigation Action unless such Litigation
Action, together with all other pending Litigation Actions, could reasonably be
expected to have a Material Adverse Effect;

 

(iii)          the entry of any judgment or decree against the Company or any
Subsidiary if the aggregate amount of all judgments and decrees then outstanding
against the Company and all Subsidiaries exceeds $50,000,000 after deducting
(i) the amount with respect to which the Company or any Subsidiary is insured
and with respect to which the insurer has not denied coverage in writing and
(ii) the amount for which the Company or any Subsidiary is otherwise indemnified
if the terms of such indemnification are satisfactory to the Agent and the
Required Banks;

 

(iv)          the occurrence of a Reportable Event with respect to any Plan; the
institution of any steps by the Company, any ERISA Affiliate, the PBGC or any
other Person to terminate any Plan; the institution of any steps by the Company
or any ERISA Affiliate to withdraw from any Plan; the incurrence of any material
increase in the contingent liability of the Company or any Subsidiary with
respect to any post-retirement welfare benefits; the failure of the Company or
any other Person to make a required contribution to a Plan if such failure is
sufficient to give rise to a lien under Section 303(k) of ERISA or a
determination is made that any Plan is in “at risk” status (within the meaning
of Section 303 of ERISA); provided, however, that no notice shall be required of
any of the foregoing unless the circumstance could reasonably be expected to
have a Material Adverse Effect; or

 

(v)           the occurrence of a material adverse change in the business,
credit, operations or financial condition of the Company and its Subsidiaries
taken as a whole.

 

8.1.5        Other Information.  From time to time provide such other
information concerning the Company and its Subsidiaries (not including reports
and other materials to the extent filed with the Securities and Exchange
Commission) as any Bank or the Agent may reasonably request.

 

Financial information required to be delivered pursuant to Sections 8.1.1 and
8.1.2 above shall be deemed to have been delivered if such information, or one
or more annual or quarterly reports containing such information, shall have been
posted by the Agent on any Platform (as defined herein) or similar site to which
the Banks have been granted access or such

 

--------------------------------------------------------------------------------


 

reports shall be available on the website of the Securities and Exchange
Commission at http://www.sec.gov or on the Company’s website at
http://www.ilfc.com; provided, that the Company shall provide paper copies of
such financial information if requested by the Agent or any Bank.  Information,
reports or certificates required to be delivered pursuant to this Section 8.1
may be delivered by electronic communications pursuant to procedures approved by
the Administrative Agent.

 

Section 8.2.            Existence.  (a) Maintain and preserve, and, subject to
the first proviso in Section 8.9, cause each Subsidiary to maintain and
preserve, its respective existence as a corporation or other form of business
organization, as the case may be, and (b) take all reasonable action to maintain
all rights, privileges, licenses, patents, patent rights, copyrights,
trademarks, trade names, franchises and other authority, except in each case
(other than with respect to the Company in connection with clause (a) above) to
the extent that failure to do so could not reasonably be expected to result in a
Material Adverse Effect; provided, however, that notwithstanding anything to the
contrary herein, (a) any Subsidiary may be merged or consolidated with or into
(i) any other Subsidiary or (ii) into the Company (with the Company as the
surviving corporation) and (b) any Subsidiary may be converted from one form of
business organization into any other form of business organization.  In
addition, notwithstanding anything to the contrary herein, the Company may
merge, consolidate with or transfer all or substantially all of its assets to
another newly created, Wholly-owned Subsidiary of AIG (any such merger,
consolidation or transfer in compliance herewith, including (1) and (2) below,
an “AIG Reorganization Transaction”) so long as, (1) such newly created
subsidiary has no Indebtedness that would not be permitted under this Agreement
prior to any such merger, consolidation or transfer and (2) to the extent the
Company is not the resulting or surviving entity, such subsidiary expressly
assumes all of the Company’s obligations for the payment or repayment of
borrowed money (including deposits and reimbursement obligations arising from
drawings pursuant to letters of credit) that are in the form of, or represented
by, a bond, note, certificated debt security or other debt security or that are
documented by a term loan agreement, revolving loan agreement or similar credit
agreement, including for the avoidance of doubt all of the Company’s obligations
under this Agreement, which assumption of the Company’s obligations under this
Agreement shall be effected pursuant to documentation reasonably satisfactory to
the Agent, it being understood that each Bank agrees that any such AIG
Reorganization Transaction that complies with clauses (1) and (2) hereof shall
be permitted under this Section 8.2 and Sections 10.1 and 12.14 hereof without
any further consent required from any such Bank; provided, that, to the extent
any Person assumes and relieves all or substantially all of the Company’s
obligations for the payment or repayment of borrowed money (including deposits
and reimbursement obligations arising from drawings pursuant to letters of
credit) that are in the form of, or represented by, a bond, note, certificated
debt security or other debt security or that are documented by a term loan
agreement, revolving loan agreement or similar credit agreement, all of the
Company’s obligations under this Agreement shall be assumed by such Person,
which assumption of the Company’s obligations under this Agreement shall be
effected pursuant to documentation reasonably satisfactory to the Agent.

 

Section 8.3.            Nature of Business.  Subject to Section 8.2, engage on a
consolidated basis with its Subsidiaries in substantially the same fields of
business as it and its Subsidiaries on a consolidated basis are engaged in on
the date hereof (or fields of business related or ancillary thereto).

 

--------------------------------------------------------------------------------


 

Section 8.4.            Books, Records and Access.

 

(a)              Maintain, and cause each Subsidiary to maintain in all material
respects complete and accurate books and records in which full and correct
entries in all material respects and in conformity with generally accepted
accounting principles in the United States of America shall be made of all
dealings and transactions in relation to its respective business and activities.

 

(b)              Permit, and cause each Subsidiary to permit, access by the
Agent and each Bank to the books and records of the Company and such Subsidiary
during normal business hours, and permit, and cause each Subsidiary to permit,
the Agent and each Bank to make copies of such books and records upon reasonable
notice and as often as may be reasonably requested.

 

Section 8.5.            Insurance.  Maintain, and cause each Subsidiary to
maintain, such insurance as is described in Section 7.11.

 

Section 8.6.            Repair.  Maintain, preserve and keep, and cause each
Subsidiary to maintain, preserve and keep, its properties in good repair,
working order and condition, ordinary wear and tear excepted, except where the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect.  In the case of properties leased by the Company or any
Subsidiary to lessees, the Company may satisfy its obligations related to such
properties under the previous sentence by contractually requiring, or by causing
each Subsidiary to contractually require, such lessees to perform such
obligations.

 

Section 8.7.            Taxes.  Pay or cause to be paid, and cause each
Subsidiary to pay, or cause to be paid, prior to the imposition of any penalty
or fine, all of its Taxes, unless and only to the extent that the Company or
such Subsidiary, as the case may be, is contesting any such Taxes in good faith
and by appropriate proceedings and the Company or such Subsidiary has set aside
on its books such reserves or other appropriate provisions therefor as may be
required by generally accepted accounting principles in the United States of
America, except where failure to pay such Taxes, individually or in the
aggregate, cannot reasonably be expected to have a Material Adverse Effect.

 

Section 8.8.            Compliance.  Comply, and cause each Subsidiary to comply
with all statutes (including without limitation ERISA) and governmental
rules and regulations applicable to it except to the extent noncompliance could
not reasonably be expected to have a Material Adverse Effect.

 

Section 8.9.            Sale of Assets.  Not, and not permit any Subsidiary to,
transfer, convey, lease (except for in the ordinary course of business) or
otherwise dispose of all or substantially all of the assets of the Company and
its Subsidiaries taken as a whole; provided, however, that any Wholly-owned
Subsidiary may sell, transfer, convey, lease or assign all or a substantial part
of its assets to the Company or another Wholly-owned Subsidiary if immediately
thereafter and after giving effect thereto no Event of Default or Unmatured
Event of Default shall have occurred and be continuing; provided, further that
this Section 8.9 shall not prohibit any transaction otherwise permitted by
Section 8.2.

 

Section 8.10.          Consolidated Indebtedness to Shareholder’s Equity.  Not
permit the ratio of Consolidated Indebtedness to Shareholder’s Equity to exceed
400% at any

 

--------------------------------------------------------------------------------


 

time (such ratio to be calculated in a manner consistent with the calculations
set forth on Schedule 1 to Exhibit C).

 

Section 8.11.          Interest Coverage Ratio.  Not permit the Interest
Coverage Ratio on the last day of any quarter of any fiscal year of the Company
to be less than 150%.

 

Section 8.12.          [Intentionally Omitted].

 

Section 8.13.          Restricted Payments.  Not declare or pay any dividends
whatsoever or make any distribution on any capital stock of the Company (except
in shares of, or warrants or rights to subscribe for or purchase shares of,
capital stock of the Company), and not permit any Subsidiary to, make any
payment to acquire or retire shares of capital stock of the Company, in each
case at any time when (i) an Event of Default as described in Section 10.1 has
occurred and is continuing and there are Committed Loans outstanding hereunder
or (ii) an Event of Default as described in Section 10.1.1 has occurred and is
continuing and there are no Committed Loans outstanding hereunder; provided,
however, that notwithstanding the foregoing, this Section 8.13 shall not
prohibit (x) the payment of dividends on any of the Company’s market auction
preferred stock that was sold to the public pursuant to an effective
registration statement under the Securities Act of 1933 or (y) the payment of
dividends within 30 days of the declaration thereof if such declaration was not
prohibited by this Section 8.13.

 

Section 8.14.          Liens.  Not, and not permit any Subsidiary to, create or
permit to exist any Lien upon or with respect to any of its properties or assets
of any kind, now owned or hereafter acquired, or on any income or profits
therefrom, except for:

 

(a)              Liens existing on January 31, 2011 that are reflected in the
financial statements of the Company dated prior to such date;

 

(b)              Liens to secure the payment of all or any part of the purchase
price of any property or assets or to secure any Indebtedness incurred by the
Company or a Subsidiary to finance the acquisition of any property or asset. 
For the avoidance of doubt, Liens securing Indebtedness relating to ECA
Financings or Eximbank financings shall be permitted hereunder;

 

(c)              Liens securing the Indebtedness of a Subsidiary owing to the
Company or to a Wholly-owned Subsidiary;

 

(d)              Liens on property of a Person existing at the time such Person
is merged into or consolidated with the Company or a Subsidiary or at the time
of a purchase, lease or other acquisition of the properties of a Person as an
entirety or substantially as an entirety by the Company or a Subsidiary;
provided, that, any such Lien shall not extend to or cover any assets or
properties of the Company or such Subsidiary owned by the Company or such
Subsidiary prior to such merger, consolidation, purchase, lease or acquisition,
unless otherwise permitted under this Section 8.14;

 

(e)              leases, subleases or licenses granted to others in the ordinary
and usual course of the Company’s business;

 

--------------------------------------------------------------------------------


 

(f)               easements, rights of way, restrictions and other similar
charges or encumbrances not interfering in any material respect with the
ordinary conduct of the business of the Company or any Subsidiary;

 

(g)              bankers’ Liens arising by law or by contract in the ordinary
and usual course of the Company’s business;

 

(h)              Liens incurred or deposits made in the ordinary course of
business in connection with surety and appeal bonds, leases, government
contracts, performance and return-of-money bonds and other similar obligations
(exclusive of obligations for the payment of borrowed money); provided, however,
that the obligation so secured is not overdue or is being contested in good
faith and by appropriate proceedings diligently pursued;

 

(i)               any replacement or successive replacement in whole or in part
of any Lien referred to in the foregoing clauses (a) to (h), inclusive;
provided, however, that the principal amount of any Indebtedness secured by the
Lien shall not be increased and the principal repayment schedule and maturity of
such Indebtedness shall not be extended and (i) such replacement shall be
limited to all or a part of the property which secured the Lien so replaced
(plus improvements and construction on such property) or (ii) if the property
which secured the Lien so replaced has been destroyed, condemned or damaged and
pursuant to the terms of the Lien other property has been substituted therefor,
then such replacement shall be limited to all or part of such substituted
property;

 

(j)               Liens created by or resulting from any litigation or other
proceeding which is being contested in good faith by appropriate proceedings,
including Liens arising out of judgments or awards against the Company or any
Subsidiary with respect to which the Company or such Subsidiary is in good faith
prosecuting an appeal or proceedings for review; Liens incurred by the Company
or any Subsidiary for the purpose of obtaining a stay or discharge in the course
of any litigation or other proceeding to which the Company or such Subsidiary is
a party; or Liens created by or resulting from any litigation or other
proceeding that would not result in an Event of Default hereunder;

 

(k)              carrier’s, warehouseman’s, hangar keeper’s, mechanic’s,
repairer’s, landlord’s and materialmen’s Liens, Liens for Taxes, assessments and
other governmental charges and other Liens arising in the ordinary course of
business, by operation of law or under customary terms of repair or modification
agreements or any engine or parts-pooling arrangements, in each case securing
obligations that are not incurred in connection with the obtaining of any
advance or credit and which are either not overdue or are being contested in
good faith and by appropriate proceedings diligently pursued; and

 

(l)               other Liens securing Indebtedness of the Company or any
Subsidiary in an aggregate amount which, together with all other outstanding
Indebtedness of the Company and the Subsidiaries secured by Liens not listed in
clauses (a) through (k) of this Section 8.14, does not at the time exceed 30% of
the Consolidated Tangible Net

 

--------------------------------------------------------------------------------


 

Assets of the Company as shown on its audited consolidated financial statements
as of the end of the fiscal year preceding the date of determination.

 

--------------------------------------------------------------------------------


 

Section 8.15.                             Use of Proceeds.  Not permit any
proceeds of the Committed Loans to be used, either directly or indirectly, for
the purpose, whether immediate, incidental or ultimate, of buying or carrying
any margin stock within the meaning of Regulation U of the Board of Governors of
the Federal Reserve System, as amended from time to time; or for the purpose,
whether immediate, incidental or ultimate, of acquiring directly or indirectly
any of the outstanding shares of voting stock of any corporation which (i) has
announced that it will oppose such acquisition or (ii) has commenced any
litigation which alleges that any such acquisition violates, or will violate,
applicable law.

 

Section 8.16.                             Additional Material Indebtedness.  In
the event that the Company or any of its Subsidiaries shall, on or after
October 9, 2012, incur any Indebtedness in an amount equal to or greater than
$50.0 million outstanding under any single credit facility or other agreement
not in effect on the Closing Date (any such Indebtedness in excess of such
threshold being “Additional Material Indebtedness”), and in any such case, the
terms of such Additional Material Indebtedness shall restrict the incurrence of
Liens by the Company and its Subsidiaries securing the Company’s Indebtedness
under this Agreement (as in effect on the date hereof) (any provision of such
Additional Material Indebtedness that is so restrictive, an “Additional
Indebtedness Lien Covenant”), and such Additional Indebtedness Lien Covenant is
more restrictive than the provisions of Section 8.14, taken as a whole, then
such Additional Indebtedness Lien Covenant shall specifically permit the Company
to incur Liens to secure the aggregate amount of Indebtedness and other
obligations arising under or in connection with this Agreement as in effect on
the date the Company or any of its Subsidiaries incur such Additional Material
Indebtedness; provided, that (i) this Section 8.16 shall not prohibit or limit
any Additional Indebtedness Lien Covenant (1) if such Additional Indebtedness
Lien Covenant, considered as a whole with the other provisions governing such
Additional Material Indebtedness, is not more restrictive than the provisions of
Section 8.14, taken as a whole; (2) incurred or provided in favor of any holder
of Additional Material Indebtedness in respect of capital leases, synthetic
lease obligations and purchase money obligations for fixed or capital assets in
the ordinary course of business or solely to the extent any such Additional
Indebtedness Lien Covenant relates to the property financed by or the subject of
such Additional Material Indebtedness and proceeds thereof; or (3) set forth in
any credit facility or other agreement amending, extending or refinancing any
Indebtedness (including any Indebtedness outstanding as of the Closing Date) if
the applicable Additional Indebtedness Lien Covenant is not more restrictive
than the applicable restriction set forth in the Indebtedness being amended,
extended or refinanced; and (ii) in the event such Additional Indebtedness Lien
Covenant shall apply only to a particular Subsidiary (or a particular Subsidiary
and its Subsidiaries) and such Subsidiary and such Subsidiary’s Subsidiaries, as
the case may be, do not own all or substantially all of the consolidated assets
of the Company and its Subsidiaries, then the requirements of this Section 8.16
shall not apply; provided, further, the lien covenants in the Company’s
indentures and other credit arrangements existing as of the Closing Date shall
be deemed not to be more restrictive, taken as a whole, than Section 8.14.

 

SECTION 9.                                                        CONDITIONS TO
LENDING.

 

Section 9.1.                                   Conditions Precedent to All
Committed Loans.  Each Bank’s obligation to make each Committed Loan on the date
of original borrowing thereof is subject to the following conditions precedent:

 

--------------------------------------------------------------------------------


 

9.1.1                        No Default.  (a) No Event of Default or Unmatured
Event of Default has occurred and is continuing or will result from the making
of such Committed Loan, (b) the representations and warranties contained in
Section 7 are true and correct in all material respects as of the date of such
requested Committed Loan, with the same effect as though made on the date of
such Committed Loan, except to the extent such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects as of such
earlier date (it being understood that each request for a Committed Loan shall
automatically constitute a representation and warranty by the Company that, as
at the requested date of such Committed Loan, (x) all conditions under this
Section 9.1.1 shall be satisfied and (y) after the making of such Committed Loan
the aggregate principal amount of all outstanding Committed Loans will not
exceed the Aggregate Commitment).

 

9.1.2                        Documents.  The Agent shall have received (a) a
certificate signed by an Authorized Officer of the Company as to compliance with
Section 9.1.1, which requirement shall be deemed satisfied by the submission of
a properly completed Committed Loan Request and (b) such other documents as the
Agent may reasonably request in support of such Committed Loan.

 

Section 9.2.                                   Conditions to the Availability of
the Commitments.  The obligations of each Bank hereunder are subject to the
satisfaction of each of the following conditions precedent, and the Banks’
Commitments shall not become available until the date on which the Agent has
determined that each of the following conditions precedent shall have been
satisfied or, to the extent not so satisfied, waived in writing by the Required
Banks (the “Closing Date”):

 

9.2.1                        Revolving Credit Agreement.  The Agent shall have
received this Agreement duly executed and delivered by each of the Banks and the
Company and each of the Banks shall have received a fully executed Committed
Note, if such Committed Note is requested by any Bank pursuant to Section 11.11.

 

9.2.2                        Evidence of Corporate Action.  The Agent shall have
received certified copies of all corporate actions taken by the Company to
authorize this Agreement and the Committed Notes.

 

9.2.3                        Incumbency and Signatures.  The Agent shall have
received a certificate of the Secretary or an Assistant Secretary of the Company
certifying the names of the officer or officers of the Company authorized to
sign this Agreement, the Committed Notes and the other documents provided for in
this Agreement to be executed by the Company, together with a sample of the true
signature of each such officer (it being understood that the Agent and each Bank
may conclusively rely on such certificate until formally advised by a like
certificate of any changes therein).

 

9.2.4                        Good Standing Certificates.  The Agent shall have
received such good standing certificates of state officials with respect to the
incorporation of the Company, or other matters, as the Agent or the Banks may
reasonably request.

 

--------------------------------------------------------------------------------


 

9.2.5                        Opinions of Company Counsel.  The Agent shall have
received favorable written opinions of Gibson, Dunn & Crutcher LLP, counsel for
the Company, in form satisfactory to the Administrative Agent, and the General
Counsel or Deputy General Counsel or any Corporate Counsel of the Company, in
form satisfactory to the Administrative Agent.

 

9.2.6                        Opinion of Agent’s Counsel.  The Agent shall have
received a favorable written opinion of Shearman & Sterling LLP, special New
York counsel to the Agent, with respect to such legal matters as the Agent
reasonably may require.

 

9.2.7                        Other Documents.  The Agent shall have received
such other certificates and documents as the Agent or the Banks reasonably may
require (including, without limitation, such documents and information as is
necessary to satisfy its “know your customer” or related requirements).

 

9.2.8                        Fees.  The Agent shall have received (a) for the
account of the Agent the Agent’s fees payable on the Closing Date pursuant to
Section 3.5 hereof and (b) all accrued fees payable on the Closing Date owing to
the Agent, Lead Arrangers and Banks from the Company pursuant to written
agreements as in effect on the date hereof.

 

9.2.9                        Termination of Commitments. Evidence satisfactory
to the Agent that the commitments under the Existing Credit Agreement have been
terminated and all accrued fees, expenses, interest, principal and other amounts
thereunder have been paid, and each of the Banks that is a party to the Existing
Credit Agreement hereby waives any requirement of prior notice in respect of the
termination of commitments or prepayment of advances under the Existing Credit
Agreement.

 

9.2.10                  Material Adverse Change.  The Agent shall have received
a certificate of an Authorized Officer confirming that since the date of the
audited financial statements identified in Section 7.4 hereof, there shall not
have occurred any material adverse change in the business, credit, operations or
financial condition of the Company and its Subsidiaries taken as a whole.

 

SECTION 10.                                                  EVENTS OF DEFAULT
AND THEIR EFFECT.

 

Section 10.1.                             Events of Default.  Each of the
following shall constitute an Event of Default under this Agreement:

 

10.1.1                  Non-Payment of the Committed Loans, etc.  Default in the
payment when due of any principal of any Committed Loan or default and
continuance thereof for three Business Days in the payment when due of any
interest on any Committed Loan, any fees or any other amounts payable by the
Company hereunder.

 

10.1.2                  Non-Payment of Other Indebtedness for Borrowed Money. 
(a) Default in the payment when due (subject to any applicable grace period),
whether by acceleration or otherwise, of any principal of, interest on or fees
incurred in connection with any other Indebtedness of, or Guaranteed by, the
Company or any Significant Subsidiary (except (i) any such Indebtedness of any
Subsidiary to the Company or to any other Subsidiary

 

--------------------------------------------------------------------------------


 

and (ii) any Indebtedness hereunder) and, if a default in the payment of
interest or fees, continuance of such default for five days, in the case of
interest, or 30 days, in the case of fees, or (b) default in the performance or
observance of any obligation or condition with respect to any such other
Indebtedness if the effect of such default (subject to any applicable grace
period) is to accelerate the maturity of any such Indebtedness; provided,
however, that the aggregate principal amount of all Indebtedness as to which
there has occurred any default as described above shall equal or exceed
$50,000,000.

 

10.1.3                  Bankruptcy, Insolvency, etc.  The Company or any
Significant Subsidiary becomes insolvent or generally fails to pay, or admits in
writing its inability or refusal to pay, debts as they become due; or the
Company or any Significant Subsidiary applies for, consents to, or acquiesces in
the appointment of a trustee, receiver or other custodian for the Company or
such Significant Subsidiary or a material portion of the property thereof, or
makes a general assignment for the benefit of creditors; or, in the absence of
such application, consent or acquiescence, a trustee, receiver or other
custodian is appointed for the Company or any Significant Subsidiary or for a
substantial part of the property of any thereof and is not discharged within
60 days; or any warrant of attachment or similar legal process is issued against
any substantial part of the property of the Company or any of its Significant
Subsidiaries which is not released within 60 days of service; or any bankruptcy,
reorganization, debt arrangement, or other case or proceeding under any
bankruptcy or insolvency law, or any dissolution or liquidation proceeding
(except the voluntary dissolution, not under any bankruptcy or insolvency law,
of a Significant Subsidiary), is commenced in respect of the Company or any
Significant Subsidiary, and, if such case or proceeding is not commenced by the
Company or such Significant Subsidiary it is consented to or acquiesced in by
the Company or such Significant Subsidiary or remains for 60 days undismissed;
or the Company or any Significant Subsidiary takes any corporate action to
authorize, or in furtherance of, any of the foregoing.

 

10.1.4                  Non-Compliance with this Agreement.  Failure by the
Company to comply with or to perform any of the Company’s covenants herein or
any other provision of this Agreement (and not constituting an Event of Default
under any of the other provisions of this Section 10.1) and continuance of such
failure for 60 days (or, if the Company failed to give notice of such
noncompliance or nonperformance pursuant to Section 8.1.4 within one Business
Day after obtaining actual knowledge thereof, 60 days less the number of days
elapsed between the date the Company obtained such actual knowledge and the date
the Company gives the notice pursuant to Section 8.1.4, but in no event less
than one Business Day) after notice thereof to the Company from the Agent, any
Bank, or the holder of any Note.

 

10.1.5                  Representations and Warranties.  Any representation or
warranty made by the Company herein is untrue or misleading in any material
respect when made or deemed made; or any schedule, statement, report, notice, or
other writing furnished by the Company to the Agent or any Bank is false or
misleading in any material respect on the date as of which the facts therein set
forth are stated or certified; or any certification made or deemed made by the
Company to the Agent or any Bank is untrue or misleading in any material respect
on or as of the date made or deemed made.

 

--------------------------------------------------------------------------------


 

10.1.6                  Employee Benefit Plans.  The occurrence of any of the
following events, provided, that, such event would reasonably be expected to
require payment by the Company or a Subsidiary of an amount in excess of
$25,000,000:  (i) the institution by the Company or any ERISA Affiliate of steps
to terminate any Plan, (ii) the institution by the PBGC of steps to terminate
any Plan; or (iii) a contribution failure occurs with respect to a Plan
sufficient to give rise to a lien under Section 303(k) of ERISA securing an
amount in excess of $25,000,000.

 

10.1.7                  Judgments.  There shall be entered against the Company
or any Subsidiary one or more judgments or decrees in excess of $50,000,000 in
the aggregate at any one time outstanding for the Company and all Subsidiaries
and all such judgments or decrees shall not have been vacated, discharged,
stayed or bonded pending appeal within 60 days from the entry thereof, excluding
those judgments or decrees for and to the extent to which the Company or any
Subsidiary (i) is insured and with respect to which the insurer has not denied
coverage in writing or (ii) is otherwise indemnified if the terms of such
indemnification are satisfactory to the Required Banks.

 

Section 10.2.                             Effect of Event of Default.  If any
Event of Default described in Section 10.1.3 shall occur, the Commitments (if
they have not theretofore terminated) shall immediately terminate and all
Committed Loans and all interest and other amounts due hereunder shall become
immediately due and payable, all without presentment, demand or notice of any
kind; and, in the case of any other Event of Default, the Agent may, and upon
written request of the Required Banks shall, declare the Commitments (if they
have not theretofore terminated) to be terminated and all Committed Loans and
all interest and other amounts due hereunder to be due and payable, whereupon
the Commitments (if they have not theretofore terminated) shall immediately
terminate and all Committed Loans and all interest and other amounts due
hereunder shall become immediately due and payable, all without presentment,
demand or notice of any kind.  The Agent shall promptly advise the Company and
each Bank of any such declaration, but failure to do so shall not impair the
effect of such declaration.

 

SECTION 11.                                                  THE AGENT.

 

Section 11.1.                             Authorization and Authority.  Each
Bank hereby irrevocably appoints Citibank, N.A. to act on its behalf as the
Agent hereunder and under the Committed Notes and authorizes the Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Agent by the terms hereof, together with such actions and powers as are
reasonably incidental thereto.  Subject to the provisions of Section 11.4, the
Agent will take such action permitted by any agreement delivered in connection
with this Agreement as may be requested in writing by the Required Banks or if
required under Section 12.1, all of the Banks.  Other than as expressly set
forth herein, the Agent shall promptly remit in immediately available funds to
each Bank its share of all payments received by the Agent for the account of
such Bank, and shall promptly transmit to each Bank (or share with each Bank the
contents of) each notice it receives from the Company pursuant to this
Agreement.  Other than Section 11.9, the provisions of this Section 11 are
solely for the benefit of the Agent and the Banks, and the Company shall have no
rights as a third party beneficiary of any of such provisions.

 

--------------------------------------------------------------------------------


 

Section 11.2.                             Agent Individually.  (a)  The Person
serving as the Agent, if a Bank hereunder, shall have the same rights and powers
in its capacity as a Bank as any other Bank and may exercise the same as though
it were not the Agent and the term “Bank” or “Banks” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Agent hereunder in its individual capacity.  Such Person and its
Affiliates may accept deposits from, lend money to, act as the financial advisor
or in any other advisory capacity for and generally engage in any kind of
business with the Company or any Subsidiary or other Affiliate thereof as if
such Person were not the Agent hereunder and without any duty to account
therefor to the Banks.

 

(b)                                 Each Bank understands that the Person
serving as Agent, acting in its individual capacity, and its Affiliates
(collectively, the “Agent’s Group”) are engaged in a wide range of financial
services and businesses (including investment management, financing, securities
trading, corporate and investment banking and research) (such services and
businesses are collectively referred to in this Section 11.2 as “Activities”)
and may engage in the Activities with or on behalf of the Company or its
Affiliates.  Furthermore, the Agent’s Group may, in undertaking the Activities,
engage in trading in financial products or undertake other investment businesses
for its own account or on behalf of others (including the Company and its
Affiliates and including holding, for its own account or on behalf of others,
equity, debt and similar positions in the Company or its Affiliates), including
trading in or holding long, short or derivative positions in securities, loans
or other financial products of one or more of the Company and its Affiliates. 
Each Bank understands and agrees that in engaging in the Activities, the Agent’s
Group may receive or otherwise obtain information concerning the Company and its
Affiliates (including information concerning the ability of the Company to
perform its obligations hereunder) which information may not be available to any
of the Banks that are not members of the Agent’s Group.  None of the Agent nor
any member of the Agent’s Group shall have any duty to disclose to any Bank or
use on behalf of the Banks, and shall not be liable for the failure to so
disclose or use, any information whatsoever about or derived from the Activities
or otherwise (including any information concerning the business, prospects,
operations, property, financial and other condition or creditworthiness of the
Company) or to account for any revenue or profits obtained in connection with
the Activities, except that the Agent shall deliver or otherwise make available
to each Bank such documents as are expressly required by this Agreement to be
transmitted by the Agent to the Banks.

 

(c)                                  Each Bank further understands that there
may be situations where members of the Agent’s Group or their respective
customers (including the Company and its Affiliates) either now have or may in
the future have interests or take actions that may conflict with the interests
of any one or more of the Banks (including the interests of the Banks
hereunder).  Each Bank agrees that no member of the Agent’s Group is or shall be
required to restrict its activities as a result of the Person serving as Agent
being a member of the Agent’s Group, and that each member of the Agent’s Group
may undertake any Activities without further consultation with or notification
to any Bank.  None of (i) this Agreement, (ii) the receipt by the Agent’s Group
of information (including “Information” as defined in Section 12.6) concerning
the Company or its Affiliates (including information concerning the ability of
the Company to perform its obligations hereunder) nor (iii) any other matter
shall give rise to any fiduciary, equitable or contractual (other than the
administrative duties of the Agent expressly provided hereunder) duties
(including without limitation any duty of trust or confidence) owing by the

 

--------------------------------------------------------------------------------


 

Agent or any member of the Agent’s Group to any Bank including any such duty
that would prevent or restrict the Agent’s Group from acting on behalf of
customers (including the Company or its Affiliates) or for its own account.

 

Section 11.3.                             Indemnification.  The Banks agree to
indemnify the Agent in its capacity as such (to the extent not reimbursed by the
Company and without releasing the Company from its obligation to do so, to the
extent applicable), ratably according to their respective Percentages
(determined at the time such indemnity is sought), from and against any and all
actions, causes of action, suits, losses, liabilities, damages and expenses
which may at any time (including, without limitation, at any time following the
repayment of the Committed Loans) be imposed on, incurred by or asserted against
the Agent in any way relating to or arising out of this Agreement, or any
documents contemplated by or referred to herein or the transactions contemplated
hereby or any action taken or omitted by the Agent under or in connection with
any of the foregoing; provided, that, no Bank shall be liable for the payment to
the Agent of any portion of such actions, causes of action, suits, losses,
liabilities, damages and expenses resulting from the Agent’s or its employees’
or agents’ gross negligence or willful misconduct.  Without limiting the
foregoing, subject to Section 12.5 each Bank agrees to reimburse the Agent
promptly upon demand for its ratable share (determined at the time such
reimbursement is sought) of any out-of-pocket expenses (including reasonable
counsel fees) incurred by the Agent in such capacity in connection with the
preparation, execution or enforcement of, or legal advice in respect of rights
or responsibilities under, this Agreement or any amendments or supplements
hereto or thereto to the extent that the Agent is not reimbursed for such
expenses by the Company.  All obligations provided for in this Section 11.3
shall survive repayment of the Committed Loans, cancellation of the Committed
Notes or any termination of this Agreement.

 

Section 11.4.                             Action on Instructions of the Required
Banks.  As to any matters not expressly provided for by this Agreement
(including, without limitation, enforcement or collection of the Committed
Loans), the Agent shall not be required to exercise any discretion or take any
action, but the Agent shall in all cases be fully protected in acting or
refraining from acting upon the written instructions from (i) the Required
Banks, except for instructions which under the express provisions hereof must be
received by the Agent from all Banks and (ii) in the case of such instructions,
from all Banks.  In no event will the Agent be required to take any action which
exposes the Agent to personal liability or which is contrary to this Agreement
or applicable law.  The relationship between the Agent and the Banks is and
shall be that of agent and principal only and nothing herein contained shall be
construed to constitute the Agent a trustee for any holder of a Committed Loan
or of a participation therein nor to impose on the Agent duties and obligations
other than those expressly provided for herein.

 

Section 11.5.                             Payments.  (a) The Agent shall be
entitled to assume that each Bank has made its Committed Loan available in
accordance with Section 2.2(c) unless such Bank notifies the Agent at its Notice
Office prior to 11:00 a.m., New York City time, on the Funding Date for such
Committed Loan that it does not intend to make such Committed Loan available, it
being understood that no such notice shall relieve such Bank of any of its
obligations under this Agreement.  If the Agent makes any payment to the Company
on the assumption that a Bank has made the proceeds of such Committed Loan
available to the Agent but such Bank has not in fact made the proceeds of such
Committed Loan available to the Agent, such Bank shall

 

--------------------------------------------------------------------------------


 

pay to the Agent on demand an amount equal to the amount of such Bank’s
Committed Loan, together with interest thereon for each day that elapses from
and including such Funding Date to but excluding the Business Day on which the
proceeds of such Bank’s Committed Loan become immediately available to the Agent
at its Payment Office prior to 12:00 Noon, New York City time, at the Federal
Funds Rate for each such day, based upon a year of 360 days.  A certificate of
the Agent submitted to any Bank with respect to any amounts owing under this
Section 11.5(a) shall be conclusive absent demonstrable error.  If the proceeds
of such Bank’s Committed Loan are not made available to the Agent at its Payment
Office by such Bank within three Business Days of such Funding Date, the Agent
shall be entitled to recover such amount upon two Business Days’ demand from the
Company, together with interest thereon for each day that elapses from and
including such Funding Date to but excluding the Business Day on which such
proceeds become immediately available to the Agent prior to 12:00 Noon, New York
City time, at the rate per annum applicable to Base Rate Loans hereunder, based
upon a year of 360 days.  Nothing in this paragraph (a) shall relieve any Bank
of any obligation it may have hereunder to make any Committed Loan or prejudice
any rights which the Company may have against any Bank as a result of any
default by such Bank hereunder.

 

(b)                                 The Agent shall be entitled to assume that
the Company has made all payments due hereunder from the Company on the due date
thereof unless it receives notification prior to any such due date from the
Company that the Company does not intend to make any such payment, it being
understood that no such notice shall relieve the Company of any of its
obligations under this Agreement.  If the Agent distributes any payment to a
Bank hereunder in the belief that the Company has paid to the Agent the amount
thereof but the Company has not in fact paid to the Agent such amount, such Bank
shall pay to the Agent on demand (which shall be made by facsimile or personal
delivery) an amount equal to the amount of the payment made by the Agent to such
Bank, together with interest thereon for each day that elapses from and
including the date on which the Agent made such payment to but excluding the
Business Day on which the amount of such payment is returned to the Agent at its
Payment Office in immediately available funds prior to 12:00 Noon, New York City
time, at the Federal Funds Rate for each such day, based upon a year of
360 days.  If the amount of such payment is not returned to the Agent in
immediately available funds within three Business Days after demand by the
Agent, such Bank shall pay to the Agent on demand an amount calculated in the
manner specified in the preceding sentence after substituting the term “Base
Rate” for the term “Federal Funds Rate”.  A certificate of the Agent submitted
to any Bank with respect to amounts owing under this Section 11.5(b) shall be
conclusive absent demonstrable error.

 

Section 11.6.                             Duties of Agent; Exculpatory
Provisions.  (a)  The Agent’s duties hereunder are solely ministerial and
administrative in nature and the Agent shall not have any duties or obligations
except those expressly set forth herein.  Without limiting the generality of the
foregoing, the Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, but shall be required to act or refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the written direction of the Required Banks (or such other number or
percentage of the Banks as shall be expressly provided for herein), provided,
that, the Agent shall not be required to take any action that, in its opinion or
the opinion of its counsel, may expose the Agent or any of its Affiliates to
liability or that is contrary to this Agreement or applicable law.

 

--------------------------------------------------------------------------------


 

(b)                                 The Agent shall not be liable for any action
taken or not taken by it (i) with the consent or at the request of the Required
Banks (or such other number or percentage of the Banks as shall be necessary, or
as the Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 12.1, 11.1 or 10.1) or (ii) in the absence
of its own gross negligence, bad faith or willful misconduct.  The Agent shall
be deemed not to have knowledge of any Unmatured Event of Default or Event of
Default or the event or events that give or may give rise to any Unmatured Event
of Default or Event of Default unless and until the Company or any Bank shall
have given notice to the Agent describing such Event of Default and such event
or events.

 

(c)                                  Neither the Agent nor any member of the
Agent’s Group shall be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty, representation or other information made or
supplied by or on behalf of the Company or any of its Subsidiaries in or in
connection with this Agreement or the Information Memorandum, (ii) the contents
of any certificate, report or other document delivered hereunder or thereunder
or in connection herewith or therewith or the adequacy, accuracy and/or
completeness of the information contained therein, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Unmatured Event of Default or
Event of Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement or any other agreement, instrument or document or
the perfection or priority of any Lien or security interest created or purported
to be created hereby or (v) the satisfaction of any condition set forth in
Section 9 or elsewhere herein, other than (but subject to the foregoing clause
(ii)) to confirm receipt of items expressly required to be delivered to the
Agent.

 

(d)                                 Nothing in this Agreement shall require the
Agent or any of its Related Parties to carry out any “know your customer” or
other checks in relation to any person on behalf of any Bank and each Bank
confirms to the Agent that it is solely responsible for any such checks it is
required to carry out and that it may not rely on any statement in relation to
such checks made by the Agent or any of its Related Parties.

 

Section 11.7.                             Reliance by Agent.  The Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and correct and to have been
signed, sent or otherwise authenticated by the proper Person or Persons.  The
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon.  In determining compliance with any condition
hereunder to the making of a Committed Loan, that by its terms must be fulfilled
to the satisfaction of a Bank, the Agent may presume that such condition is
satisfactory to such Bank unless an officer of the Agent responsible for the
transactions contemplated hereby shall have received notice to the contrary from
such Bank prior to the making of such Committed Loan, and such Bank shall not
have made available to the Agent such Bank’s ratable portion of the applicable
Committed Loan.  The Agent may consult with legal counsel (who may be counsel
for the Company), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.

 

--------------------------------------------------------------------------------


 

Section 11.8.                             Delegation of Duties.  The Agent may
perform any and all of its duties and exercise its rights and powers hereunder
by or through any one or more sub agents appointed by the Agent.  The Agent and
any such sub agent may perform any and all of its duties and exercise its rights
and powers by or through their respective Related Parties.  Each such sub agent
and the Related Parties of the Agent and each such sub agent shall be entitled
to the benefits of all provisions of this Section 11 and Section 12.5 and
subject to the duties and obligations of the Agent under the Agreement (as
though such sub-agents were the “Agent” hereunder) as if set forth in full
herein with respect thereto.  The Agent shall not be responsible for the
negligence or misconduct of any sub-agent that it selects in the absence of
gross negligence, bad faith or willful misconduct.

 

Section 11.9.                             Resignation of Agent.  The Agent may
resign as Agent upon 30 days’ notice to the Banks and the Company.  Upon receipt
of any such notice of resignation, the Required Banks shall have the right, in
consultation with the Company, to appoint a successor reasonably acceptable to
the Company (such consent of the Company not to be unreasonably withheld or
delayed and not required if an Event of Default has occurred and is continuing)
from among the Banks, which shall be a commercial bank organized under the laws
of the United States of America or any State thereof or the District of Columbia
or under the laws of another country which is doing business in the United
States of America and having a combined capital, surplus and undivided profits
of at least $1,000,000,000.  If no such successor shall have been so appointed
by the Required Banks and shall have accepted such appointment within 30 days
after the retiring Agent gives notice of its resignation (such 30-day period,
the “Bank Appointment Period”), then the retiring Agent may on behalf of the
Banks, appoint a successor Agent meeting the qualifications set forth above.  In
addition and without any obligation on the part of the retiring Agent to
appoint, on behalf of the Banks, a successor Agent, the retiring Agent may at
any time upon or after the end of the Bank Appointment Period notify the Company
and the Banks that no qualifying Person has accepted appointment as successor
Agent and the effective date of such retiring Agent’s resignation.  Upon the
resignation effective date established in such notice and regardless of whether
a successor Agent has been appointed and accepted such appointment, the retiring
Agent’s resignation shall nonetheless become effective and (i) the retiring
Agent shall be discharged from its duties and obligations as Agent hereunder
(other than with respect to its own gross negligence, bad faith or willful
misconduct concerning any actions taken or omitted to be taken by it while it
was Agent under this Agreement) and (ii) all payments, communications and
determinations provided to be made by, to or through the Agent shall instead be
made by or to each Bank directly, until such time as the Required Banks appoint
a successor Agent as provided for above in this paragraph.  Upon the acceptance
of a successor’s appointment as Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties as Agent
of the retiring (or retired) Agent, and the retiring Agent shall be discharged
from all of its duties and obligations as Agent hereunder (if not already
discharged therefrom as provided above in this paragraph).  The fees payable by
the Company to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Company and such successor. 
After any retiring Agent’s resignation hereunder as Agent, the provisions of
this Section 11 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was Agent under this Agreement.

 

--------------------------------------------------------------------------------


 

Section 11.10.                       Non-Reliance on Agent and Other Banks. 
(a)  Each Bank confirms to the Agent, each other Bank and each of their
respective Related Parties that it (i) possesses (individually or through its
Related Parties) such knowledge and experience in financial and business matters
that it is capable, without reliance on the Agent, any other Bank or any of
their respective Related Parties, of evaluating the merits and risks (including
tax, legal, regulatory, credit, accounting and other financial matters) of
(x) entering into this Agreement, (y) making Committed Loans and other
extensions of credit hereunder and (z) in taking or not taking actions hereunder
and thereunder, (ii) is financially able to bear such risks and (iii) has
determined that entering into this Agreement and making Committed Loans and
other extensions of credit hereunder is suitable and appropriate for it.

 

(b)                                 Each Bank acknowledges that (i) it is solely
responsible for making its own independent appraisal and investigation of all
risks arising under or in connection with this Agreement, (ii) that it has,
independently and without reliance upon the Agent, any other Bank or any of
their respective Related Parties, made its own appraisal and investigation of
all risks associated with, and its own credit analysis and decision to enter
into, this Agreement based on such documents and information, as it has deemed
appropriate and (iii) it will, independently and without reliance upon the
Agent, any other Bank or any of their respective Related Parties, continue to be
solely responsible for making its own appraisal and investigation of all risks
arising under or in connection with, and its own credit analysis and decision to
take or not take action under, this Agreement based on such documents and
information as it shall from time to time deem appropriate, which may include,
in each case:

 

(i)                                     the financial condition, status and
capitalization of the Company;

 

(ii)                                  the legality, validity, effectiveness,
adequacy or enforceability of this Agreement and any other agreement,
arrangement or document entered into, made or executed in anticipation of, under
or in connection with this Agreement;

 

(iii)                               determining compliance or non-compliance
with any condition hereunder to the making of a Committed Loan and the form and
substance of all evidence delivered in connection with establishing the
satisfaction of each such condition;

 

(iv)                              the adequacy, accuracy and/or completeness of
the Information Memorandum and any other information delivered by the Agent, any
other Bank or by any of their respective Related Parties under or in connection
with this Agreement, the transactions contemplated hereby and thereby or any
other agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with this Agreement.

 

Section 11.11.                       The Register; the Committed Notes.

 

(a)                                  The Agent, acting on behalf of the Company,
shall maintain at the Payment Office a register for the inscription of the names
and addresses of Banks and the Commitments and Committed Loans of, and principal
amounts and interest owing to, each Bank from time to time (the “Register”). 
The entries in the Register shall be conclusive absent manifest error, and the
Company, the Banks, and the Agent may treat each Person whose name is inscribed
in the Register as a Bank hereunder for all purposes of this Agreement.  The
Register

 

--------------------------------------------------------------------------------


 

shall be available for inspection by the Company, the Agent, or any Bank at any
reasonable time and from time to time upon reasonable prior notice.

 

(b)                                 The Agent shall inscribe in the Register the
Commitments and the Committed Loans from time to time of each Bank, the amount
of each Bank’s participation in outstanding Committed Loans and each repayment
or prepayment in respect of the principal amount of the Committed Loans of each
Bank, the principal and other amounts owing from time to time by the Company in
respect of each Committed Loan to each Bank of such Committed Loans and the
dates on which the Loan Period for each such Committed Loan shall begin and
end.  Any such inscription shall be conclusive and binding on the Company and
each Bank, absent manifest or demonstrable error; provided, that, failure to
make any such inscription, or any error in such inscription, shall not affect
any of the Company’s obligations in respect of the applicable Committed Loans;
and provided further, that, in such case, the Company and the Agent shall be
entitled to continue to deal solely and directly with the Bank inscribed in the
Register with respect to such Committed Loans.

 

(c)                                  Each Bank shall record on its internal
records the amount of each Committed Loan made by it and each payment in respect
thereof; provided, that, in the event of any inconsistency between the Register
and any Bank’s records, the inscriptions in the Register shall govern, absent
manifest or demonstrable error.

 

(d)                                 If so requested by any Bank by written
notice to the Company (with a copy to Agent) at least two Business Days prior to
the Closing Date or at any time thereafter, the Company shall execute and
deliver to such Bank (and/or, if so specified in such notice, any Person who is
an assignee of such Bank pursuant to Section 12.4.1 hereof) promptly after
receipt of such notice, a Committed Note substantially in the form of Exhibit B
hereto.

 

Section 11.12.                       No Other Duties, etc.  Anything herein to
the contrary notwithstanding, no Person acting as “Book Runner”, “Lead
Arranger”, “Documentation Agent” or “Syndication Agent” listed on the cover
page hereof shall have any powers, duties or responsibilities under this
Agreement, except in its capacity, as applicable, as the Agent or as a Bank
hereunder.

 

SECTION 12.                                                  GENERAL.

 

Section 12.1.                             Waiver; Amendments.  No delay on the
part of the Agent, any Bank, or the holder of any Committed Loan in the exercise
of any right, power or remedy shall operate as a waiver thereof, nor shall any
single or partial exercise by any of them of any right, power or remedy preclude
other or further exercise thereof, or the exercise of any other right, power or
remedy.  No amendment, modification or waiver of, or consent with respect to,
any provision of this Agreement or the Committed Notes shall in any event be
effective unless the same shall be in writing and signed and delivered by the
Company, the Agent and by the Non-Defaulting Banks having an aggregate
Percentage of not less than the aggregate Percentage expressly designated herein
with respect thereto or, in the absence of such designation as to any provision
of this Agreement or the Committed Notes, by the Required Banks, and then any
amendment, modification, waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.  No amendment,
modification, waiver or consent

 

--------------------------------------------------------------------------------


 

(i) shall change the definition of “Required Banks” or “Percentage” in
Section 1, amend, waive, change or otherwise modify the terms of Section 3.6,
Section 5.2(a), Section 10.1.1, or this Section 12.1 or otherwise change the
aggregate Percentage required to effect an amendment, modification, waiver or
consent without the written consent of the Company and all Non-Defaulting Banks,
(ii) shall modify or waive any of the conditions precedent specified in
Section 9.1 for the making of any Committed Loan without the written consent of
the Company and the Bank which is to make such Committed Loan or (iii) shall
(other than in accordance with Section 12.9(a)) extend the scheduled maturity,
increase the amount of, or reduce the principal amount of, or rate of interest
on, reduce or waive any fee hereunder or extend the due date for or waive any
amount payable under, any Commitment or Committed Loan without the written
consent of the Company and the applicable Bank holding the Commitment or
Committed Loan adversely affected thereby.  No provisions of Section 12 or any
provision herein affecting the rights and duties of the Agent in its capacity as
such shall be amended, modified or waived without the Agent’s written consent.

 

Section 12.2.                             Notices.

 

(a)                                  Subject to paragraphs (b) through (f) of
this Section 12.2, all notices, requests and demands to or upon the respective
parties hereto to be effective shall be either (x) in writing (including by
telecopy, encrypted or unencrypted) or (y) as and to the extent set forth in
Section 12.2(b) and in the proviso to this Section 12.2(a) and, unless otherwise
expressly provided herein, shall be deemed to have been duly given or made when
delivered or, in the case of telecopy or e-mail notice, when received, addressed
to the Company, the Agent or such Bank (or other holder) at its address shown
across from its name on Schedule III hereto or at such other address as it may,
by written notice received by the other parties to this Agreement, have
designated as its address for such purpose; provided, that any notice, request
or demand to or upon the Agent or the Banks pursuant to Sections 2.2(a) or 4.2
shall not be effective until received.

 

(b)                                 The Company hereby agrees that, unless
otherwise requested by the Agent, it will provide to the Agent all information,
documents and other materials that it is obligated to furnish to the Agent
pursuant to this Agreement, including, without limitation, all notices,
requests, financial statements, financial and other reports, certificates and
other information materials, but excluding any such communication that
(i) relates to a request for a new, or a conversion of an existing, borrowing or
other extension of credit (including any election of an interest rate or
interest period relating thereto), (ii) relates to the payment of any principal
or other amount due under this Agreement prior to the scheduled date therefor,
(iii) provides notice of any Unmatured Event of Default or Event of Default
under this Agreement, (iv) is required to be delivered to satisfy any condition
precedent to the effectiveness of this Agreement and/or any borrowing or other
extension of credit hereunder or (v) initiates or responds to legal process (all
such non-excluded information being referred to herein collectively as the
“Communications”) by transmitting the Communications in an electronic/soft
medium (with such Communications to contain any required signatures) in a format
acceptable to the Agent to global.loans.support@citi.com (or such other e-mail
address designated by the Agent from time to time); provided, that, if requested
in writing by any Bank, the Company will provide to such Bank a hard copy of its
financial statements required to be provided hereunder.

 

--------------------------------------------------------------------------------


 

(c)                                  Each party hereto agrees that the Agent may
make the Communications available to the Banks by posting the Communications on
DebtDomain or another relevant website, if any, to which each Bank and the Agent
have access (whether a commercial, third-party website or whether sponsored by
the Agent) (the “Platform”).  Nothing in this Section 12.2 shall prejudice the
right of the Agent to make the Communications available to the Banks in any
other manner specified in this Agreement.

 

(d)                                 The Company hereby acknowledges that certain
of the Banks may be “public-side” Banks (i.e., Banks that do not wish to receive
material non-public information with respect to the Company or its securities)
(each, a “Public Bank”).  The Company hereby agrees that (i) Communications that
are to be made available on the Platform to Public Banks shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof, (ii) by marking
Communications “PUBLIC,” the Company shall be deemed to have authorized the
Agent and the Banks to treat such Communications as either publicly available
information or not material information (although it may be sensitive and
proprietary) with respect to the Company or its securities for purposes of
United States Federal and state securities laws, (iii) all Communications marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Bank,” and (iv) the Agent shall be entitled to treat any
Communications that are not marked “PUBLIC” as being suitable only for posting
on a portion of the Platform not designated “Public Bank.”

 

(e)                                  Each Bank agrees that e-mail notice to it
(at the address provided pursuant to the next sentence and deemed delivered as
provided in the next paragraph) specifying that Communications have been posted
to the Platform shall constitute effective delivery of such Communications to
such Bank for purposes of this Agreement.  Each Bank agrees (i) to notify the
Agent in writing (including by electronic communication) from time to time to
ensure that the Agent has on record an effective e-mail address for such Bank to
which the foregoing notice may be sent by electronic transmission and (ii) that
the foregoing notice may be sent to such e-mail address.

 

(f)                                    Each party hereto acknowledges that
(i) the distribution of material through an electronic medium is not necessarily
secure and that there are confidentiality and other risks associated with such
distribution, (ii) the Platform is provided “as is” and “as available,”
(iii) none of the Agent, its affiliates nor any of their respective officers,
directors, employees, agents, advisors or representatives (collectively, the
“Citigroup Parties”) warrants the adequacy, accuracy or completeness of the
Communications or the Platform, and each Citigroup Party expressly disclaims
liability for errors or omissions in any Communications or the Platform, and
(iv) no warranty of any kind, express, implied or statutory, including, without
limitation, any warranty of merchantability, fitness for a particular purpose,
non-infringement of third party rights or freedom from viruses or other code
defects, is made by any Citigroup Party in connection with any Communications or
the Platform.

 

Section 12.3.                             Computations.

 

(a)                                  Subject to Section 12.3(b), where the
character or amount of any asset or liability or item of income or expense is
required to be determined, or any consolidation or other

 

--------------------------------------------------------------------------------


 

accounting computation is required to be made, for the purpose of this
Agreement, such determination or calculation shall, at any time and to the
extent applicable and except as otherwise specified in this Agreement, be made
in accordance with generally accepted accounting principles in the United States
of America as in effect from time to time.  If there should be any material
change in generally accepted accounting principles in the United States of
America after the date hereof which materially affects the financial covenants
in this Agreement, the parties hereto agree to negotiate in good faith
appropriate revisions of such covenants (it being understood, however, that such
covenants shall remain in full force and effect in accordance with their
existing terms pending the execution by the Company and the Required Banks of
any such amendment).

 

(b)                                 Notwithstanding the foregoing or any other
provision of this Agreement, the adoption or issuance of any accounting
standards after the Closing Date will not cause any rental obligation that was
not or would not have been Capitalized Rentals prior to such adoption or
issuance to be deemed Capitalized Rentals.

 

(c)                                  In the event that (i) any accounting
standard that is adopted or issued after the Closing Date would, but for the
provisions of Section 12.3(b), cause any rental obligation that was not or would
not have been Capitalized Rentals prior to such adoption or issuance to be
deemed Capitalized Rentals and (ii) the effect of Section 12.3(b) shall
materially impact the calculation of the financial covenants in this Agreement,
then the Company thereafter shall provide, at the time of delivery of financial
statements pursuant to Sections 8.1.1 and 8.1.2, to the Administrative Agent and
the Banks financial statements and other documents required or as reasonably
requested under this Agreement to, as applicable, provide an unaudited estimated
reconciliation of such financial covenant at the close of each quarterly period
with respect to the treatment of Capitalized Leases and Capitalized Rentals,
calculated using generally accepted accounting principles in the United States
of America as in effect before such adoption or issuance and generally accepted
accounting principles in the United States of America in effect after such
adoption or issuance.

 

Section 12.4.                             Assignments; Participations.  Each
Bank may assign, or sell participations in, its Committed Loans and its
Commitment to one or more other Persons in accordance with this Section 12.4
(and, subject to compliance by the applicable Bank with Section 12.6, the
Company consents to the disclosure of any information obtained by any Bank in
connection herewith to any actual or prospective Assignee or Participant).

 

12.4.1                  Assignments.  Any Bank may with the written consents of
the Company and the Agent (which consents will not be unreasonably withheld or
delayed) at any time assign and delegate to one or more Eligible Assignees (any
Person to whom an assignment and delegation is made being herein called an
“Assignee”) all or any fraction of such Bank’s Committed Loans and Commitment;
each such assignment of a Bank’s Commitment shall be in the minimum amount of
$10,000,000 or in integral multiples of $1,000,000 in excess thereof; provided,
that, any such Assignee will comply, if applicable, with the provisions
contained in Section 5.4(b), Section 5.4(c), Section 5.4(d), Section 5.4(e),
Section 5.4(f)  and Section 5.4(h) (subject to Section 5.4(g)); provided,
further, the Company may withhold consent to the assignment of any Bank’s
Committed Loans and Commitment to an Assignee for whom it is illegal to make a
LIBOR Rate Loan described in Section 12.9(b)(iii) or that the Company would

 

--------------------------------------------------------------------------------


 

be required to compensate for any withholding or deductions described in clauses
(i) or (ii) of Section 12.9(b) that are in excess of any such withholding or
deductions the Company would be required to compensate to such assigning Bank,
and any such withholding of consent by the Company is and hereby will be deemed
to be reasonable; provided, further, that the Company and the Agent shall be
entitled to continue to deal solely and directly with such assigning Bank in
connection with the interests so assigned and delegated to an Assignee until
such assigning Bank and/or such Assignee shall have; and provided, further, that
in the event the Company is assigned any Committed Loans or Commitments
hereunder, the Company’s vote in its capacity as a Bank on account of such
Committed Loans or Commitments on any amendment, modification or waiver of, or
consent with respect to, any provision of this Agreement pursuant to which the
Banks have voting rights hereunder shall be deemed to be voted in favor and/or
against approval in direct proportion to the votes of the other Banks that have
voted in favor and/or against approval of such matter:

 

(i)                                     given written notice of such assignment
and delegation, together with payment instructions, addresses and related
information with respect to such Assignee, substantially in the form of
Exhibit F, to the Company and the Agent;

 

(ii)                                  provided evidence satisfactory to the
Company and the Agent that, as of the date of such assignment and delegation the
Company will not be required to pay any costs, fees, taxes or other amounts of
any kind or nature (including under Section 12.5) with respect to the interest
assigned in excess of those payable by the Company with respect to such interest
prior to such assignment;

 

(iii)                               paid to the Agent for the account of the
Agent a processing fee of $3,500; and

 

(iv)                              provided to the Agent evidence reasonably
satisfactory to the Agent that the assigning Bank has complied with the
provisions of Section 11.10.

 

Upon receipt of the foregoing items and the consents of the Company and the
Agent, and subject to the acceptance and recordation of the assignment by the
Agent pursuant to Section 11.11, (x) the Assignee shall be deemed automatically
to have become a party hereto and, to the extent that rights and obligations
hereunder have been assigned and delegated to such Assignee, such Assignee shall
have the rights and obligations of a Bank hereunder and under the other
instruments and documents executed in connection herewith and (y) the assigning
Bank, to the extent that rights and obligations hereunder have been assigned and
delegated by it, shall be released from its obligations hereunder, except as
specified in the last sentence of Section 12.6.  The Agent may from time to time
(and upon the request of the Company or any Bank after any change therein shall)
distribute a revised Schedule I indicating any changes in the Banks party hereto
or the respective Percentages of such Banks and update the Register.  Within
five Business Days after the Company’s receipt of notice from the Agent of the
effectiveness of any such assignment and delegation, if requested by the
Assignee in accordance with Section 11.11, the Company shall execute and deliver
to the Agent (for delivery to the relevant Assignee) new Committed Notes in
favor of such Assignee and, if the assigning Bank has retained Committed Loans
and a Commitment hereunder and if so requested by such Bank in accordance with

 

--------------------------------------------------------------------------------


 

Section 11.11, replacement Committed Notes in favor of the assigning Bank (such
Committed Notes to be in exchange for, but not in payment of, the Committed
Notes previously held by such assigning Bank).  Each such Committed Note shall
be dated the date of the predecessor Committed Notes.  The assigning Bank shall
promptly mark the predecessor Committed Notes, if any, “exchanged” and deliver
them to the Company.  Any attempted assignment and delegation not made in
accordance with this Section 12.4.1 shall be null and void.

 

The foregoing consent requirement shall not be applicable in the case of, and
this Section 12.4.1 shall not restrict, any assignment or other transfer by any
Bank of all or any portion of such Bank’s Committed Loans or Commitment to
(i) any Federal Reserve Bank (provided, that, such Federal Reserve Bank shall
not be considered a “Bank” for purposes of this Agreement), or (ii) any
Affiliate of such Bank (provided, that, the assigning or transferring Bank shall
give notice of such assignment or transfer to the Agent and the Company;
provided, further, if such Affiliate is a Disqualified Person, then the
foregoing consent requirement from the Company remains applicable to such
assignment).  Further, the foregoing consent requirement of the Company shall
not be applicable if an Event of Default has occurred and is continuing.

 

Notwithstanding any other provision set forth in this Agreement, any Bank may at
any time create a security interest in all or any portion of its rights under
this Agreement to secure obligations of such Bank to a Federal Reserve Bank in
accordance with Regulation A of the Board of Governors of the Federal Reserve
System or other similar central bank; provided, that, no such pledge or
assignment of a security interest shall release a Bank from any of its
obligations hereunder or substitute any such pledgee or assignee for such Bank
party hereto.

 

The Company, each Bank, and each Assignee acknowledge and agree that after
receipt by the Agent of the items and consents required by this Section 12.4.1
each Assignee shall be considered a Bank for all purposes of this Agreement
(including without limitation Sections 5.4, 6.1, 6.4, 12.5 and 12.6) and by its
acceptance of an assignment herein, each Assignee agrees to be bound by the
provisions of this Agreement (including without limitation Section 5.4).

 

12.4.2                  Participations.  Any Bank may at any time without the
consent of the Company sell to one or more commercial banks or other Persons
(any such commercial bank or other Person being herein called a “Participant”)
participating interests in any of its Committed Loans, its Commitment or any
other interest of such Bank hereunder; provided, however, that

 

(a)                                  no participation contemplated in this
Section 12.4.2 shall relieve such Bank from its Commitment or its other
obligations hereunder;

 

(b)                                 such Bank shall remain solely responsible
for the performance of its Commitment and such other obligations hereunder and
such Bank shall retain the sole right and responsibility to enforce the
obligations of the Company hereunder, including the right to approve any
amendment, modification or waiver of any provision of this Agreement (subject to
Section 12.4.2(d) below);

 

(c)                                  the Company and the Agent shall continue to
deal solely and directly with such Bank in connection with such Bank’s rights
and obligations under this Agreement;

 

--------------------------------------------------------------------------------


 

(d)                                 no Participant, unless such Participant is
an Affiliate of such Bank, or is itself a Bank, shall be entitled to require
such Bank to take or refrain from taking any action hereunder, except that such
Bank may agree with any Participant that such Bank will not, without such
Participant’s consent, take any actions of the type described in the third
sentence of Section 12.1;

 

(e)                                  the Company shall not be required to pay
any amount under Sections 3.1, 5.4 or 6.1 that is greater than the amount which
the Company would have been required to pay had no participating interest been
sold;

 

(f)                                    no Participant may further participate
any interest in any Committed Loan (and each participation agreement shall
contain a restriction to such effect);

 

(g)                                 to the extent permitted by applicable law,
each Participant shall be considered a Bank for purposes of Section 5.4,
Section 6.1, Section 6.4, Section 12.5 and Section 12.6 and by its acceptance of
a participating interest in any Committed Loan, Commitment or any other interest
of a Bank hereunder, each Participant agrees that it is bound by, and agrees to
deliver all documentation required under, the provisions of Section 5.2(b) and
Section 5.4 as if such Participant were a Bank (it being understood that the
documentation required under Section 5.4 shall be delivered to the participating
Bank); and

 

(h)                                 such Bank shall have provided to the Agent
evidence reasonably satisfactory to the Agent that such Bank has complied with
the provisions of the last sentence of Section 11.6.

 

Any Bank (a “Granting Bank”) may grant to a special purpose funding vehicle
organized under the laws of the United States of America or any State thereof (a
“SPV”) of such Granting Bank, identified as such in writing from time to time by
the Granting Bank to the Agent and the Company, the option to provide to the
Company all or any part of its Committed Loans that such Granting Bank would
otherwise be obligated to make to the Company pursuant to this Agreement;
provided, that, (i) such SPV shall be deemed to be a Participant for purposes of
this Section 12.4.2, (ii) nothing herein shall constitute a commitment by any
SPV to make any Committed Loan, (iii) if a SPV elects not to exercise such
option or otherwise fails to provide all or any part of such Committed Loan, the
Granting Bank shall be obligated to make such Committed Loan pursuant to the
terms hereof and (iv) the Company shall not be required to pay any amount under
Sections 12.5 or 12.6 that is greater than the amount which the Company would
have been required to pay had such SPV not provided the Company with any part of
any Committed Loan of such Granting Bank.  The making of a Committed Loan by a
SPV hereunder shall utilize the Commitment of the Granting Bank to the same
extent, and as if, such Committed Loan were made by such Granting Bank.  Each
party hereto hereby agrees that no SPV shall be liable for any indemnity or
similar payment obligation under this Agreement (any indemnity, liability or
other payment obligation, including but not limited to any tax liabilities that
occur by reason of such funding by the SPV, shall remain the obligation of the
Granting Bank).  In furtherance of the foregoing, each party hereto agrees
(which agreement shall survive the termination of this Agreement) that, prior to
the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior indebtedness of any SPV, it

 

--------------------------------------------------------------------------------


 

will not institute against, or join any other Person in instituting against,
such SPV any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States or any State thereof.  In
addition, notwithstanding anything contrary contained in this Section 12.4.2,
any SPV may (i) with notice to, but without the prior written consent of, the
Company and the Agent and without paying any processing fee therefor, assign all
or a portion of its interests in any Committed Loans to the Granting Bank
providing liquidity and/or credit support to or for the account of such SPV to
support the funding or maintenance of Committed Loans and (ii) disclose on a
confidential basis any non-public information relating to its Committed Loans to
any rating agency, commercial paper dealer or provider of any surety, guarantee
or credit or liquidity enhancement to such SPV.  This paragraph may not be
amended without the written consent of any SPV at the time holding all or any
part of any Committed Loans under this Agreement (which consent shall not be
unreasonably withheld or delayed).

 

Section 12.5.                             Costs, Expenses and Taxes.  The
Company agrees to pay on demand (a) all reasonable out-of-pocket costs and
expenses of the Agent (including the reasonable fees and out-of-pocket expenses
of a single counsel for the Agent (and of local counsel, if any, who may be
retained by said counsel)), in connection with the preparation, execution,
delivery and administration of this Agreement, the Committed Notes and all other
instruments or documents provided for herein or delivered or to be delivered
hereunder or in connection herewith and (b) all out-of-pocket costs and expenses
(including reasonable attorneys’ fees and legal expenses and allocated costs of
staff counsel) incurred by the Agent and each Bank in connection with the
enforcement of this Agreement, the Committed Notes or any such other instruments
or documents.  Each Bank agrees to reimburse the Agent for such Bank’s pro rata
share (based upon its respective Percentage determined at the time such
reimbursement is sought) of any such costs or expenses incurred by the Agent on
behalf of all the Banks and not paid by the Company other than any fees and
out-of-pocket expenses of counsel for the Agent which exceed the amount which
the Company has agreed with the Agent to reimburse.  In addition, without
duplication of the provisions of Section 5.4, the Company agrees to pay, and to
hold the Agent and the Banks harmless from all liability for, any stamp, court
or documentary, intangible, recording, filing or similar Taxes which may be
payable in connection with the execution, delivery and enforcement of this
Agreement, the borrowings hereunder, the issuance of the Committed Notes (if
any) or the execution, delivery and enforcement of any other instruments or
documents provided for herein or delivered or to be delivered hereunder or in
connection herewith, except, in each case, any such Taxes that are Other
Connection Taxes imposed with respect to an assignment or participation.  All
obligations provided for in this Section 12.5 shall survive repayment of the
Committed Loans, cancellation of the Committed Notes or any termination of this
Agreement.

 

Section 12.6.                             Confidentiality.  Each of the Agent
and the Banks agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Affiliates
and to its and its Affiliates’ respective managers, administrators, trustees,
partners, directors, officers, employees, agents, advisors and other
representatives (it being understood that (i) no disclosure of Information shall
be made by the Agent or any Bank to an Affiliate and such Affiliate’s respective
managers, administrators, trustees, partners, directors, officers, employees,
agents, advisors and other representatives if such Affiliate is a Disqualified
Person and (ii) the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the

 

--------------------------------------------------------------------------------


 

extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any Committed Note or any action or proceeding
relating to this Agreement or any Committed Note or the enforcement of rights
hereunder or thereunder, (f) subject to a confidentiality agreement with or
other contractual, legal, or fiduciary obligation of confidentiality to the
Company containing provisions substantially the same as those of this
Section 12.6, to (i) any assignee of or participant in, or any prospective
assignee of or participant in, any of its rights or obligations under this
Agreement or (ii) any actual or prospective party (or its managers,
administrators, trustees, partners, directors, officers, employees, agents,
advisors and other representatives) to any swap or derivative or similar
transaction under which payments are to be made by reference to the Company and
its obligations, this Agreement or payments hereunder, (iii) any rating agency,
or (iv) the CUSIP Service Bureau or any similar organization, (g) with the prior
written consent of the Company or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section 12.6 or
(y) becomes available to the Agent, any Bank or any of their respective
Affiliates on a nonconfidential basis from a source other than the Company. 
With respect to any disclosure under Section 12.6(c), each of the Agent and the
Banks, as applicable, shall use commercially reasonable efforts to promptly
notify the Company, to the extent legally permissible and practicable under the
circumstances, so as to permit the Company to obtain a protective order as to
such disclosure, and each of the Agent and the Banks will reasonably cooperate
(to the extent practicable and permitted by their respective then existing
policies) with the Company for such purpose.

 

For purposes of this Section, “Information” means all information received from
the Company or any of its Subsidiaries relating to the Company or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Agent or any Bank on a nonconfidential
basis prior to disclosure by the Company or any of its Subsidiaries, provided,
that, in the case of information received from the Company or any of its
Subsidiaries after the date hereof, such information is clearly identified at
the time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.  With respect to any
Bank or Agent, the obligations of such Bank or Agent pursuant to this
Section 12.6 shall terminate on the first anniversary of the earlier of the
Termination Date and the date on which such Bank or Agent ceases to be a party
hereto.

 

Section 12.7.                             Indemnification.  In consideration of
the execution and delivery of this Agreement by the Agent and the Banks, but
without duplication of the provisions of Section 5.4, the Company hereby agrees
to indemnify, exonerate and hold each of the Banks, the Agent, the Arrangers,
the Affiliates of each of the Banks and the Agent, and each of the officers,
directors, employees and agents of the Banks, the Agent and the Affiliates of
each of the Banks and the Agent (collectively herein called the “Bank Parties”
and individually called a “Bank Party”) free and harmless from and against any
and all actions, causes of action, suits, losses, liabilities, damages and
expenses, including, without limitation, reasonable attorneys’ fees and
disbursements (collectively herein called the “Indemnified Liabilities”),
incurred by the

 

--------------------------------------------------------------------------------


 

Bank Parties or any of them as a result of, or arising out of, or relating to
(i) this Agreement, the Committed Notes (if any) or the Committed Loans or
(ii) the direct or indirect use of proceeds of any of the Committed Loans or any
credit extended hereunder, except for (x) any such Indemnified Liabilities
arising on account of such Bank Party’s gross negligence, bad faith or willful
misconduct as determined by a court of competent jurisdiction in a final and
nonappealable judgment and (y) to the extent such Indemnified Liabilities result
from any dispute solely among Indemnified Parties other than any claims against
Agent in its capacity or in fulfilling its role as Agent under this Agreement
and other than any claims arising out of any act or omission on the part of the
Company, and if and to the extent that the foregoing undertaking may be
unenforceable for any reason, the Company hereby agrees to make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law.  The Company agrees not
to assert any claim against the Bank Parties on any theory of liability, for
consequential, indirect, special or punitive damages arising out of or otherwise
relating to this Agreement and the Committed Notes (if any) or any of the
transactions contemplated hereby or thereby or the actual or proposed use of the
proceeds of the Committed Loans.  All obligations provided for in this
Section 12.7 shall survive repayment of the Committed Loans, cancellation of the
Committed Notes (if any) or any termination of this Agreement. This Section 12.7
shall not apply with respect to Taxes other than Taxes that represent losses,
claims, damages or similar items arising from any non-Tax claim.

 

Section 12.8.                             Regulation U.  Each Bank represents
that it in good faith is not relying, either directly or indirectly, upon any
margin stock (as such term is defined in Regulation U promulgated by the Board
of Governors of the Federal Reserve System) as collateral security for the
extension or maintenance by it of any credit provided for in this Agreement.

 

Section 12.9.                             Extension of Termination Dates;
Removal of Banks; Substitution of Banks.  (a) Not more than 60 days nor less
than 30 days prior to any two anniversaries of the Closing Date (each such date,
an “Anniversary Date”), the Company may, at its option, request all the Banks
then party to this Agreement to extend their scheduled Termination Dates by an
additional one year period, or such shorter period as agreed upon by the Company
and the Agent, by means of a letter, addressed to the Agent (who shall promptly
deliver such letter to each Bank), substantially in the form of Exhibit G.  Each
Bank electing (in its sole discretion) to extend its scheduled Termination Date
shall execute and deliver not earlier than the 30th day nor later than the 20th
day prior to such Anniversary Date counterparts of such letter to the Company
and the Agent, who shall notify the Company, in writing, of the Banks’ decisions
no later than 15 days prior to such Anniversary Date, whereupon (unless Banks
with an aggregate Percentage of 50% or more decline to extend their respective
scheduled Termination Dates, in which event the Agent shall notify all the Banks
and the Company thereof and no such extension shall occur) such Bank’s scheduled
Termination Date shall be extended, effective only as of the date that is such
Bank’s then-current scheduled Termination Date, to the date that is one year, or
such shorter period as agreed as provided above, after such Bank’s then-current
scheduled Termination Date.  Any Bank that declines or fails to respond to the
Company’s request for such extension shall be deemed to have not extended its
scheduled Termination Date. Notwithstanding anything to the contrary in this
Agreement, the Company shall not effectuate such extension of the Termination
Date more than twice during the term of this Agreement.

 

--------------------------------------------------------------------------------


 

(b)           In addition to its rights to remove any Defaulting Bank under
Section 4.1(b), with respect to any Bank (i) on account of which the Company is
required to make any deductions or withholdings or pay any additional amounts,
as contemplated by Section 5.4, (ii) on account of which the Company is required
to pay any additional amounts, as contemplated by Section 6.1, (iii) for which
it is illegal to make a LIBOR Rate Loan, as contemplated by Section 6.3,
(iv) which has declined to (a) extend such Bank’s scheduled Termination Date
under Section 12.9, or (b) consent to an amendment, modification or waiver and,
in each case, Banks with an aggregate Percentage in excess of 50% have elected
to extend their respective Termination Dates or consent to such amendment,
modification or waiver, the Company may in its discretion, upon not less than 30
days’ prior written notice to the Agent and each Bank, remove such Bank as a
party hereto.  Each such notice shall specify the date of such removal (which
shall be a Business Day), which shall thereupon become the scheduled Termination
Date for such Bank.

 

(c)           In the event that any Bank does not extend its scheduled
Termination Date pursuant to subsection (a) above or is the subject of a notice
of removal pursuant to subsection (b) above, then, at any time prior to the
Termination Date for such Bank (a “Terminating Bank”), the Company may, at its
option, arrange to have one or more other Eligible Assignees (which may be a
Bank or Banks, or if not a Bank, shall be reasonably acceptable to the Agent
(such acceptance not to be unreasonably withheld or delayed), and each of which
shall herein be called a “Successor Bank”) with the approval of the Agent (such
approval not to be unreasonably withheld or delayed) succeed to all or a
percentage of the Terminating Bank’s outstanding Committed Loans, if any, and
rights under this Agreement and assume all or a like percentage (as the case may
be) of such Terminating Bank’s undertaking to make Committed Loans pursuant
hereto and other obligations hereunder (as if (i) in the case of any Bank
electing not to extend its scheduled Termination Date pursuant to
subsection (a) above, such Successor Bank had extended its scheduled Termination
Date pursuant to such subsection (a) and (ii) in the case of any Bank that is
the subject of a notice of removal pursuant to subsection (b) above, no such
notice of removal had been given by the Company); provided, that, prior to
replacing any Terminating Bank with any Successor Bank, the Company shall have
given each Bank which has agreed to extend its Termination Date an opportunity
to increase its Commitment by all or a portion of the Terminating Banks’
Commitments.  Such succession and assumption shall be effected by means of one
or more agreements supplemental to this Agreement among the Terminating Bank,
the Successor Bank, the Company and the Agent.  On and as of the effective date
of each such supplemental agreement (i) each Successor Bank party thereto shall
be and become a Bank for all purposes of this Agreement and to the same extent
as any other Bank hereunder and shall be bound by and entitled to the benefits
of this Agreement in the same manner as any other Bank and (ii) the Company
agrees to pay to the Agent for the account of the Agent a processing fee of
$3,500 for each such Successor Bank which is not a Bank.

 

(d)           On the Termination Date for any Terminating Bank, such Terminating
Bank’s Commitment shall terminate and the Company shall pay in full all of such
Terminating Bank’s Committed Loans (except to the extent assigned pursuant to
subsection (c) above) and all other amounts payable to such Bank hereunder
(including any amounts payable pursuant to Section 5.4 on account of such
payment); provided, that, if an Event of Default or Unmatured Event of Default
exists on the date scheduled as any Terminating Bank’s Termination Date, payment
of such Terminating Bank’s Committed Loans shall be postponed to (and, for
purposes

 

--------------------------------------------------------------------------------


 

of calculating commitment fees under Section 3.4 and determining the Required
Banks (except as provided below), but for no other purpose, such Terminating
Bank’s Commitment shall continue until) the first Business Day thereafter on
which (i) no Event of Default or Unmatured Event of Default exists (without
regard to any waiver or amendment that makes this Agreement less restrictive for
the Company, other than as described in clause (ii) below) or (ii) the Required
Banks (which for purposes of this subsection (d) shall be determined based upon
the respective Percentages and aggregate Commitments of all Banks other than any
Terminating Bank whose scheduled Termination Date has been extended pursuant to
this proviso) waive or amend the provisions of this Agreement to cure all
existing Events of Default or Unmatured Events of Default or agree to permit any
borrowing hereunder notwithstanding the existence of any such event.  In the
event that Citibank or its Affiliates shall become a Terminating Bank, the
provisions of Section 11.9 shall apply with respect to Citibank in its capacity
as Agent.

 

(e)           To the extent that all or a portion of any Terminating Bank’s
obligations are not assumed pursuant to subsection (c) above, the Aggregate
Commitment shall be reduced on the applicable Termination Date and each Bank’s
percentage of the reduced Aggregate Commitment shall be revised pro rata to
reflect such Terminating Bank’s absence.  The Agent shall distribute a revised
Schedule I indicating such revisions promptly after the applicable Termination
Date and update the Register accordingly.  Such revised Schedule I shall be
deemed conclusive in the absence of demonstrable error.

 

Section 12.10.     Captions.  Section captions used in this Agreement are for
convenience only and shall not affect the construction of this Agreement.

 

Section 12.11.     Governing Law; Jurisdiction; Severability.  THIS AGREEMENT
AND EACH NOTE SHALL BE A CONTRACT MADE UNDER, GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK.  THE COMPANY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF SITTING IN NEW YORK COUNTY, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF
THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. 
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST THE COMPANY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.  All obligations of the Company and the rights of the Agent, the
Banks and any other holders of the Committed Loans expressed herein or in the

 

--------------------------------------------------------------------------------


 

Committed Notes (if any) shall be in addition to and not in limitation of those
provided by applicable law.  Whenever possible each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

 

Section 12.12.     Counterparts; Effectiveness.  This Agreement may be executed
in any number of counterparts and by the different parties on separate
counterparts and each such counterpart shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same Agreement. 
Delivery of a counterpart via facsimile or electronic mail, including by email
with a “.pdf” copy hereof attached, shall constitute delivery of an original
counterpart.  When counterparts of this Agreement executed by each party shall
have been lodged with the Agent (or, in the case of any Bank as to which an
executed counterpart shall not have been so lodged, the Agent shall have
received facsimile, electronic mail or other written confirmation of execution
of a counterpart hereof by such Bank), this Agreement shall become effective as
of the date hereof and the Agent shall so inform all of the parties hereto.

 

Section 12.13.     Further Assurances.  The Company agrees to do such other acts
and things, and to deliver to the Agent and each Bank such additional
agreements, powers and instruments, as the Agent or any Bank may reasonably
require or deem advisable to carry into effect the purposes of this Agreement or
to better assure and confirm unto the Agent and each Bank their respective
rights, powers and remedies hereunder.

 

Section 12.14.     Successors and Assigns.  This Agreement shall be binding upon
the Company, the Banks and the Agent and their respective successors and
assigns, and shall inure to the benefit of the Company, the Banks and the Agent
and the respective successors and assigns of the Banks and the Agent.  Except as
expressly provided herein, the Company may not assign any of its rights or
delegate any of its duties under this Agreement without the prior written
consent of all of the Banks.

 

Section 12.15.     Judgment.  (a)  If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due hereunder in Dollars into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Agent could purchase Dollars with
such other currency at the Agent’s principal office in New York at 11:00 A.M.
(New York time) on the Business Day preceding that on which final judgment is
given.

 

(b)           If for the purposes of obtaining judgment in any court it is
necessary to convert a sum due hereunder in another currency into Dollars, the
parties agree to the fullest extent that they may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures the Agent could purchase such currency with Dollars at the Agent’s
principal office in New York at 11:00 A.M. (New York time) on the Business Day
preceding that on which final judgment is given.

 

(c)           The obligation of the Company in respect of any sum due from it in
any currency (the “Primary Currency”) to any Bank or the Agent hereunder shall,
notwithstanding

 

--------------------------------------------------------------------------------


 

any judgment in any other currency, be discharged only to the extent that on the
Business Day following receipt by such Bank or the Agent (as the case may be),
of any sum adjudged to be so due in such other currency, such Bank or the Agent
(as the case may be) may in accordance with normal banking procedures purchase
the applicable Primary Currency with such other currency; if the amount of the
applicable Primary Currency so purchased is less than such sum due to such Bank
or the Agent (as the case may be) in the applicable Primary Currency, the
Company agrees, as a separate obligation and notwithstanding any such judgment,
to indemnify such Bank or the Agent (as the case may be) against such loss, and
if the amount of the applicable Primary Currency so purchased exceeds such sum
due to any Bank or the Agent (as the case may be) in the applicable Primary
Currency, such Bank or the Agent (as the case may be) agrees to remit to the
Company such excess.

 

Section 12.16.     Waiver of Jury Trial.  THE COMPANY, THE AGENT AND EACH BANK
HEREBY WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE
OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT, ANY COMMITTED NOTE OR ANY
AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE
FUTURE BE DELIVERED IN CONNECTION HEREWITH OR ARISING FROM ANY BANKING
RELATIONSHIP EXISTING IN CONNECTION WITH THIS AGREEMENT, AND AGREE THAT ANY SUCH
ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.

 

Section 12.17.     No Fiduciary Relationship.  The Company acknowledges that
neither the Agent nor any Bank has any fiduciary relationship with, or fiduciary
duty to, the Company arising out of or in connection with this Agreement, the
Committed Notes (if any) or the transactions contemplated hereby, and the
relationship between the Agent and the Banks, on the one hand, and the Company,
on the other, in connection herewith or therewith is solely that of creditor and
debtor.  This Agreement does not create a joint venture among the parties.

 

Section 12.18.     USA Patriot Act.  Each Bank and the Agent (for itself in such
capacity and not on behalf of any Bank) hereby notifies the Company that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Company, which information
includes the name and address of the Company and other information that will
allow such Bank or the Agent, as applicable, to identify the Company in
accordance with the Act.  The Company shall provide, to the extent commercially
reasonable, such information and take such actions as are reasonably requested
by the Agent or any Banks in order to assist the Agent and the Banks in
maintaining compliance with the Act.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

INTERNATIONAL LEASE FINANCE CORPORATION

 

 

 

 

 

 

 

By:

/s/ Frederick S. Cromer

 

 

Name: Frederick S. Cromer

 

 

Title: President

 

 

 

 

 

 

 

By:

/s/ Pamela S. Hendry

 

 

Name: Pamela S. Hendry

 

 

Title: Senior Vice President & Treasurer

 

--------------------------------------------------------------------------------


 

 

AGENT

 

 

 

 

 

CITIBANK, N.A.

 

 

 

 

 

 

 

By:

/s/ Maureen P. Maroney

 

 

Name: Maureen P. Maroney

 

 

Title: Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

BANKS

 

 

 

 

 

CITIBANK, N.A.

 

 

 

 

 

 

 

By:

/s/ Maureen P. Maroney

 

 

Name: Maureen P. Maroney

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

BANK OF AMERICA N.A.

 

 

 

 

 

 

By:

/s/ Jason Cassity

 

 

Name: Jason Cassity

 

 

Title: Director

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

 

 

By:

/s/ Matthew H. Massie

 

 

Name: Matthew H. Massie

 

 

Title: Managing Director

 

 

 

 

 

 

 

Barclays Bank PLC

 

 

 

 

 

 

 

By:

/s/ Alicia Borys

 

 

Name: Alicia Borys

 

 

Title: Vice President

 

 

 

 

 

 

 

Morgan Stanley Senior Funding, Inc.

 

 

 

 

 

 

By:

/s/ Michael King

 

 

Name: Michael King

 

 

Title: Vice President

 

 

 

 

 

 

 

Royal Bank of Canada

 

 

 

 

 

 

 

By:

/s/ Scott Umbs

 

 

Name: Scott Umbs

 

 

Title: Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

Credit Suisse AG, Cayman Islands Branch

 

 

 

 

 

 

 

By:

/s/ Doreen Barr

 

 

Name: Doreen Barr

 

 

Title: Director

 

 

 

 

 

 

 

By:

/s/ Michael D. Spaight

 

 

Name: Michael D. Spaight

 

 

Title: Associate

 

 

 

 

 

 

 

DEUTSCHE BANK AG

 

 

NEW YORK BRANCH

 

 

 

 

 

 

 

By:

/s/ Virginia Cosenza

 

 

Name: Virginia Cosenza

 

 

Title: Vice President

 

 

 

 

 

 

 

By:

/s/ Ming K. Chu

 

 

Name: Ming K. Chu

 

 

Title: Vice President

 

 

 

 

 

 

 

Goldman Sachs Bank USA

 

 

 

 

 

 

 

By:

/s/ Mark Walton

 

 

Name: Mark Walton

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

UBS LOAN FINANCE LLC

 

 

 

 

 

 

 

By:

/s/ Irja R. Otsa

 

 

Name: Irja R. Otsa

 

 

Title: Associate Director

 

 

 

 

 

 

 

By:

/s/ David Urban

 

 

Name: David Urban

 

 

Title: Associate Director

 

--------------------------------------------------------------------------------

 


 

Schedule I

 

Schedule of Banks

 

BANKS

 

COMMITMENT

 

 

 

Citibank, N.A.

 

$

250,000,000.00

Bank of America, N.A.

 

$

250,000,000.00

JPMorgan Chase, Bank, N.A.

 

$

250,000,000.00

Barclays Bank PLC

 

$

250,000,000.00

Morgan Stanley Senior Funding, Inc.

 

$

250,000,000.00

Royal Bank of Canada

 

$

250,000,000.00

Credit Suisse AG, Cayman Islands Branch

 

$

200,000,000.00

Deutsche Bank AG New York Branch

 

$

200,000,000.00

Goldman Sachs Bank U.S.A.

 

$

200,000,000.00

UBS Loan Finance LLC

 

$

200,000,000.00

 

 

 

TOTAL:

 

$

2,300,000,000.00

 

--------------------------------------------------------------------------------


 

Schedule II

 

Fees and Margins

 

 

 

LEVEL 1*

 

LEVEL 2*

 

LEVEL 3*

 

LEVEL 4*

 

LEVEL 5*

 

 

 

 

 

 

 

 

 

 

 

BASIS FOR PRICING

 

<2.25:1.0

 

>2.25:1.0,
<2.75:1.0

 

>2.75:1.0,
<3.25:1.0

 

>3.25:1.0,
<3.75:1.0

 

>3.75:1.0

 

 

 

 

 

 

 

 

 

 

 

Unused Commitment Fee

 

0.350%

 

0.425%

 

0.500%

 

0.625%

 

0.750%

 

 

 

 

 

 

 

 

 

 

 

Margins:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LIBOR Rate Loans

 

1.750%

 

2.00%

 

2.25%

 

2.75%

 

3.25%

 

 

 

 

 

 

 

 

 

 

 

Base Rate Loans

 

0.750%

 

1.00%

 

1.25%

 

1.75%

 

2.25%

 

--------------------------------------------------------------------------------

*                                         Pricing levels based on the ratio of
Consolidated Indebtedness to Shareholder’s Equity as specified in the Compliance
and Pricing Certificate.

 

2

--------------------------------------------------------------------------------


 

Schedule III

 

Address for Notices

 

Party

 

Address

 

 

 

Company

 

Pamela S. Hendry
10250 Constellation Blvd., Suite 3400
Los Angeles, CA 90067
Tel:  (310) 788-1999
Fax:  (310) 788-1990
Email:  legalnotices@ilfc.com

 

 

 

Agent

 

Robert Ross
1615 Brett Road
New Castle, DE 19720
Tel:  (302) 323-5499
Fax:  (302) 894-6005
Email:  robert.ross@citi.com

 

 

 

Citibank, N.A.

 

Justine O’Connor
388 Greenwich Street, 35th Floor
New York, NY 10013
Tel: (212) 816-9547
Fax: (646) 328-3285
E-mail: justine.oconnor@citi.com

 

 

 

Bank of America, N.A.

 

Jason Cassity
901 Main St — 64th Floor
TX1-492-64-01
Dallas, TX  75202
Tel:  (214) 209-0528
Fax:  (214) 530-3035
Email:  Jason.cassity@baml.com

 

Chris Choi

901 Main St. — 64th Floor

Dallas, TX 75202

Tel: (214) 209-0622

Fax: (214) 530-3092

Email: chris.m.choi@baml.com

 

 

 

JPMorgan Chase, Bank, N.A.

 

Matthew H Massie
383 Madison Avenue, Floor 24
New York, NY 10179
Tel:  (212) 270-5432
Fax:  (212) 270-5100
Email: matthew.massie@jpmorgan.com

 

 

 

Barclays Bank PLC

 

Lisa Minigh
Barclays Capital
745 7th Avenue, 26th Floor

 

--------------------------------------------------------------------------------


 

 

 

New York, NY 10119
Tel:  (212) 526-1524
Fax:  (212) 526-5115
Email:  Lisa.Minigh@barcap.com

 

 

 

Credit Suisse AG, Cayman Islands Branch

 

Jay Chall
Eleven Madison Avenue
New York, NY 10010
Tel:  (212) 325-9010
Fax:  (212) 743-1843
Email:  jay.chall@credit-suisse.com

 

 

 

Deutsche Bank AG New York Branch

 

James R. Morgan
Deutsche Bank AG New York
60 Wall Street
New York, NY 10005
Tel:  (212) 250-6531
Email:  james-r.morgan@db.com 

 

 

 

Goldman Sachs Bank U.S.A.

 

Lauren Day
c/o Goldman, Sachs & Co.
30 Hudson Street, 38th Floor
Jersey City, NJ 07302
Fax:  (646) 769-7700
Email:  gsd.link@gs.com

 

 

 

Morgan Stanley Senior Funding, Inc.

 

Ryan Vetsch
1585 Broadway Avenue, 4th Floor
New York, NY 10036
Tel:  (212) 761-2889
Fax:  (212) 507-1665
Email:  Ryan.Vetsch@morganstanley.com

 

Carrie D Johnson
One Utah Center, 201 South Main Street, 5th Floor
Salt Lake City, Utah 84111
Tel:  (801) 236-3655
Fax:  (718) 233-0967
Email:  docs4loans@ms.com

 

Nicole Montecalvo
750 Seventh Avenue
New York, NY 10019
Tel:  (212) 762-2812
Email:  Nicole.Montecalvo@morganstanley.com

 

 

 

Royal Bank of Canada

 

Scotts Umbs
3 World Financial Center
200 Vesey St — 12th Flr
New York, NY 10281
Tel:  (212) 428-6232
Fax:  (212) 428-6201
Email:  scott.umbs@rbccm.com

 

Ian Blaker
3 World Financial Center
200 Vesey St — 12th Flr

 

2

--------------------------------------------------------------------------------


 

 

 

New York, NY 10281
Tel:  (212) 618-5572
Fax:  (212) 428-6201
Email:  ian.blaker@rbccm.com 

 

 

 

UBS Loan Finance LLC

 

Denise Bushee
UBS AG, Stamford Branch
677 Washington Blvd
Stamford, CT 06901
Tel:  (203) 719-3167
Fax:  (203) 719-3390
Email:  Denise.bushee@ubs.com

 

3

--------------------------------------------------------------------------------


 

Exhibit A

 

FORM OF
COMMITTED LOAN REQUEST

 

                ,         

 

Citibank, N.A., as Agent
1615 Brett Road
New Castle, DE 19720

 

Ladies and Gentlemen:

 

This constitutes a Committed Loan Request under, and as defined by, the
$2,300,000,000 Three-Year Revolving Credit Agreement, dated as of October 9,
2012 (as amended, modified or supplemented, the “Credit Agreement”), among
International Lease Finance Corporation (the “Company”), Citibank, N.A., in its
individual corporate capacity and as Agent, and certain financial institutions
referred to therein.  Terms not otherwise expressly defined herein shall have
the meanings set forth in the Credit Agreement.

 

The Company hereby requests that the Banks make Committed Loans to it, subject
to the terms and conditions of the Credit Agreement, as follows:

 

(a)          Funding Date:                                           ,         .

 

(b)         Aggregate principal amount of Committed Loans requested: 
$            .

 

(c)          Loan Period:                                  .

 

(d)         Type of Loans:  [LIBOR Rate Loans] [Base Rate Loans].

 

The officer of the Company signing this Committed Loan Request hereby certifies
that as of the date hereof:

 

(a)          As of the date hereof and after giving effect to the Committed
Loans requested hereby, no Event of Default or Unmatured Event of Default shall
have occurred and be continuing or shall result from the making of such
Committed Loans;

 

(b)         As of the date hereof and after giving effect to the Committed Loans
requested hereby, the representations and warranties contained in Section 7 are
true and correct in all material respects as of the date hereof, with the same
effect as though made on the date hereof, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects as of such earlier date; and

 

--------------------------------------------------------------------------------


 

(c)          After the making of the Committed Loans requested hereby, the
aggregate principal amount of all outstanding Committed Loans will not exceed
the Aggregate Commitment.

 

 

Very truly yours,

 

 

 

 

 

INTERNATIONAL LEASE FINANCE CORPORATION

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

Its:

 

 

5

--------------------------------------------------------------------------------


 

Exhibit B

 

FORM OF COMMITTED NOTE

 

$

 

[                     ,         ]

 

International Lease Finance Corporation, a California corporation (the
“Company”), for value received, hereby promises to pay to the order of [NAME OF
BANK] or its registered assigns (the “Bank”), at the office of Citibank, N.A.,
as Agent (together with its successors and permitted assigns, the “Agent”), at
1615 Brett Road, New Castle, DE 19720 on [                     ,         ], or
at such other place, to such other person or at such other time and date as
provided for in the $2,300,000,000 Three-Year Revolving Credit Agreement (as
amended, modified or supplemented, the “Credit Agreement”; unless otherwise
defined herein, the terms defined therein being used herein as therein defined),
dated as of October 9, 2012, among the Company, the Agent, and the financial
institutions named therein, in lawful money of the United States of America, the
principal sum of $               or, if less, the aggregate unpaid principal
amount of all Committed Loans made by the Bank to the Company pursuant to the
Credit Agreement.  This Committed Note shall bear interest as set forth in the
Credit Agreement for Base Rate Loans and LIBOR Rate Loans, as the case may be.

 

Except as otherwise provided in the Credit Agreement with respect to LIBOR Rate
Loans, if interest or principal on any loan evidenced by this Committed Note
becomes due and payable on a day which is not a Business Day the maturity
thereof shall be extended to the next succeeding Business Day, and interest
shall be payable thereon at the rate herein specified during such extension.

 

This Committed Note is one of the Committed Notes referred to in the Credit
Agreement.  This Committed Note is subject to prepayment in whole or in part,
and the maturity of this Committed Note is subject to acceleration, upon the
terms provided in the Credit Agreement.

 

This Committed Note shall be governed by, and construed and interpreted in
accordance with, the law of the State of New York.

 

[remainder of page intentionally left blank]

 

--------------------------------------------------------------------------------


 

All Committed Loans made by the Bank to the Company pursuant to the Credit
Agreement and all payments of principal thereof may be indicated by the Bank
upon the grid attached hereto which is a part of this Committed Note.  Such
notations shall be rebuttable presumptive evidence of the aggregate unpaid
principal amount of all Committed Loans made by the Bank pursuant to the Credit
Agreement.

 

 

INTERNATIONAL LEASE FINANCE CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

2

--------------------------------------------------------------------------------


 

Committed Loans and Payments of Principal

 

Funding
Date

 

Principal
Amount
of Loan

 

Interest
Method

 

Interest
Rate

 

Loan
Period

 

Amount
of
Principal
Paid

 

Unpaid
Principal
Balance

 

Name of
Person
Making
Notation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3

--------------------------------------------------------------------------------


 

Exhibit C

 

FORM OF COMPLIANCE AND PRICING CERTIFICATE

 

Financial Statement Date:              ,

 

To:                              Citibank, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain $2,3000,000,000 Three-Year Revolving Credit
Agreement dated as of October 9, 2012 (as amended, modified or supplemented, the
“Credit Agreement”), among International Lease Finance Corporation (the
“Company”), Citibank, N.A., in its individual corporate capacity and as Agent,
and certain financial institutions referred to therein.  This certificate is
being delivered pursuant to the requirements of Sections 8.1.1, 8.1.2 and 8.1.3
of the Credit Agreement.  Terms not otherwise expressly defined herein shall
have the meanings set forth in the Credit Agreement.

 

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                                                     of the
Company, and that, as such, he/she is authorized to execute and deliver this
certificate to the Administrative Agent on the behalf of the Company, and that:

 

[Use following paragraph 1 for fiscal year-end financial statements]

 

1.                                       The Company has delivered the year-end
audited financial statements required by Section 8.1.1 of the Credit Agreement
for the fiscal year of the Company ended as of the above date, together with the
report and opinion of an independent certified public accountant required by
such section.

 

[Use following paragraph 1 for fiscal quarter-end financial statements]

 

1.                                       The Company has delivered the unaudited
financial statements required by Section 8.1.2 of the Credit Agreement for the
fiscal quarter of the Company ended as of the above date.

 

2.                                       The undersigned has reviewed and is
familiar with the terms of the Credit Agreement and has made, or has caused to
be made under his/her supervision, a detailed review of the transactions and
condition (financial or otherwise) of the Company during the accounting period
covered by such financial statements.

 

3.                                       The financial covenant analyses and
information set forth on Schedule 1 and Schedule 2 attached hereto are true and
accurate on and as of the date of this certificate.

 

4.                                       [No Default or Unmatured Event of
Default has occurred and is continuing][A Default or Unmatured Event of Default
has occurred and is continuing. Attached hereto as

 

--------------------------------------------------------------------------------


 

Exhibit A is a description of such Default or Unmatured Event of Default and a
description of the steps being taken to cure such Default or Unmatured Event of
Default].

 

IN WITNESS WHEREOF, the undersigned has executed this certificate as of
                         ,                     .

 

 

 

INTERNATIONAL LEASE FINANCE CORPORATION

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

Its:

 

 

2

--------------------------------------------------------------------------------


 

For the Quarter/Year ended                               

 

Schedule 1 to Exhibit C

 

CONSOLIDATED INDEBTEDNESS TO SHAREHOLDER’S EQUITY

(required by 8.1.3(b) and 8.10)

 

 

 

As of the Date Hereof
(Dollars in thousands)

 

Consolidated Indebtedness

 

 

 

Indebtedness

 

$

[                    ]

 

Less:

 

 

 

The amount of current and deferred income taxes and rentals received in advance
of the Company and its Subsidiaries

 

[                    ]

 

Less (to the extent included in Indebtedness):

 

 

 

Aggregate amount outstanding of Hybrid Capital Securities multiplied by the
Hybrid Capital Securities Percentage

 

[                    ]

 

Adjustments relation to Indebtedness denominated in any currency other than
Dollars and any related hedged derivative liability

 

[                    ]

 

Net obligations of any Person under any swap contracts that are not yet due and
payable

 

[                    ]

 

Trade payables outstanding in the ordinary course of business, but not over due
by more than 90 days

 

[                    ]

 

Consolidated Indebtedness (A)

 

[                    ]

 

Shareholder’s Equity (B) 

 

[                    ]

 

Ratio of Consolidated Indebtedness to Shareholder’s Equity ((A) divided by (B))*

 

[      ]

%**

 

--------------------------------------------------------------------------------

*                                         As calculated pursuant to Section 8.10
and the definitions of Consolidated Indebtedness and Shareholder’s Equity set
forth in Section 1.2.

 

**                                  For compliance, not permitted to exceed 400%
at any time

 

3

--------------------------------------------------------------------------------


 

For the Quarter/Year ended                       

 

Schedule 2 to Exhibit C

 

INTEREST COVERAGE RATIO

(required by 8.1.3(b) and 8.11)

 

 

 

Dollars in Thousands

 

EBITDA

 

 

 

Net Income

 

$

[                   ]

 

Add:

 

 

 

Consolidated Interest Expense

 

[                   ]

 

Income tax expense

 

[                   ]

 

Depreciation and depletion expense

 

[                   ]

 

Amortization expense

 

[                   ]

 

Amount of any extraordinary, unusual or nonrecurring non-cash restructuring
charges

 

[                   ]

 

Add (to the extent deducted):

 

 

 

Extraordinary, unusual or nonrecurring losses

 

[                   ]

 

Non-cash items

 

[                   ]

 

Less (to the extent added):

 

 

 

Extraordinary, unusual or nonrecurring gains

 

[                   ]

 

Non-cash items

 

[                   ]

 

EBITDA (A):

 

[                   ]

 

Consolidated Interest Expense (B)

 

[                   ]

 

Interest Coverage Ratio ((A) divided by (B))*

 

[       ]

%**

 

--------------------------------------------------------------------------------

*                                         As calculated pursuant to Section 8.11
and the definition of Interest Coverage Ratio set forth in Section 1.2.

 

**                                  For compliance, must not be less than 150%
at any time

 

4

--------------------------------------------------------------------------------


 

Exhibit D

 

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

 

AGREEMENT dated as of               ,      between [ASSIGNOR] (the “Assignor”)
and [ASSIGNEE] (the “Assignee”).

 

W I T N E S S E T H

 

WHEREAS, this Assignment and Assumption Agreement (the “Agreement”) relates to
the $2,300,000,000,000 Three-Year Revolving Credit Agreement dated as of
October 9, 2012 (the “Credit Agreement”) among International Lease Finance
Corporation (the “Company”), the Assignor and Citibank, N.A., in its individual
corporate capacity and as Agent (the “Agent”), and certain financial
institutions referred to therein;

 

WHEREAS, as provided under the Credit Agreement, the Assignor has a Commitment
to make Committed Loans in an aggregate principal amount at any time outstanding
not to exceed $           ;

 

WHEREAS, Committed Loans made by the Assignor under the Credit Agreement in the
aggregate principal amount of $            is outstanding at the date hereof;
and

 

WHEREAS, the Assignor proposes to assign to the Assignee all of the rights of
the Assignor under the Credit Agreement in respect of a portion of its
Commitment thereunder in an amount equal to $        (the “Assigned Amount”),
together with $         *         aggregate principal amount outstanding of
Committed Loans (collectively, the “Assigned Loans”), and the Assignee proposes
to accept assignment of such rights and assume the corresponding obligations
from the Assignor on the terms set forth in the Credit Agreement;

 

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:

 

SECTION 1.  Definitions.  All capitalized terms not otherwise defined herein all
shall have the respective meanings set forth in the Credit Agreement.

 

SECTION 2.  Assignment.  The Assignor hereby assigns and sells to the Assignee
all of the rights of the Assignor under the Credit Agreement to the extent of
the Assigned Amount and the Assigned Loans, and the Assignee hereby accepts such
assignment from the Assignor and assumes all of the obligations of the Assignor
under the Credit Agreement to the extent of the Assigned Amount and the Assigned
Loans.  Upon the execution and delivery hereof by the Assignor, the Assignee,
the Company and the Agent and the payment of the amounts specified in Section 3
required to be paid on the date hereof (i) the Assignee shall, as of the date
hereof, succeed to the rights and be obligated to perform the obligations of a
Bank under the Credit Agreement with a Commitment in an amount equal to the
Assigned Amount, and (ii) the Commitment of the Assignor shall, as of the date
hereof, be reduced by a like amount and the

 

--------------------------------------------------------------------------------

* This amount shall be a minimum of $10,000,000 or in integral multiples of
$1,000,000 in excess thereof.

 

--------------------------------------------------------------------------------


 

Assignor released from its obligations under the Credit Agreement to the extent
such obligations have been assumed by the Assignee, except as specified in the
last sentence of Section 12.6.  The assignment provided for herein shall be
without recourse to the Assignor.

 

SECTION 3.  Payments.  As consideration for the assignment and sale contemplated
in Section 2 hereof, the Assignee shall pay to the Assignor on the date hereof
in Federal funds an amount equal to $  *  .  It is understood that facility fees
accrued to the date hereof are for the account of the Assignor and such fees
accruing from and including the date hereof are for the account of the
Assignee.  Each of the Assignor and the Assignee hereby agrees that if it
receives any amount under the Credit Agreement which is for the account of the
other party hereto, it shall receive the same for the account of such other
party to the extent of such other party’s interest therein and shall promptly
pay the same to such other party.

 

SECTION 4.  Consent of the Company and the Agent.  This Agreement is conditioned
upon the consent of the Company and the Agent pursuant to Section 12.4.1 of the
Credit Agreement.  The execution of this Agreement by the Company and the Agent
is evidence of this consent.  Pursuant to Section 12.4.1 the Company agrees to
execute and deliver a Committed Note, each payable to the order of the Assignee
and evidencing the assignment and assumption provided for herein, if so
requested.  If so requested, the Company also agrees to execute replacement
Committed Notes in favor of the Assignor if the Assignor has retained any
Commitment.

 

SECTION 5.  Non-Reliance on Assignor.  The Assignor makes no representation or
warranty in connection with, and shall have no responsibility with respect to,
the solvency, financial condition, or statements of the Company, or the validity
and enforceability of the obligations of the Company in respect of the Credit
Agreement or any Committed Note.  The Assignee acknowledges that it has,
independently and without reliance on the Assignor, and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and will continue to be responsible for
making its own independent appraisal of the business, affairs and financial
condition of the Company.

 

SECTION 6.  Governing Law.  This Agreement shall be governed by and construed in
accordance with the law of the State of New York.

 

SECTION 7.  Counterparts.  This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

 

SECTION 8.  Eligible Assignee.  The Assignee hereby represents and warrants that
it is an Eligible Assignee as defined in the Credit Agreement.

 

--------------------------------------------------------------------------------

* Amount should combine principal and face together with accrued interest and
breakage compensation, if any, to be paid by the Assignee, net of any portion of
any fee to be paid by the Assignor to the Assignee.  It may be preferable in an
appropriate case to specify these amounts generically or by formula rather than
as a fixed sum.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered by their duly authorized officers as of the date first above written.

 

 

[ASSIGNOR]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

[ASSIGNEE]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Consented, and with respect
            to Section 4, agreed:

 

INTERNATIONAL LEASE FINANCE
            CORPORATION

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Consented:

 

CITIBANK, N.A.,
as Agent

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Exhibit E

 

FORM OF REQUEST FOR EXTENSION OF
TERMINATION DATE

 

                          ,   

 

[ADDRESSED TO THE AGENT]

 

Attention:

 

Ladies and Gentlemen:

 

This instrument constitutes a notice to the Agent of a request for the extension
of the Termination Date pursuant to Section 12.9 of the $2,300,000,000
Three-Year Revolving Credit Agreement, dated as of October 9, 2012 (as amended,
modified or supplemented, the “Credit Agreement”), among International Lease
Finance Corporation (the “Company”), Citibank, N.A., in its individual corporate
capacity and as Agent, and certain financial institutions referred to therein. 
Terms not otherwise expressly defined herein shall have the meanings set forth
in the Credit Agreement.

 

The Company hereby requests that you distribute this letter to each Bank.  The
Company further requests that each Bank extend its now scheduled Termination
Date under the Credit Agreement by one year and confirm its agreement to do so
by countersigning a copy of this letter.

 

The officer of the Company signing this instrument hereby certifies that:

 

(a)                                  As of the date hereof and after giving
effect to the extension of the Termination Date requested hereby, no Event of
Default or Unmatured Event of Default shall have occurred and be continuing; and

 

(b)                                 As of the date hereof and after giving
effect to the extension of the Termination Date requested hereby, the
representations and warranties contained in Section 7 are true and correct in
all material respects as of the date hereof, with the same effect as though made
on the date hereof, except to the extent such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects as of such
earlier date.

 

 

Very truly yours,

 

 

 

 

 

INTERNATIONAL LEASE FINANCE CORPORATION

 

 

 

 

 

By:

 

 

Its:

 

 

--------------------------------------------------------------------------------


 

Confirmed and accepted, subject to the
terms and conditions of the Credit
Agreement, as of the date first above
written:

 

[NAME OF BANK]

 

 

 

By:

 

 

 

 

Its:

 

 

--------------------------------------------------------------------------------


 

Exhibit F

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

Reference is hereby made to the $2,300,000,000 Three-Year Revolving Credit
Agreement dated as of October 9, 2012 (as amended, modified or supplemented, the
“Credit Agreement”), among International Lease Finance Corporation (the
“Company”), Citibank, N.A., in its individual corporate capacity and as Agent,
and certain financial institutions referred to therein.  Terms not otherwise
expressly defined herein shall have the meanings set forth in the Credit
Agreement.

 

Pursuant to the provisions of Section 5.4(b) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Company within the meaning of Section 871(h)(3)(B) of the Code, and
(iv) it is not a controlled foreign corporation related to the Company as
described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Agent and the Company with a certificate of
its non-U.S. Person status on IRS Form W-8BEN.  By executing this certificate,
the undersigned agrees that if the information provided on this certificate
changes, the undersigned shall promptly so inform the Company and the Agent.

 

 

[NAME OF LENDER PARTY]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Date:             , 20[ ]

 

 

--------------------------------------------------------------------------------